Exhibit 10.27

 

MANAGEMENT AGREEMENT

 

for

 

RED ROCK CASINO, RESORT & SPA

 

SUNSET STATION HOTEL & CASINO

 

BOULDER STATION HOTEL & CASINO

 

PALACE STATION HOTEL & CASINO

 

 

Dated as of June 16, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITION OF TERMS

2

 

 

 

 

 

1.1

Certain Defined Terms

2

 

 

 

 

ARTICLE II APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTIES

22

 

 

 

 

 

2.1

Appointment

22

 

 

 

 

 

2.2

Delegation of Authority

22

 

 

 

 

 

2.3

Limitations on Manager’s Authority

23

 

 

 

 

 

2.4

Leases

25

 

 

 

 

 

2.5

Legal Action

25

 

 

 

 

 

2.6

Standard for Performance by Manager

25

 

 

 

 

 

2.7

Names of the Properties

26

 

 

 

 

 

2.8

Operating Permits and Licenses

26

 

 

 

 

 

2.9

Reservation System

27

 

 

 

 

 

2.10

Sales, Marketing and Advertising

28

 

 

 

 

 

2.11

Compliance with Legal Requirements

28

 

 

 

 

 

2.12

Credit Policy

28

 

 

 

 

 

2.13

Food and Beverage; Entertainment; Complimentary Services

29

 

 

 

 

 

2.14

Internal Control Systems; Surveillance System

29

 

 

 

 

 

2.15

Exclusivity

30

 

 

 

 

 

2.16

Change in Competitive Sets

30

 

 

 

 

ARTICLE III TERM; TERMINATION RIGHT FOR PERFORMANCE

31

 

 

 

 

 

3.1

Term

31

 

 

 

 

 

3.2

Termination for Failure of the Performance Test

31

 

 

 

 

ARTICLE IV WORKING CAPITAL; OPERATING SUPPLIES

33

 

 

 

 

 

4.1

Working Capital

33

 

 

 

 

 

4.2

Operating Supplies

34

 

 

 

 

ARTICLE V COMPENSATION OF MANAGER

35

 

 

 

 

 

5.1

Fees

35

 

 

 

 

 

5.2

Coverage of Manager’s Cost; Owner’s Corporate Overhead

36

 

 

 

 

 

5.3

Reimbursements

37

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY; CUSTOMER DATABASE

38

 

 

 

 

 

6.1

Information Technology

38

 

 

 

 

 

6.2

Intellectual Property

39

 

 

 

 

 

6.3

Customer Database and Business Information

42

 

 

 

 

 

6.4

Administration and Management of IP Holdco

44

 

 

 

 

ARTICLE VII REPAIRS, MAINTENANCE AND RESERVE FUNDS

45

 

 

 

 

 

7.1

Routine Repairs and Maintenance

45

 

 

 

 

 

7.2

Capital Improvements; Reserve Funds

46

 

 

 

 

 

7.3

Liens

48

 

 

 

 

ARTICLE VIII BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET

48

 

 

 

 

 

8.1

Books and Records

48

 

 

 

 

 

8.2

Bank Accounts; Disbursement of Funds

50

 

 

 

 

 

8.3

Annual Plan and Operating Budget

50

 

 

 

 

 

8.4

Emergency Expenditures

55

 

 

 

 

 

8.5

Legal Requirements

55

 

 

 

 

 

8.6

Consultation

55

 

 

 

 

ARTICLE IX POSSESSION AND USE OF THE PROPERTIES AND RELATED ASSETS

55

 

 

 

 

 

9.1

Owner’s Right to Inspect

55

 

 

 

 

ARTICLE X INSURANCE; RESPONSIBILITY FOR CLAIMS

56

 

 

 

 

 

10.1

Insurance Coverages

56

 

 

 

 

 

10.2

Coverage

57

 

 

 

 

 

10.3

Costs and Expenses

58

 

 

 

 

 

10.4

Policies and Endorsements

58

 

 

 

 

 

10.5

Responsibility for Claims

58

 

 

 

 

ARTICLE XI TAXES

60

 

 

 

 

 

11.1

Payment of Taxes

60

 

 

 

 

ARTICLE XII EMPLOYEES

60

 

 

 

 

 

12.1

Employees

60

 

 

 

 

 

12.2

Labor Relations

61

 

 

 

 

 

12.3

Non-Solicitation

62

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

62

 

 

 

 

 

13.1

Casualty

62

 

 

 

 

 

13.2

Condemnation

63

 

 

 

 

 

13.3

Emergencies; Force Majeure

65

 

 

 

 

 

13.4

Manager’s Compensation

65

 

 

 

 

 

13.5

Manager’s Reinstatement

66

 

 

 

 

ARTICLE XIV TERMINATION

66

 

 

 

 

 

14.1

Termination Rights of Owner

66

 

 

 

 

 

14.2

Termination Rights of Manager

68

 

 

 

 

 

14.3

Termination Notice

69

 

 

 

 

 

14.4

Events on Termination

71

 

 

 

 

ARTICLE XV MORTGAGES, SALE AND ASSIGNMENT; OWNERSHIP REQUIREMENTS OF MANAGER

72

 

 

 

 

 

15.1

Mortgages

72

 

 

 

 

 

15.2

Sale Termination Rights

73

 

 

 

 

 

15.3

Assignment by Owner

74

 

 

 

 

 

15.4

Assignment by Manager

74

 

 

 

 

 

15.5

Binding Effect

75

 

 

 

 

 

15.6

Public Offering

75

 

 

 

 

 

15.7

Manager Cooperation

75

 

 

 

 

ARTICLE XVI REPRESENTATIONS AND WARRANTIES

75

 

 

 

 

 

16.1

Representations and Warranties

75

 

 

 

 

ARTICLE XVII MISCELLANEOUS

77

 

 

 

 

 

17.1

Right to Make Agreement

77

 

 

 

 

 

17.2

Actions by Manager; Owner Representative

77

 

 

 

 

 

17.3

No Lease, Partnership, Joint Venture or Agency Relationship

78

 

 

 

 

 

17.4

Applicable Law

78

 

 

 

 

 

17.5

Construction of Agreement

79

 

 

 

 

 

17.6

Notices

79

 

 

 

 

 

17.7

Waiver of Covenants, Conditions or Remedies

81

 

 

 

 

 

17.8

Severability

81

 

 

 

 

 

17.9

Financial Projections

81

 

iii

--------------------------------------------------------------------------------


 

 

17.10

Obligations of Manager to Owner

82

 

 

 

 

 

17.11

Counterparts and Execution

84

 

 

 

 

 

17.12

Entire Agreement

84

 

 

 

 

 

17.13

Interest

84

 

 

 

 

 

17.14

Time of the Essence

84

 

 

 

 

 

17.15

Further Assurances

84

 

 

 

 

 

17.16

Resolution of Disputes

84

 

 

 

 

 

17.17

Limitation on Damages

87

 

 

 

 

 

17.18

Attorneys’ Fees

87

 

 

 

 

 

17.19

Cooperation with Gaming Authorities

87

 

 

 

 

 

17.20

Confidential Information

88

 

 

 

 

 

17.21

Estoppel Certificates

88

 

 

 

 

 

17.22

Use of Hazardous Substances

89

 

 

 

 

 

17.23

Anti-Money Laundering

89

 

 

 

 

 

17.24

Not an Interest in Real Estate; No Recordation

89

 

 

 

 

 

17.25

Limitations of Personal Liability

90

 

 

 

 

 

17.26

Guaranty of Manager Obligations by Fertitta Entertainment

90

 

iv

--------------------------------------------------------------------------------


 

INDEX

 

 

Page(s)

 

 

Affiliate

2

Agreement

1

Annual Plan and Operating Budget

2

Anti-Money Laundering Laws

93

Approval

81

Approval Amount

2

Approved Annual Plan and Operating Budget

2

Bank Accounts

2

Bankrupt

3

Base Management Fee

3

Boulder Improvements

3

Boulder Land

3

Boulder Owner

1

Boulder Property

3

Boulder Property Facilities

3

Boulder Property Related Facilities

3

Boulder Station

1

Budgeted EBITDA

4

Business Day

4

Business Information

4

Cage Cash

4

Cage Cash Minimum Balance

5

Capital Improvements and Replacements

5

Casino

5

Commencement Date

5

Comparable Manager Properties

5

Competitor EBITDA

5

Consumer Price Index

5

Copyrights

5

Corporate Services

6

CPI

5

Credit Policy

6

Cure Amount

6

Customer Databases

44

Discretionary Amendment

55

Disputes

88

EBITDA

6

EBITDA Percentage

7

EBITDA Percentage Adjustment Event

7

Effective Date

1

Emergency Expenditure

57

Employees

63

 

v

--------------------------------------------------------------------------------


 

Equity Holders Agreement

81

Executive Employees

7

FE Proprietary Management Programs and Procedures

7

Fertitta Affiliate

8

Fertitta Controlled Affiliate

8

Fertitta Entertainment

1

Fertitta Family Entities

8

Fertitta Family Parties

8

Fertitta Manager Control Requirements

8

Fiscal Month

8

Fiscal Quarter

9

Fiscal Year

9

Force Majeure

68

Full Fiscal Year

9

Furniture, Fixtures and Equipment

9

GAAP

9

Gaming

9

Gaming Authority

9

Gaming Laws

10

General Manager

10

Governmental Approvals

10

Governmental Authority

10

Gross Revenues

10

Guaranty

94

GVR Management Agreement

12

Hospitality Product

12

Impositions

12

Improvements

12

Incentive Management Fee

12

Indexed EBITDA

12

Industry Consultant

12

Initial Corporate Overhead Budget

13

Initial Gross Revenues Budget

13

Initial Owned IP

41

Initial Technology Systems

40

Intellectual Property

13

Interim Statements

50

Internal Control Systems

31

IP Holdco

13

IP Holdco License

13

IP License

42

Land

13

Legal Requirements

13

Liabilities

94

Licensed Copyrights

42

Licensed IP

42

 

vi

--------------------------------------------------------------------------------


 

Licensed Patents

41

Licensed Trademarks

41

Line of Credit

35

Loan Documents

13

Losses

62

Management Fees

14

Manager

1

Manager Allocation Agreement

14

Manager IP

42

Manager LV Properties

14

Manager Overhead and Expenses

14

Manager Overhead and Expenses

38

Manager Unrelated Subsidiaries

14

Manager’s Executive Staff

14

Manager’s Gross Negligence or Willful Misconduct

14

Manager’s Response Notice

33

Market Test

33

Material Action

26

Material Default

15

Material Item

81

Material Loan Default

15

Material Nevada Governmental Approval

15

Measurement Year

32

Mortgage

15

Net Income

15

Nevada Gaming Licenses

16

New Fertitta Agreement

77

Non-Compete Agreement

16

Non-Performing Period

33

Operating Bank Accounts

16

Operating Competitive Set

16

Operating Consumables

16

Operating Costs

16

Operating Standards

16

Operating Supplies

17

Other Manager Properties

17

Owned IP

41

Owned IP Upgrades

41

Owner

1

Owner Account

17

Owner Indemnitees

61

Owner IP

17

Owner Overhead and Expenses

17

Owner Property Interest

31

Owner Representative

81

Owner’s Termination Notice

33

 

vii

--------------------------------------------------------------------------------


 

Owner-Related Affiliates

17

Palace Improvements

17

Palace Land

18

Palace Owner

1

Palace Property

18

Palace Property Facilities

18

Palace Property Related Facilities

18

Palace Station

1

Parties

18

Patent

18

Performance Competitive Set

18

Performance Test

33

Performance Test Data

33

Permitted Variance

56

Person

19

Plan

19

Pre-Opening Expenses

19

Promotional Allowance

19

Promotional Variance

57

Propco Credit Agreement

19

Propco Loan

13

Propco Loan Documents

19

Properties

19

Property Facilities

19

Property Owners

1

Property Related Facilities

19

Quarterly Statements

51

Reconciliation Dispute Notice

37

Red Rock

1

Red Rock Improvements

19

Red Rock Land

20

Red Rock Owner

1

Red Rock Property

20

Red Rock Property Facilities

20

Red Rock Property Related Facilities

20

Reimbursable Expenses

39

Reservation Systems

28

Reserve Cap

48

Reserve Fund

20

Routine Repairs and Maintenance

20

Specially Designated National or Blocked Person

20

Standard Management Programs and Procedures

21

Subsidiary

21

Subsidiary-Owned IP

46

Sunset Improvements

21

Sunset Land

21

 

viii

--------------------------------------------------------------------------------


 

Sunset Owner

1

Sunset Property

21

Sunset Property Facilities

21

Sunset Property Related Facilities

22

Sunset Station

1

Technology Systems

40

Technology Systems License

40

Technology Systems Upgrades

40

Term

32

Terminating Party

72

Termination

22

Termination Fee

22, 1

Termination Notice

73

Third Party Sale

77

Trademarks

22

Transfer

22

Transition Period

22

Transition Services

22

TTMF

22, 1

Variable Expense

55

Working Capital

22

Working Capital Balance

35

Working Capital Requirement

35

Year End Statements

51

 

ix

--------------------------------------------------------------------------------

 


 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (this “Agreement”) is executed as of June 16, 2011
(the “Effective Date”), by and between STATION CASINOS LLC, a limited liability
company organized under the laws of Nevada (“Owner”), and FE PROPCO MANAGEMENT
LLC, a limited liability company organized under the laws of Delaware
(“Manager”).

 

RECITALS

 

A.                                   NP Red Rock LLC, a limited liability
company organized under the laws of Nevada (“Red Rock Owner”), owns that certain
hotel and casino resort complex commonly known as the “Red Rock Casino, Resort &
Spa” located at 11011 West Charleston Boulevard, Las Vegas, Nevada (“Red Rock”).

 

B.                                     NP Sunset LLC, a limited liability
company organized under the laws of Nevada (“Sunset Owner”), owns that certain
hotel and casino resort complex commonly known as the “Sunset Station Hotel &
Casino” located at 1301 West Sunset Road, Henderson, Nevada (“Sunset Station”).

 

C.                                     NP Boulder LLC, a limited liability
company organized under the laws of Nevada (“Boulder Owner”), owns that certain
hotel and casino resort complex commonly known as the “Boulder Station Hotel &
Casino” located at 4111 Boulder Highway, Las Vegas, Nevada (“Boulder Station”).

 

D.                                    NP Palace LLC, a limited liability company
organized under the laws of Nevada (“Palace Owner”), owns that certain hotel and
casino resort complex commonly known as the “Palace Station Hotel & Casino”
located at 2411 West Sahara Avenue, Las Vegas, Nevada (“Palace Station”) (Palace
Owner, Red Rock Owner, Sunset Owner and Boulder Owner are sometimes collectively
hereinafter referred to as “Property Owners”).

 

E.                                      Owner is the sole member of each of the
Property Owners.

 

F.                                      Manager is a wholly-owned subsidiary of
Fertitta Entertainment LLC, a limited liability company organized under the laws
of Delaware (“Fertitta Entertainment”).

 

G.                                     Owner desires to have Manager manage and
operate the Properties for the benefit of the respective Property Owners, and
Manager is willing to perform such services for the account of Owner and the
Property Owners in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
adequacy of which hereby are acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITION OF TERMS

 

1.1                               Certain Defined Terms.  The following terms
when used in this Agreement shall have the meanings indicated:

 

“Affiliate” shall mean, with respect to any Person, (i) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person (excluding employees of a Person, other than officers, directors and
board members of such Person); (ii) any Person who is an officer, director or
board member of any Person described in clause (i) of this definition; or
(iii) with respect to Manager, in addition to any Person described in clause
(i) or (ii) of this definition, each of Fertitta Entertainment, any Fertitta
Affiliate and/or any Fertitta Family Party; provided, however, clause
(iii) shall not apply to any children or grandchildren over the age of
twenty-one (21) that would otherwise be included in the definition of Fertitta
Family Party or Fertitta Affiliate.  The term “control” as used in this
Agreement (including the terms “controlling”, “controlled by”, and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to (A) vote more than fifty percent (50%) of the outstanding voting interests of
such Person or (B) otherwise direct management policies of such Person by
contract or otherwise.  Without otherwise limiting the foregoing, neither Zuffa,
LLC, a Nevada limited liability company, nor its Subsidiaries or joint ventures
shall constitute an Affiliate of Manager unless engaged in the investment in,
ownership of, or management of a Hospitality Product or any activity (other than
online gaming) that requires licensing as a casino gaming company.

 

“Annual Plan and Operating Budget” shall mean the operating plan and budget for
each Fiscal Year during the Term, as proposed by Manager, which sets forth the
information described in Section 8.3(a).

 

“Approval Amount” shall mean (i) with respect to any individual Property, the
amount of $250,000, as adjusted by the percentage increase in the CPI; and/or
(ii) with respect to all of the Combined Properties, the amount of $750,000, as
adjusted by the percentage increase in the CPI.

 

“Approved Annual Plan and Operating Budget” shall mean the Annual Plan and
Operating Budget for any Fiscal Year as approved by Owner pursuant to
Section 8.3 hereof or otherwise resolved pursuant to Section 17.16(c).

 

“Bank Accounts” shall mean those bank or financial institution accounts as are
necessary for the day-to-day and long-term management and operation of the
Properties, including the Operating Bank Accounts and the Reserve Funds.

 

2

--------------------------------------------------------------------------------


 

“Bankrupt” shall mean, with respect to any Person, the occurrence of any of the
following:

 

(i)                                     Applying for or consenting to the
appointment of a receiver, trustee or liquidator of the Person or of all or a
substantial part of the Person’s assets which appointment is not discharged
within sixty (60) days from the date of such appointment;

 

(ii)                                  Filing of a voluntary petition in
bankruptcy or for reorganization or for adoption of an arrangement under the
United States Bankruptcy Code, as amended, from time to time (or any
corresponding provisions of succeeding law);

 

(iii)                               Making a general assignment for the benefit
of creditors;

 

(iv)                              The entry of an order for relief in the case
of an involuntary petition in bankruptcy; or

 

(v)                                 The assumption of custody or sequestration
by a court of competent jurisdiction of all or substantially all of such
Person’s assets.

 

“Base Management Fee” shall mean a fee equal to two percent (2%) of Gross
Revenues with respect to each Fiscal Month during the Term.

 

“Boulder Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Boulder Land and all Furniture, Fixtures and
Equipment attached to or forming a part thereof (including, without limitation,
heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas, recreational facilities and areas, public grounds and gardens,
permanently affixed signage, aquatic facilities, and other facilities and
appurtenances).

 

“Boulder Land” shall mean the lands described in Schedule “3A”, together with
the benefit of all easements and appurtenant rights thereto.

 

“Boulder Property” shall mean (i) the Boulder Property Facilities; and (ii) the
Furniture, Fixtures and Equipment, the Operating Supplies and the Operating
Consumables relating thereto and/or used in connection therewith.

 

“Boulder Property Facilities” shall mean (i) the Boulder Land; (ii) the Boulder
Improvements; (iii) the Boulder Property Related Facilities; (iv) any related
land, buildings and improvements which in the future may be owned or leased by
Owner; and (v) all entrances, exits, rights of ingress and egress, licenses and
easements related to any of (i) through (iv) above.

 

“Boulder Property Related Facilities” shall mean (i) the common areas of the
Boulder Property, as the same may, from time to time, be altered, reconstructed
or expanded, which are, from time to time, intended, made available and
maintained for the use and enjoyment

 

3

--------------------------------------------------------------------------------


 

in common of Manager and occupants of the Boulder Property; (ii) the parking
facilities servicing the Boulder Property; (iii) those rooms within the Boulder
Property to be used for meetings and conferences; (iv) the receiving facilities
for the delivery of laundry and other goods and services; (v) the restaurant
facilities located within the Boulder Property; (vi) any amenities and
facilities made available for the use and enjoyment of the occupants of the
Boulder Property; (vii) any land or improvements not within or located upon the
Boulder Land, but which provide shared benefits to the Boulder Property pursuant
to a separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); (viii) any Boulder Improvements
or other improvements, whether or not located upon the Boulder Land, which
Manager is to manage for the benefit of the Boulder Property pursuant to a
separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); and (ix) any related land,
buildings and improvements which in the future may be owned or leased by Owner.

 

“Budgeted EBITDA” shall mean, with respect to the Properties, the amount of
“Budgeted EBITDA” as set forth in the Approved Annual Plan and Operating Budget.

 

“Business Day” shall mean a day, other than a Saturday, Sunday, or statutory
holiday, on which banks are open for the transaction of business in both New
York, New York and Las Vegas, Nevada.

 

“Business Information” shall mean all files, documents, instruments, papers,
books and records relating exclusively to (i) Owner; (ii) the Property Owners;
the (iii) Properties; and (iv) the business, operations, condition of (financial
or other), results of operations and assets and properties of Owner and/or the
Property Owners, including, without limitation: data information generated from
or stored in the Technology Systems (e.g., financial statements, tax returns and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals, deeds, title policies, minute books, stock certificates and
books, stock transfer ledgers, contracts, permits, computer files and programs,
retrieval programs, operating data and plans and environmental studies and
plans, including employee documentation); personnel records; construction and
design documentation; legal and contractual documentation;
compliance/security/safety documentation; physical plant and engineering
documentation, insurance contracts with third parties.  For the avoidance of
doubt, Business Information shall not include the Standard Management Programs
and Procedures or the FE Proprietary Management Programs and Procedures.

 

“Cage Cash” shall mean all so-called “cage cash” maintained at each of the
respective Properties in order to compensate casino patrons for their winnings.

 

“Cage Cash Minimum Balance” shall mean the sum of the (i) minimum Cage Cash
required for the operation of “non-restricted” (as such term is defined by
applicable Gaming Laws) Gaming at each of the respective Properties in
accordance with applicable Gaming Laws; and (ii) the additional Cage Cash amount
expressly approved by Owner pursuant to the Annual Plan and Operating Budget not
to exceed $60,000,000 at any one time so long as the Propco Credit Agreement
remains in effect.

 

4

--------------------------------------------------------------------------------


 

“Capital Improvements and Replacements” shall mean a capital expenditure, as
defined under GAAP, for a modification, refurbishment, alteration, addition,
improvement or renovation to any portion of any Property, including the
Furniture, Fixtures and Equipment associated with such Property.

 

“Casino” shall mean that portion of the respective Properties specifically
identified as the casino floor where Gaming is conducted.

 

“Combined Properties” shall mean the Properties subject to this Agreement from
time to time, together with any and all properties subject to the Opco
Management Agreement from time to time and the GVR Management Agreement from
time to time.

 

“Commencement Date” shall mean the later of (i) the effective date of the Plan;
and (ii) the date the Property Owners have taken possession of each respective
Property in accordance with the Plan, which date will be, in either event,
memorialized in writing by the Parties within thirty (30) days thereafter.

 

“Comparable Manager Properties” shall mean, for each Property, the casino/hotel
properties operated by Fertitta Entertainment or any Fertitta Controlled
Affiliates that are most closely comparable to such Property in quality, price
and market.  A list of initial Comparable Manager Properties for each Property
appears on Schedule “1A”.

 

“Competitor EBITDA” shall mean, for any period, the “EBITDA” as reported by the
properties in the Performance Competitive Set in their public filings; provided
that, Competitor EBITDA shall be adjusted and reconciled by the Parties to the
extent that the public filings evidence a discrepancy in the calculation of such
Performance Competitive Set’s “EBITDA” when compared to the calculation of
EBITDA as set forth in this Agreement.

 

“Consumer Price Index” or “CPI” shall mean the Consumer Price Index (All Cities
— All Items) (1982-84=100), as published by the United States Department of
Labor, Bureau of Labor Statistics.  If such index shall be inapplicable or
discontinued, then it shall mean such substitute comparable and recognized index
as shall be designated by Owner, subject to Manager’s reasonable approval.

 

“Copyrights” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Corporate Overhead and Expenses” shall have the meaning set forth in the
Manager Allocation Agreement.

 

“Corporate Services” shall have the meaning set forth in the Manager Allocation
Agreement.

 

“Credit Policy” shall mean the policy for extending credit to guests and/or
patrons at each of the Properties as same may be modified pursuant to the
provisions of Section 2.12 hereof, which policy will include, without
limitation, the maximum amount of credit that

 

5

--------------------------------------------------------------------------------


 

Manager may extend to any individual patron without Owner’s consent, the maximum
amount of cumulative credit that may be outstanding at each of the Properties at
any one time, and the respective Property’s policy with respect to when credit
losses will be recognized on the books of the Owner of the applicable Property
(as used herein, “credit losses” means a determination that, after reasonable
and customary efforts to collect have failed, a patron is not going to repay a
“marker” or credit extended to such patron for the purpose of participating in
Gaming at each of the Properties).

 

“Cure Amount” shall mean the amount equal to the difference between eighty-five
percent (85%) of the aggregate Budgeted EBITDA for all of the Properties for
such Measurement Year and actual EBITDA achieved by all of the Properties for
such Measurement Year.

 

“EBITDA” shall mean, for the period in question, Net Income for such period PLUS
(without duplication and to the extent and only to the extent actually deducted
in the calculation of Net Income): (i) interest expense, net of interest income,
(ii) income tax expense; (iii) depreciation and amortization, (iv) non-cash
impairment losses, (v) extraordinary, non-recurring losses or expenses as
determined by Owner or on the sale of assets for such period, (vi) losses
attributable to the early extinguishment of indebtedness, (vii) losses
attributable to hedging obligations or other derivative instruments,
(viii) expenses actually reimbursed by a Subsidiary of Owner (other than the
Property Owners) pursuant to an expense sharing arrangement, (ix) the expense of
any grant of options, warrants or similar equity-based incentive compensation
given by Owner, (x) the cost and expenses of the current bankruptcy
restructuring of Owner and its Subsidiaries, (xi) the cost and expenses of due
diligence and/or documentation costs associated with any future acquisition or
potential acquisition of new hotels and/or casinos, provided that such costs and
expenses have been approved in advance by Owner, (xii) Pre-Opening Expenses
actually incurred, and (xiii) unallocated corporate expenses incurred by Owner
or Manager for (A) D&O insurance for officers and directors of Owner and its
Subsidiaries, (B) directors fees payable to directors of Owner or its
Subsidiaries, (C) legal costs and expenses incurred in the representation of
directors (in such directors’ capacity as such) of Owner and/or its
Subsidiaries, (D) the initial rating agency fees with respect to the initial
corporate debt of Owner and its Subsidiaries (but expressly excluding any
ongoing rating agency fees associated therewith), and (E) all lease payments and
the reasonable and customary operating expenses actually incurred in connection
with Owner’s corporate office, which is currently located at 1505 S. Pavilion
Center Drive, Las Vegas, Nevada, that are not allocable to Fertitta
Entertainment under the Manager Allocation Agreement; MINUS (without duplication
and to the extent and only to the extent actually included in the calculation of
Net Income), (1) non-operating, non-recurring gains on the sale of assets for
such period, (2) gains attributable to the early extinguishment of indebtedness,
(3) gains attributable to hedging obligations or other derivative instruments,
(4) distributions made by Owner to its parent companies to fund payment of the
expenses of such parent companies in an amount not to exceed the limitations set
forth in the Propco Loan Documents, and (5) extraordinary, non-recurring gains
as determined by Owner or on the sale of assets for such period, in each case,
determined on a consolidated basis for Owner in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“EBITDA Percentage” shall mean two hundred twenty-one percent (221%), as may be
adjusted, from time to time, in accordance with Section 3.2(d)(2), representing
the ratio, expressed as a percentage, of (i) the aggregate EBITDA achieved at
all of the Combined Properties to (ii) the aggregate Competitor EBITDA achieved
at all of the properties in the Performance Competitive Set, both for the most
recent twelve (12) month period prior to the Effective Date for which financial
reporting is available for the Combined Properties and the Initial Performance
Competitive Set.

 

“EBITDA Percentage Adjustment Event” shall mean the occurrence of any of the
following: (i) if there is a material change in the physical composition (e.g.,
size, quality and/or such property no longer operates a casino or converts to
condominiums) of any of the Combined Properties; (ii) if there is a material
change in the physical composition of the properties in the Performance
Competitive Set (whether in accordance with Schedule “1C” with respect to the
Initial Performance Competitive Set or otherwise generally with respect to the
Performance Competitive Set pursuant to Section 2.16); or (iii) if material
capital improvements or replacements are made to any property in the Performance
Competitive Set.

 

“Executive Employees” shall mean and include the General Manager (for both the
hotel and casino components of each Property, as applicable) and, if applicable,
the following to the extent employed at the level of each Property: chief
executive officer, chief operating officer, and/or chief financial officer (or
similar positions in lieu thereof).

 

“FE Proprietary Management Programs and Procedures” shall mean any proprietary
(i) operating procedures; (ii) know-how; (iii) financial performance and
budgeting processes; (iv) marketing strategies; (v) human resources programs and
documentation; (vi) time, attendance, labor management and scheduling systems;
and (vii) centralized and/or other services offered by Manager or any Fertitta
Controlled Affiliate, in each case, which (A) are wholly developed or acquired
by Fertitta Entertainment, any Fertitta Controlled Affiliate or any combination
threof, (B) were developed and/or acquired without utilizing resources or
personnel of Owner or any of its Subsidiaries, and (C) were developed and/or
acquired wholly-independent of, unrelated and separate and apart from Manager’s
operation and management of any of the Combined Properties following the
Commencement Date, and during the term of this Agreement, together with any such
files, documents, instruments, papers, books and records created or developed by
Manager or any Fertitta Controlled Affiliate in connection therewith.  For
avoidance of doubt, the FE Proprietary Management Programs and Procedures shall
not include all or any portion of the Technology Systems, the Owned IP the
Licensed IP, the Customer Database, the Reservation Systems and/or any
derivation of any of the foregoing.

 

“FE Non-Compete Party” shall mean Fertitta Entertainment, Manager, FE Opco
Management LLC, a Delaware limited liability company, FE GVR Management LLC, a
Delaware limited liability company, Frank J. Fertitta III, and Lorenzo J.
Fertitta.

 

“Fertitta Affiliate” shall mean any Affiliate of Owner in which a Fertitta
Family Party has a direct or indirect equity or other beneficial interest.

 

7

--------------------------------------------------------------------------------


 

“Fertitta Controlled Affiliate” means Manager, Fertitta Entertainment, the
Fertitta Family Parties, Frank J. Fertitta III, Lorenzo J. Fertitta and any
Subsidiary of any of the foregoing or any combination thereof; provided that
neither Zuffa, LLC, a Nevada limited liability company, nor any Subsidiaries or
joint ventures of Zuffa, LLC, a Nevada limited liability company, shall
constitute a Fertitta Controlled Affiliate unless engaged in the investment in,
ownership of, or management of a Hospitality Product or any activity (other than
online gaming) that requires licensing as a casino gaming company.

 

“Fertitta Family Entities” shall mean, any trust or entity one hundred percent
(100%) owned and controlled by, and established for the benefit of, or the
estate of, any of Frank J. Fertitta III, Lorenzo J. Fertitta or their spouses or
lineal descendants (including adopted children and their lineal descendants).

 

“Fertitta Family Parties” shall mean Frank J. Fertitta III or Lorenzo J.
Fertitta, such Persons’ spouses and lineal descendants, and any Fertitta Family
Entities.

 

“Fertitta Manager Control Requirements” shall mean each of the following
requirements: (i) Manager shall be and remain controlled by Fertitta
Entertainment; (ii) Fertitta Entertainment shall be and remain controlled by
Frank J. Fertitta III and/or Lorenzo J. Fertitta; (iii) Manager and Fertitta
Entertainment shall each be and remain at least fifty-one percent (51%) owned by
the Fertitta Family Parties; (iv) Frank J. Fertitta III or Lorenzo J. Fertitta,
as applicable, control the voting of the equity interests in Manager and
Fertitta Entertainment (provided that, any Fertitta Family Entity holds only an
economic interest in Manager and/or Fertitta Entertainment, as applicable); and
(v) either Frank J. Fertitta III or Lorenzo J. Fertitta shall be the chief
executive officer (or equivalent) of Manager and Fertitta Entertainment and
shall dedicate the preponderance of his professional time and attention to the
business and affairs of Fertitta Entertainment and devote reasonable time and
attention to Manager’s performance of its duties under this Agreement and to the
business and affairs of the Properties and Owner.

 

“Fiscal Month” shall mean each calendar month during each Fiscal Year of the
Term; provided, however, that if (i) the first calendar month of the Term shall
commence on a date that is not the first calendar day of a calendar month, such
partial month shall be deemed to constitute a Fiscal Month or (ii) the last
calendar month of the Term shall end on a date that is not the last calendar day
of a calendar month, such partial month shall be deemed to constitute a Fiscal
Month.

 

“Fiscal Quarter” shall mean each fiscal quarter during each Fiscal Year of the
Term, commencing on January 1, April 1, July 1 and October 1 in each calendar
year.

 

“Fiscal Year” shall begin on January 1 and end on December 31 in each calendar
year.  Any partial Fiscal Year between the Commencement Date and the
commencement of the first full calendar year, or between the end of the last
Full Fiscal Year and Termination shall, for purposes of this Agreement,
constitute a separate Fiscal Year.

 

“Full Fiscal Year” shall mean any Fiscal Year commencing on January 1 of a
calendar year and ending on December 31.  For the avoidance of doubt, if the
initial Fiscal Year

 

8

--------------------------------------------------------------------------------


 

commences on or after January 2, the first Full Fiscal Year shall commence on
the next January 1.

 

“Furniture, Fixtures and Equipment” shall mean all furniture, fixtures and
equipment reasonably required for the operation of the Properties (including,
but not limited to, office furniture, computer and communications systems,
specialized hotel equipment necessary for the operation of the Properties, food
and beverage equipment, laundries and recreational facilities)  as well as all
specialized casino equipment (including, but not limited to, cashier, money
sorting and money counting equipment, slot machines, table games, video gaming
equipment, and other similar gaming equipment and surveillance equipment).

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied, as in effect, from time to time.

 

“Gaming” shall mean, as such definition is modified, from time to time, in
accordance with the Nevada Gaming Control Act (as codified in Chapter 463 of the
Nevada Revised Statutes), or other applicable Gaming Laws, to deal, operate,
carry on, conduct, maintain or expose for play any game played with cards, dice,
equipment or any mechanical, electromechanical or electronic device or machine
for money, property, checks, credit or any representative of value (including,
without limiting the generality of the foregoing, sports book, faro, monte,
roulette, keno, bingo, fan-tan, twenty-one, blackjack, seven-and-a-half, big
injun, Klondike, craps, poker chuck-a-luck, Chinese chuck-a-luck (dai shu),
wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panguingui,
slot machine, any banking or percentage game or any other game or device
approved by the Nevada Gaming Commission), but does not include games played
with cards in private homes or residences in which no person makes money for
operating the game (except as a player), or games operated by charitable or
educational organizations which are approved by the Nevada State Gaming Control
Board pursuant to the Nevada Gaming Control Act (as codified in the Chapter 463
of the Nevada Revised Statutes).

 

“Gaming Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of Gaming or Gaming activities in
any jurisdiction (including, within the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and applicable county,
municipal and local authorities).

 

“Gaming Laws” shall mean those laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permitting authority over Gaming within any
jurisdiction (and within the State of Nevada, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised Statutes, and the regulations
of the Nevada Gaming Commission and Nevada State Gaming Control Board
promulgated thereunder, as amended from time to time).

 

“General Manager” shall mean, from time to time, the general manager at each of
the Properties.

 

9

--------------------------------------------------------------------------------

 


 

“Governmental Approvals” shall mean all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any agency(ies) of the Cities of Henderson and/or Las Vegas,
Nevada; Clark County, Nevada, the State of Nevada and the United States
necessary for the operation of the Properties in accordance with this Agreement
(including, without limitation, as required by any Gaming Authority or under any
Gaming Laws).

 

“Governmental Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities or agencies, having jurisdiction over
the business or operations of the Properties, as applicable, or the matters that
are subject to this Agreement including, without limitation, any Gaming
Authority.

 

“Gross Revenues” shall mean with respect to any period, all revenues and income
(excluding interest income but including the value of all complimentaries,
promotional offers, point play and XPC) of any kind derived by Owner from the
use or operation of the Properties and, except as expressly set forth in this
definition, determined in accordance with GAAP consistently applied, expressly
including (i) “gross revenues” from Gaming activities and without duplication;
(ii) income from rental of guest rooms; (iii) subject to the limitations in
clause (vi) of the definition, income from food and beverage sales; (iv) income
from entertainment programs and merchandise sales; (v) telephone, internet,
pay-per-view, WiFi, telegraph and telex revenues; (vi) rental or other similar
payments from lessees, sublessees and concessionaires and others occupying space
or rendering services at any of the Properties (but not (A) reimbursements for
utilities, taxes or similar matters, or (B) the gross receipts of such lessees,
sublessees or concessionaires except to the extent the same is part of such
rental payments); (vii) income from vending machines; (viii) health club fees;
and (ix) the actual net proceeds of (x) business interruption or similar
insurance and (y) temporary condemnation awards representing compensation for
loss of Gross Revenues and, to the extent applicable, after deducting expenses
incurred in connection with the adjustment or collection thereof; BUT
SPECIFICALLY AND EXPRESSLY EXCLUDING (to the extent included in revenues and
income of any kind derived from the use or operation of the Properties and
without duplication) any and all:

 

(a)                                  proceeds from the sale, financing or
refinancing or other disposition of a Property or all or substantially all of
the assets of a Property Owner;

 

(b)                                 proceeds from the sale, financing,
refinancing or other disposition of Furniture, Fixtures and Equipment or other
capital assets;

 

(c)                                  proceeds of any fire, extended coverage or
other insurance policies (excluding any proceeds of business interruption or
similar insurance representing compensation for loss of Gross Revenues);

 

(d)                                 receipts from awards or sales in connection
with any condemnation (other than a temporary condemnation) or from other
transfers in lieu of and under the threat of

 

10

--------------------------------------------------------------------------------


 

condemnation and other receipts in connection with any taking to the extent that
such amounts are specifically identified as compensation for alterations or
physical damage to the Properties;

 

(e)                                  refunds, rebates, discounts and credits of
a similar nature given, paid or returned in the course of obtaining Gross
Revenues or components thereof (other than complimentaries, promotional offers,
point play and XPC provided to patrons of the Properties in the ordinary course
of business and consistent with the Approved Annual Plan and Operating Budget);

 

(f)                                    gratuities or service charges or other
similar receipts which are paid to Employees or others;

 

(g)                                 excise, sales, gross receipts, admission,
entertainment, tourist, use or similar taxes or charges collected from patrons
or guests or as part of the sale price for goods, services or entertainment,
other than taxes imposed on Gaming revenues;

 

(h)                                 sum and credits received for lost or damaged
merchandise;

 

(i)                                     credit card processing or servicing fees
not retained by Owner;

 

(j)                                     contributions by Owner of any additional
Working Capital and any contributions to any reserve fund (and any interest or
other investment income earned on such amounts deposited);

 

(k)                                  refund of taxes that were overpaid in a
prior year;

 

(l)                                     proceeds from inter-company transfers of
cash or dividends;

 

(m)                               proceeds from the settlement or successful
prosecution of any legal claim with respect to an amount that would not have
otherwise been included in Gross Revenue;

 

(n)                                 revenues derived from the provision of
employee meals to the extent of the food costs associated therewith and the
costs incurred in the provision thereof;

 

(o)                                 security deposits (except as applied or
forfeited);

 

(p)                                 refunds to any Property guests of any sums
previously paid or credits to any Property customer for lost or damaged items,
the price of any merchandise given in exchange of other merchandise which does
not result in additional income;

 

(q)                                 vending machine revenues not payable to
Owner or Manager on behalf of Owner;

 

(r)                                    uncollectible amounts as determined by
Manager in applying its standards and practices in the ordinary course; provided
that any recovered bad debts shall again become part of Gross Revenues in the
Fiscal Year that they are recovered to the extent of a previous corresponding
deduction; and

 

11

--------------------------------------------------------------------------------


 

(s)                                  interest accrued or paid on any amounts
(including, without limitation, amounts in the Reserve Funds or Operating Bank
Accounts) or income derived from securities and similar property acquired and
held solely for investment.

 

“GVR Management Agreement” shall mean that certain Management Agreement dated as
of the date hereof by and between Station GVR Acquisition LLC, a Nevada limited
liability company, and FE GVR Management LLC, a Delaware limited liability
company.

 

“Hospitality Product” shall mean any hotel, condo-hotel, timeshare, resort
property or gaming facility or other transient hospitality product (including
any restaurant, bar, tavern or spa and ancillary uses related thereto).

 

“Impositions” shall mean all taxes, assessments, duties, rates and charges,
levies, license fees, permit fees, inspection fees and other authorized fees and
charges imposed by any Governmental Authority that at any time may be assessed,
levied, confirmed or imposed on any of the Properties or its respective
operations (specifically excluding income, franchise or similar taxes imposed on
Owner).

 

“Improvements” shall mean the Boulder Improvements, the Palace Improvements, the
Red Rock Improvements and the Sunset Improvements.

 

“Incentive Management Fee” shall mean, subject to and calculated in accordance
with Section 5.1 of this Agreement, a fee equal to five percent (5%) of EBITDA
for each Fiscal Month.

 

“Indexed EBITDA” shall mean, for any Fiscal Year, the product of (i) the
Competitor EBITDA achieved by the properties in the Performance Competitive Set
for that applicable Fiscal Year; multiplied by (ii) the then applicable EBITDA
Percentage.

 

“Industry Consultant” shall mean a reputable hospitality and casino industry
consultant that is mutually acceptable to both Parties, which consultant
(i) shall have not fewer than ten (10) years of experience in the casino/hotel
business; (ii) shall not be an Affiliate of or a person who has any past,
present, or currently contemplated future business or personal relationship with
either Owner or Manager; and (iii) whose compensation is not fixed based upon
the results of the issue at dispute.

 

“Initial Corporate Overhead Budget” shall have the meaning set forth in the
Manager Allocation Agreement.

 

“Initial Gross Revenues Budget” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Intellectual Property” shall mean all (i) works of authorship (including all
copyrights in website content, functionality and infrastructure, artwork,
images, text, graphics, photography, advertising content, manuals and other
print or textual materials, files, templates, macros, software, databases and
other compilations, source code, object code and

 

12

--------------------------------------------------------------------------------


 

documentation) (“Copyrights”); (ii) patents and patent applications, all claims
and inventions therein, any divisionals, continuations, continuations-in-part,
reissues, re-examinations, foreign counterparts and similar rights arising
therefrom (“Patents”); (iii) intellectual property rights with respect to any
trade secrets or know-how; and (iv) trademarks, service marks, trade names,
brand names, logos, domain names or other indicators of source or origin
(“Trademarks”).

 

“IP Holdco” shall mean NP IP Holdings LLC, a Nevada limited liability company
and a special-purpose subsidiary of Owner.

 

“IP Holdco License” shall mean that certain IP License Agreement between IP
Holdco and Owner, dated as of the date hereof.

 

“Land” shall mean the Boulder Land, the Palace Land, the Red Rock Land and the
Sunset Land.

 

“Legal Requirements” shall mean any federal, state, or local law, statute, code,
rule, ordinance, regulation or order of any Governmental Authority, (including,
without limitation, those related to zoning, building, employees, health,
safety, environmental matters and accessibility of public facilities, and the
Gaming Laws).

 

“Loan” shall mean those certain loans made and letters of credit extended
pursuant to the terms of the Propco Credit Agreement.

 

“Loan Documents” shall mean (i) the Propco Loan Documents and any subsequent
amendments or modifications of the same and (ii) any loan documents entered into
as a rearrangement, replacement, renewal, refinancing, consolidation,
modification or enlargement of debt, evidenced by the Propco Loan Documents or
other debt of Owner or Property Owners, now or hereafter existing, or to secure
new debt of Owner or Property Owners.

 

“Management Fees” shall mean, collectively, the Base Management Fee and the
Incentive Management Fee.

 

“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement dated as of the date hereof by and between Owner and Fertitta
Entertainment (with Manager and certain other Subsidiaries of Fertitta
Entertainment joining in the execution and delivery of the same), as the same
may be amended modified or restated from time to time.

 

“Manager LV Properties” shall mean, at any point in time, the Hospitality
Products then operated by Manager or any Fertitta Controlled Affiliate other
than the Managed Properties.

 

“Manager Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Manager Unrelated Subsidiaries” shall mean Fertitta Entertainment’s
Subsidiaries (excluding Manager) that are single-purpose Subsidiaries which
(i) have no recourse

 

13

--------------------------------------------------------------------------------


 

obligation to Manager or Fertitta Entertainment; and (ii) are unrelated to
Manager’s activities at the Properties.

 

“Manager’s Executive Staff” shall mean those designated senior executive
personnel employed by Manager or its Affiliates as more specifically listed in
the Manager Allocation Agreement (and any replacement position or position with
authority and/or duties similar to the foregoing named positions).

 

“Manager’s Gross Negligence or Willful Misconduct” shall mean the fraud, gross
negligence or willful misconduct of any of Manager, Fertitta Entertainment and
their respective officers, directors and members and the successors and assigns
of each of the foregoing (which shall be deemed to include the Executive
Employees and/or any of Manager’s Executive Staff), including, without
limitation, fraud, gross negligence or willful misconduct in the hiring,
training or supervising the Employees; provided, however, (i) any fraud, gross
negligence or willful misconduct of a member of the Executive Employees and/or
Manager’s Executive Staff acting solely for his or her personal benefit (and
not, for example, at the direction of Manager or Fertitta Entertainment or any
of the Fertitta Family Parties) shall not constitute Manager’s Gross Negligence
or Willful Misconduct so long as Manager promptly takes action to terminate or
permanently remove the applicable member of the Executive Employees and/or
Manager’s Executive Staff from the Property and Manager promptly repays any and
all damages sustained by Owner or Property Owners in connection with such fraud,
gross negligence or willful misconduct; (ii) the act or omission of an Employee
who is not an Executive Employee, which act or omission constitutes fraud,
willful misconduct or gross negligence on the part of such Employee, shall not
constitute Manager’s Gross Negligence or Willful Misconduct unless Manager’s
corporate staff or an Executive Employee acted with gross negligence or willful
misconduct in employing, training, supervising or continuing the employment of
such Employee; and (iii) the violation of Legal Requirements with respect to
wages and hours of labor shall not be deemed to be Manager’s Gross Negligence or
Willful Misconduct if Manager’s actions are consistent with generally prevailing
industry practices, as long as Manager discontinues the practices if Owner
requests Manager to do so.

 

“Material Default” shall mean any breach or failure by a Party to comply with
any of its covenants and agreements contained in this Agreement following the
expiration of any applicable cure periods contained herein, other than any such
breach or failure that in the context hereof is minor, immaterial or
insubstantial or not reasonably likely to prejudice any other Party or any part
of the Properties in any material way.

 

“Material Loan Default” shall mean, unless amended or waived, (i) a failure to
pay interest required under the Loan Documents when due and payable or failure
to pay principal and/or any prepayment premiums or other regularly accruing fees
under the Loan Documents when due and payable, at maturity or upon acceleration,
each case following the expiration of any applicable grace periods; (ii) a
breach of a financial covenant which remains uncured following the expiration of
any and all applicable cure periods contained in the Loan Documents; or
(iii) Owner becomes Bankrupt or institutes any proceedings of any nature under
any law or statute of any jurisdiction as now existing or hereafter amended or
becoming effective, for the

 

14

--------------------------------------------------------------------------------


 

relief of debtors wherein Owner is seeking relief as debtor on account of its
insolvency, which proceedings are not discharged or dismissed within a period of
sixty (60) days after the institution thereof.

 

“Material Nevada Governmental Approval” shall mean any material Governmental
Approval issued by any agency(ies) of the Cities of Henderson and/or Las Vegas,
Nevada; Clark County, Nevada; or the State of Nevada, the denial, revocation or
suspension of which would have a material adverse effect on the economics of
Owner, any Property Owner and/or any Property.

 

“Mortgage” shall mean any and all mortgages, deeds of trust or similar security
instruments now or hereafter encumbering the Properties or any part thereof that
are (i) evidenced by the Loan Documents or (ii) other debt of Owner or Property
Owners and, in each case, the purpose of which are for the sole benefit of any
one or more the Properties together with any subsequent amendment or
modification of the same, whether as a rearrangement, replacement, renewal,
refinancing, consolidation, modification or enlargement of the same.

 

“Net Income” shall mean, for the period in question, the net income (loss) of
the Property Owners for such period determined on a consolidated basis in
accordance with GAAP (after deduction of the Base Management Fee for such period
but prior to any deduction of the Incentive Management Fee for such period),
excluding, without duplication, (i) the cumulative effect of a change in
accounting principles during such period to the extent included in Net Income,
(ii) the purchase accounting effects of adjustments to property and equipment,
software and other intangible assets and deferred revenue (including the effects
of such adjustments pushed down to the Property Owners) as a result of any
acquisitions, or the amortization or write-off of any amounts thereof, and
(iii) the income (or loss) of any Person that is not Owner or a Subsidiary of
Owner or any Property Owner (including dividends and distributions paid to Owner
or any Property Owner by any Subsidiary during such period (including pursuant
to any tax sharing agreement)).

 

“Nevada Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements, or any waivers thereof or exemptions therefrom, issued by any
Gaming Authority necessary for or relating to the conduct of activities under
the Gaming Laws within the State of Nevada.

 

“Non-Compete Agreement” shall mean, that certain Non Competition Agreement dated
as of the date hereof by and among Owner, Fertitta Entertainment, Manager, FE
Opco Management LLC, a Delaware limited liability company, FE GVR Management
LLC, a Delaware limited liability company, Frank J. Fertitta III, Lorenzo J.
Fertitta, German American Capital Corporation and JPMorgan Chase Bank, N.A.

 

“Opco Management Agreement” shall mean that certain Management Agreement dated
as of the date hereof by and between NP Opco LLC, a Nevada limited liability
company and FE Opco Management LLC, a Delaware limited liability company.

 

15

--------------------------------------------------------------------------------


 

“Operating Bank Accounts” shall mean the Bank Accounts in the name of Owner for
the payment of Operating Costs and any other costs to be paid pursuant to this
Agreement and the deposit of monies related to the Properties, which accounts
shall be (i) separate and distinct from any other accounts, reserves or deposits
required by this Agreement, and (ii) interest bearing accounts if such an
account is reasonably available (all interest earned shall be retained in the
Operating Bank Accounts).

 

“Operating Competitive Set” shall mean the sets of casino/hotel properties
(expressly excluding any properties owned, operating or licensed by Fertitta
Family Entities) which are identified and agreed by the Parties as competing
directly in the marketplace with the Properties.  A list of the initial
Operating Competitive Set appears on Schedule “1B”.

 

“Operating Consumables” shall mean all food, beverages and other immediately
consumable items utilized in operating the Properties (including, without
limitation, soap, cleaning materials, matches, stationary, brochures, folios,
and other similar items).

 

“Operating Costs” shall mean, to the extent included within the then-current
Approved Annual Plan and Operating Budget, or to the extent otherwise approved
by Owner at any time and, from time to time, pursuant to the terms of this
Agreement, all costs and expenses properly designated as operating costs as
determined on a consolidated basis in accordance with GAAP (and expressly
excluding Corporate Overhead and Expenses).

 

“Operating Standards” shall mean with respect to any Property, that such
Property shall be managed, operated, serviced (including, without limitation,
customer service), maintained, repaired and refurbished (i) to a standard of
operation equal to or exceeding the standard of operation at which such Property
was operated as of the Effective Date to the extent that funds available
pursuant to the Approved Annual Plan and Operating Budget, as amended, from time
to time, or otherwise provided by Owner, permit the operation, management,
service, repair, maintenance and refurbishment of the applicable Property to
such standard, (ii) consistent with the terms and conditions of this Agreement,
and (iii) in accordance with the standards, policies and programs in effect,
from time to time, that are applicable to the operation of such Property;
provided that, to the extent that funds available pursuant to the Approved
Annual Plan and Operating Budget, as amended, from time to time, or otherwise
provided by Owner, permit operation of the applicable Property to such standard,
the Operating Standards with respect to such Property will not be less than the
standard of operations for (A) the properties in the Operating Competitive Set,
and (B) the Property’s Comparable Manager Properties, but in each case taking
into account any differences in age, quality, size, location, amenities, amount
of meeting space, business mix, and other physical and operation variations for
such properties in the Operating Competitive Set and for such properties
consisting of Comparable Manager Properties, and specifically with respect to
Comparable Manager Properties, any differences in Manager’s centralized services
that are provided to such properties and not provided to the Properties.

 

16

--------------------------------------------------------------------------------


 

“Operating Supplies” shall mean all non-capital equipment necessary for the
day-to-day operation of the Properties (including but not limited to chips,
tokens, uniforms, playing cards, glassware, linens, silverware, utensils and
dishware).

 

“Other Manager Properties” shall mean, collectively the Manager LV Properties
and any other Hospitality Product (other than the Properties) which Manager or
its Affiliate owns, manages or licenses (as licensor).

 

“Owner Account” shall mean the account(s) in the name of Owner that are
designated by Owner to Manager, from time to time, for the remittance of funds
by Manager in accordance with the terms of this Agreement.

 

“Owner IP” shall mean Owned IP and Licensed IP.

 

“Owner Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Owner-Related Affiliates” shall mean Station Voteco LLC, a Delaware limited
liability company, and Station Holdco LLC, a Delaware limited liability company.

 

“Palace Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Palace Land and all Furniture, Fixtures and
Equipment attached to or forming a part thereof (including, without limitation,
heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas, recreational facilities and areas, public grounds and gardens,
permanently affixed signage, aquatic facilities, and other facilities and
appurtenances).

 

“Palace Land” shall mean the lands described in Schedule “3B”, together with the
benefit of all easements and appurtenant rights thereto.

 

“Palace Property” shall mean (i) the Palace Property Facilities; and (ii) the
Furniture, Fixtures and Equipment, the Operating Supplies and the Operating
Consumables relating thereto and/or used in connection therewith.

 

“Palace Property Facilities” shall mean (i) the Palace Land; (ii) the Palace
Improvements; (iii) the Palace Property Related Facilities; (iv) any related
land, buildings and improvements which in the future may be owned or leased by
Owner; and (v) all entrances, exits, rights of ingress and egress, licenses and
easements related to any of (i) through (iv) above.

 

“Palace Property Related Facilities” shall mean (i) the common areas of the
Palace Property, as the same may, from time to time, be altered, reconstructed
or expanded, which are, from time to time, intended, made available and
maintained for the use and enjoyment in common of Manager and occupants of the
Palace Property; (ii) the parking facilities servicing the Palace Property;
(iii) those rooms within the Palace Property to be used for meetings and

 

17

--------------------------------------------------------------------------------


 

conferences; (iv) the receiving facilities for the delivery of laundry and other
goods and services; (v) the restaurant facilities located within the Palace
Property; (vi) any amenities and facilities made available for the use and
enjoyment of the occupants of the Palace Property; (vii) any land or
improvements not within or located upon the Palace Land, but which provide
shared benefits to the Palace Property pursuant to a separate written agreement
approved by Owner (such approval not to be unreasonably withheld, conditioned or
delayed); (viii) any Palace Improvements or other improvements, whether or not
located upon the Palace Land, which Manager is to manage for the benefit of the
Palace Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); and (ix) any
related land, buildings and improvements which in the future may be owned or
leased by Owner.

 

“Parties” shall mean Owner and Manager.

 

“Patents” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Performance Competitive Set” shall mean the set of casino/hotel properties
(expressly excluding any properties owned, operated or licensed by Manager or
its Affiliates) which are identified and agreed by the Parties, from time to
time, as competing directly in the marketplace with the Properties and provide
public financial reporting necessary to determine Competitor EBITDA.  A list of
the initial Performance Competitive Set appears on Schedule “1C”.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, trust or other entity.

 

“Plan” shall mean that certain joint plan of reorganization under chapter 11 of
the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 of Station
Casinos, Inc. and certain of its subsidiaries dated as of July 28, 2010.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses classified as “pre-opening expenses” on the applicable financial
statements of Owner and its Subsidiaries for that period, prepared in accordance
with GAAP consistently applied.

 

“Promotional Allowance” shall mean the maximum amount of the retail value of
transportation, complimentary hotel accommodations, food, beverages,
merchandise, chips, tokens, entertainment, or similar products or services
provided to guests or patrons for promotional purposes.

 

“Propco Credit Agreement” shall mean that certain Credit Agreement among Owner,
as borrower, Deutsche Bank AG, Cayman Islands Branch, JP Morgan Chase Bank, N.A.
and the institutions, from time to time, party thereto, as lender and Deutsche
Bank AG, Cayman Islands Branch, as administrative agent, as same may be amended,
restated, amend and restated, refinanced, replaced or otherwise modified, from
time to time.

 

18

--------------------------------------------------------------------------------

 


 

“Propco Loan Documents” shall mean the “Loan Documents” as defined in each of
the agreements comprising the Propco Credit Agreement.

 

“Properties” shall mean the Boulder Property, the Palace Property, the Red Rock
Property and the Sunset Property.

 

“Property Facilities” shall mean the Boulder Property Facilities, the Palace
Property Facilities, the Red Rock Property Facilities and the Sunset Property
Facilities.

 

“Property Related Facilities” shall mean the Boulder Property Related
Facilities, the Palace Property Related Facilities, the Red Rock Property
Related Facilities and the Sunset Property Related Facilities.

 

“Red Rock Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Red Rock Land and all Furniture, Fixtures and
Equipment attached to or forming a part thereof (including, without limitation,
heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas, recreational facilities and areas, public grounds and gardens,
permanently affixed signage, aquatic facilities, and other facilities and
appurtenances).

 

“Red Rock Land” shall mean the lands described in Schedule “3C”, together with
the benefit of all easements and appurtenant rights thereto.

 

“Red Rock Property” shall mean (i) the Red Rock Property Facilities; and
(ii) the Furniture, Fixtures and Equipment, the Operating Supplies and the
Operating Consumables relating thereto and/or used in connection therewith.

 

“Red Rock Property Facilities” shall mean (i) the Red Rock Land; (ii) the Red
Rock Improvements; (iii) the Red Rock Property Related Facilities; (iv) any
related land, buildings and improvements which in the future may be owned or
leased by Owner; and (v) all entrances, exits, rights of ingress and egress,
licenses and easements related to any of (i) through (iv) above.

 

“Red Rock Property Related Facilities” shall mean (i) the common areas of the
Red Rock Property, as the same may, from time to time, be altered, reconstructed
or expanded, which are, from time to time, intended, made available and
maintained for the use and enjoyment in common of Manager and occupants of the
Red Rock Property; (ii) the parking facilities servicing the Red Rock Property;
(iii) those rooms within the Red Rock Property to be used for meetings and
conferences; (iv) the receiving facilities for the delivery of laundry and other
goods and services; (v) the restaurant facilities located within the Red Rock
Property; (vi) any amenities and facilities made available for the use and
enjoyment of the occupants of the Red Rock Property; (vii) any land or
improvements not within or located upon the Red Rock Land, but which provide
shared benefits to the Red Rock Property pursuant to a separate written
agreement approved by Owner (such approval not to be unreasonably withheld,
conditioned or

 

19

--------------------------------------------------------------------------------


 

delayed); (viii) any Red Rock Improvements or other improvements, whether or not
located upon the Red Rock Land, which Manager is to manage for the benefit of
the Red Rock Property pursuant to a separate written agreement approved by Owner
(such approval not to be unreasonably withheld, conditioned or delayed); and
(ix) any related land, buildings and improvements which in the future may be
owned or leased by Owner.

 

“Reserve Fund” shall mean the Bank Accounts maintained in the name of Owner for
the payment of Capital Improvements and Replacements for each Property, which
accounts shall be (i) separate and distinct from any other accounts, reserves or
deposits required by this Agreement, and (ii) interest bearing accounts if such
an account is reasonably available (all interest earned shall be retained in the
Reserve Funds).

 

“Routine Repairs and Maintenance” shall mean repairs, replacements, corrections
and maintenance items to the Properties as shall be required in the normal and
ordinary course of operation of the Properties other than Capital Improvements.

 

“Specially Designated National or Blocked Person” shall mean either: (i) a
person or entity designated by the U.S. Department of Treasury’s Office of
Foreign Assets Control, from time to time, as a “specially designated national
or blocked person” or similar status; (ii) a person or entity described in
Section 1 of U.S. Executive Order 13224, issued on September 23, 2001; or
(iii) a person or entity otherwise identified by a government or legal authority
as a person with whom Manager or Owner, as applicable, is prohibited from
transacting business.

 

“Standard Management Programs and Procedures” shall mean (i) the general
operating procedures; know-how; generic training manuals and procedures; general
financial performance and budgeting processes; general marketing strategies;
general new hire processes; overall human resources programs and documentation;
general time, attendance, labor management and scheduling systems not specific
and/or unique to any of the Combined Properties whether developed prior to or
after the Commencement Date and during the term of this Agreement; and/or
(ii) any such files, documents, instruments, papers, books and records created
or developed by Manager or any Fertitta Controlled Affiliate in connection
therewith.  For avoidance of doubt, the Standard Management Programs and
Procedures shall not include all or any portion of the Technology Systems, the
Owned IP, the Licensed IP, the Customer Database, the Reservation Systems and/or
any derivation of any of the foregoing.

 

“Subsidiary” shall mean, with respect to any Person, any other Person at least
fifty percent (50%) of the economic or voting interest of which is owned by such
Person.

 

“Sunset Improvements” shall mean all buildings, structures and improvements
situated on, in, under or over the Sunset Land and all Furniture, Fixtures and
Equipment attached to or forming a part thereof (including, without limitation,
heating, lighting, plumbing, sanitation, air conditioning, laundry,
refrigeration, kitchen, elevator and similar items or systems, guest rooms,
restaurants, bars and banquet, meeting and other public areas, commercial space,
including concessions and shops, garage and parking space, storage and service
areas,

 

20

--------------------------------------------------------------------------------


 

recreational facilities and areas, public grounds and gardens, permanently
affixed signage, aquatic facilities, and other facilities and appurtenances).

 

“Sunset Land” shall mean the lands described in Schedule “3D”, together with the
benefit of all easements and appurtenant rights thereto.

 

“Sunset Property” shall mean (i) the Sunset Property Facilities and (ii) the
Furniture, Fixtures and Equipment, the Operating Supplies and the Operating
Consumables relating thereto and/or used in connection therewith.

 

“Sunset Property Facilities” shall mean (i) the Sunset Land; (ii) the Sunset
Improvements; (iii) the Sunset Property Related Facilities; (iv) any related
land, buildings and improvements which in the future may be owned or leased by
Owner; and (v) all entrances, exits, rights of ingress and egress, licenses and
easements related to any of (i) through (iv) above.

 

“Sunset Property Related Facilities” shall mean (i) the common areas of the
Sunset Property, as the same may, from time to time, be altered, reconstructed
or expanded, which are, from time to time, intended, made available and
maintained for the use and enjoyment in common of Manager and occupants of the
Sunset Property; (ii) the parking facilities servicing the Sunset Property;
(iii) those rooms within the Sunset Property to be used for meetings and
conferences; (iv) the receiving facilities for the delivery of laundry and other
goods and services; (v) the restaurant facilities located within the Sunset
Property; (vi) any amenities and facilities made available for the use and
enjoyment of the occupants of the Sunset Property; (vii) any land or
improvements not within or located upon the Sunset Land, but which provide
shared benefits to the Sunset Property pursuant to a separate written agreement
approved by Owner (such approval not to be unreasonably withheld, conditioned or
delayed); (viii) any Sunset Improvements or other improvements, whether or not
located upon the Sunset Land, which Manager is to manage for the benefit of the
Sunset Property pursuant to a separate written agreement approved by Owner (such
approval not to be unreasonably withheld, conditioned or delayed); and (ix) any
related land, buildings and improvements which in the future may be owned or
leased by Owner.

 

“Termination” shall mean the expiration of the Term or any sooner cessation of
this Agreement as permitted herein.

 

“Termination Fee” shall have the meaning set forth on Exhibit “A”.

 

“Trademarks” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Transfer” shall mean, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation or other disposition and, as a verb,
voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate or
otherwise dispose.

 

“Transition Period” shall have the meaning set forth on Schedule “5”.

 

21

--------------------------------------------------------------------------------


 

“Transition Services” shall have the meaning set forth on Schedule “5”.

 

“TTMF” shall have the meaning set forth on Exhibit “A”.

 

“Working Capital” shall mean funds which are reasonably necessary for the
day-to-day operation of the Properties’ business (including, without limitation,
amounts sufficient for the maintenance of change, cage cash and petty cash
funds, Operating Bank Accounts, Reserve Funds, receivables, payrolls, prepaid
expenses and funds required to maintain the necessary amounts of Operating
Supplies and Operating Consumables).

 

ARTICLE II
APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTIES

 

2.1          Appointment.  Subject to applicable Gaming Laws, Owner hereby
appoints and employs Manager as an independent contractor to supervise, direct
and control the management, personnel and operation of the Properties until the
expiration of the Term or earlier termination of this Agreement pursuant to the
terms hereof.  Manager accepts said appointment and agrees to manage the
Properties in accordance with all applicable Gaming Laws and the terms,
conditions and limitations hereinafter set forth.  Subject to the terms of this
Agreement, the sole responsibility and authority for the management of the
Properties is vested in Manager, and Manager shall have the complete right and
authority to manage the Properties.  The rights, duties and obligations of
Manager hereunder are personal to Manager based on Manager’s unique experience
and, except as expressly set forth in this Agreement, may not be transferred or
assigned without the prior approval of Owner (which approval may be granted or
withheld in Owner’s sole and absolute discretion). Manager acknowledges that the
scope of both Manager’s authority and duties hereunder is limited to the
authority and duties set forth in this Agreement (and reasonably derived
therefrom) and Manager shall not use (and shall use commercially reasonable
efforts to not permit third parties to use) the Properties for any purpose not
contemplated by this Agreement.  Owner agrees that, subject to all rights and
remedies of Owner pursuant to the terms and conditions of this Agreement, Owner
shall use commercially reasonable, good faith efforts to cooperate with Manager
as reasonably requested by Manager in carrying out its duties under this
Agreement and in complying with any restrictions or obligations placed on
Manager or Owner by any Gaming Authority or under applicable Gaming Laws.

 

2.2          Delegation of Authority.  Subject to the terms of this Agreement
(including, without limitation, Sections 2.1, 2.3, 2.4(a), 2.5, 2.6, 2.7, 2.11
and 2.12 below) and the limitations set forth in the Approved Annual Plan and
Operating Budget, Manager shall have the exclusive supervision, control, right,
authority, obligation and duty to, except as otherwise specifically provided in
this Agreement, operate and manage the Properties in accordance with the
Operating Standards.  Subject to the Approved Annual Plan and Operating Budget,
Section 2.3 below and such other limitations as are specifically imposed in this
Agreement or under applicable Gaming Laws, Manager (as an independent
contractor) shall have the right and obligation, free from interference,
interruption and disturbance, to conduct all matters relating to the management
and operation of the Properties, including, without limitation, (i) the

 

22

--------------------------------------------------------------------------------


 

management and oversight of all Gaming, hotel and resort operations and other
day-to-day operations of the Properties; (ii) all non-day-to-day supervision and
operational and strategic planning of the Properties; (iii) customer relations
management and revenue management services; (iv) reservation system operation
and management; (v) sales and marketing services, promotions, promotional
services and publicity (including, without limitation, rewards programs);
(vi) Intellectual Property creation, invention, development, patenting,
registration, promotion, maintenance, perfection, protection, enforcement and
management; (vii) food and beverage services; (viii) human resources;
(ix) personnel selection, employment policies and employee fringe benefits;
(x) assistance and cooperation with internal audit functions to be performed by
the Owner Representative; (xi) purchasing, contracting and leasing, including,
without limitation, the procurement of inventories, supplies and services;
(xii) maintenance and repairs (including, without limitation, physical plant
maintenance); (xiii) security services; (xiv) books and records maintenance;
(xv) real estate tax audits and challenges; (xvi) licensing and regulatory
matters; (xvii) Technology System services, including maintenance, development,
support and Customer Database management and development as part of the
marketing, promotions and rewards programs; (xviii) the right to provide
complimentary items to guests and patrons of the Properties (including
complimentary or discounted food, beverages, lodging or other use of the
Properties’ facilities, subject to the Promotional Allowance set forth in the
applicable Approved Annual Plan and Operating Budget (including any permitted
Promotional Variance)); (xix) determining charges for rooms and commercial
space; (xx) implementing the approved Credit Policy; (xxi) receipt, holding and
disbursement of funds, and maintenance of bank accounts; and (xxii) generally,
control of all activities necessary for or reasonably related to the operation
of the Properties.  Except as set forth in Sections 2.3, 2.4(a), 2.5, 2.6, 2.7,
2.11 and 2.12 below or otherwise in this Agreement and subject to the Approved
Annual Plan and Operating Budget, Manager shall have the authority to execute on
Owner’s behalf and for the account of Owner, in Owner’s name, all agreements
relating to the operation of the Properties, including, without limitation,
contracts for electricity, gas, telephone, cleaning, maintenance, security, pest
control, elevator and boiler maintenance, life/safety systems maintenance, air
conditioning maintenance, laundry and dry cleaning, television service, rooftop
license agreements, use of copyrighted materials (such as music and videos), and
other services that Manager, from time to time, considers (in its commercially
reasonable business judgment) appropriate and, subject to Section 2.5, Manager
shall use commercially reasonable efforts to enforce all such agreements in a
manner which is consistent with sound business practices (as if each agreement
was entered into by Manager for its own account).

 

2.3          Limitations on Manager’s Authority.  Notwithstanding anything to
the contrary set forth in this Agreement, other than as specifically
contemplated in the Approved Annual Plan and Operating Budget (as amended, from
time to time pursuant to Section 8.3(c)), including, without limitation,
Manager’s right to incur costs and expenses as the result of a Permitted
Variance, Promotional Variance and/or Emergency Expenditures, Manager shall not,
without Owner’s prior written approval (which approval may be granted or
withheld in Owner’s sole and absolute discretion):

 

(a)           except as otherwise permitted under Section 2.3(g), enter into,
amend, extend, renew, cancel or terminate any contract or other agreement which
provides for

 

23

--------------------------------------------------------------------------------


 

(i) payments or potential liability that are, in the aggregate, in excess of the
Approval Amount (including any extensions thereof); and (ii) a term exceeding
one (1) year, unless the same is terminable at will (without penalty) on no more
than sixty (60) days’ notice or less;

 

(b)           enter into any agreement creating a voluntary lien or encumbrance
of any kind affecting the real property upon which the Properties are situated;

 

(c)           purchase items from Affiliates other than purchases in accordance
with Section 4.2 below and/or enter into, amend, renew, cancel or terminate any
contract or other agreement with an Affiliate; provided, however, that Manager
shall have the right, without Owner’s prior approval, to purchase in cash
personal property from, or sell for cash personal property to, any of the
Combined Properties for the benefit of any of the other Combined Properties at
the fair market value of such personal property as of the date of such purchase
or sale;

 

(d)           dispose of assets, whether individually or in the aggregate, worth
in excess of the Approval Amount in any Fiscal Year other than the disposition
of Furniture, Fixtures and Equipment that are obsolete (i.e., reached the end of
their respective useful life), and then, only so long as (i) such items of
Furniture, Fixtures and Equipment are concurrently being replaced in accordance
with the Approved Annual Plan and Operating Budget; and (ii) such dispositions
are made in the ordinary course of business;

 

(e)           except in connection with trade payables for goods and services
and other payments or obligations incurred in accordance with the Approved
Annual Plan and Operating Budget, borrow any money or execute any credit
obligation in the name and on behalf of Owner or any Owner-Related Affiliates or
any of their respective Affiliates and/or Subsidiaries;

 

(f)            take any action or make any decision which (i) requires approval
of any lender, administrative agent or servicer pursuant to the Propco Loan
Documents; or (ii) otherwise violates any term or limitation of the Propco Loan
Documents (or, with respect to any refinancing of the terms and conditions of
the Propco Loan or any other future financing the terms and conditions thereof
are provided to Manager, take any action or make any decision which requires
approval of any lender, administrative agent or servicer pursuant thereto or
otherwise violates any term or limitation thereof so long as the same does not
materially increase the obligations of Manager and/or materially decrease the
rights and remedies available to Manager under this Agreement);

 

(g)           enter into, materially amend, extend, renew, cancel or terminate
any lease to a single tenant or license, concession or other similar
arrangements with respect to other space and facilities, in a Property
(i) covering more than five thousand (5,000) square feet of rentable area with
respect to a Property and having a term of more than ten (10) days; or (ii) with
a term of more than ten (10) years;

 

(h)           except as permitted or required under this Agreement, take any
action or make any decision which binds Owner, any Property Owner or any
Owner-Related Affiliate to a third party; or

 

24

--------------------------------------------------------------------------------


 

(i)            take any action or make any decision which constitutes a Material
Item.

 

2.4          Leases.  All leases and occupancy agreements for any portion of the
Properties entered into by Manager (i) shall be consistent with the terms of
this Agreement; and (ii) shall require the respective third party thereto to
operate the subject portion of the Property substantially in a manner consistent
with the Operating Standards (to the extent applicable) and the other terms of
this Agreement.  Manager shall use commercially reasonable efforts to enforce
all leases or other occupancy agreements in a manner consistent with sound
business practices, as if such lease or occupancy agreement was entered into by
Manager for its own account.  Manager shall use commercially reasonable efforts
to comply with and not to default under any and all leases and occupancy
agreements unless such action is approved in writing by Owner (which approval
may be granted or withheld in Owner’s sole and absolute discretion), to the
extent so affected.

 

2.5          Legal Action.  Manager shall have the obligation to defend, and the
right to institute, on behalf of and in the name of Owner, any and all legal
actions or proceedings affecting the Properties (including, without limitation,
to collect charges, rent or other income from the Properties or to remove any
tenants, terminate a lease, license, or concession agreement, a breach thereof
or default entered by any tenant, licensee, concessionaire, supplier, or
contractor, or to protect and/or litigate to final decision in any appropriate
forum, any violation, rule, regulation or agreement concerning the Properties);
provided, however, that the prior written approval of Owner (such approval not
to be unreasonably withheld, conditioned or delayed) shall be required with
respect to the hiring of counsel and/or the institution or defense of one or a
series of related actions (or settlement thereof) where there is a reasonable
possibility of (i) loss, cost or expense (including all attorneys’ fees and
costs) to Owner or the Properties in excess of the Approval Amount; or (ii) a
material adverse effect on Owner or the operation of the Properties (an action
under clause (i) or (ii), a “Material Action”), unless such action is incurred
during the ordinary course of business at the Properties (e.g., so-called “slip
and fall” claims where uninsured legal fees and potential claims do not exceed
the Approval Amount) in which case Manager shall be required to provide only
prior written notice to Owner.  For avoidance of doubt, Manager shall have the
right, without Owner’s approval, to defend and/or settle any claim or legal
action brought against Manager in connection with the operation of the
Properties, provided that all liabilities, costs and expenses (including,
without limitation, attorneys’ fees and disbursements) incurred in defending
and/or settling any such claim or legal action which are not covered by
insurance shall be paid by Manager, except to the extent Owner is obligated to
indemnify Manager pursuant to Section 10.5.

 

2.6          Standard for Performance by Manager.

 

(a)           Manager shall use diligent, commercially reasonable efforts to
discharge its obligations hereunder in an expeditious, economical and
professional manner in accordance with the terms of this Agreement, the
Operating Standards and the Approved Annual Plan and Operating Budget.  In
discharging its obligations hereunder, Manager shall be held to the respective
Operating Standards for each Property; provided, however, and notwithstanding
anything to the contrary set forth in this Agreement, Manager’s obligations to
meet the

 

25

--------------------------------------------------------------------------------


 

respective Operating Standards for each Property shall be subject to (i) Owner’s
funding of the amounts set forth in the Approved Annual Plan and Operating
Budget for each Fiscal Year and as otherwise required by the express terms of
this Agreement; and (ii) any equitable adjustment to the Operating Standards
pursuant to and in accordance with the procedures set forth in Sections 8.3(d). 
For avoidance of doubt, notwithstanding any limitation on Manager’s obligations
to meet the Operating Standards for each Property pursuant to the immediately
preceding sentence, Manager shall not be relieved from otherwise performing
Manager’s services, duties and responsibilities under this Agreement in an
expeditious, economical and professional manner (A) to the extent not adversely
impacted by Owner’s failure to fund the amounts under any Annual Plan and
Operating Budget approved by Owner pursuant Section 8.3 (or otherwise resolved
pursuant to Section 17.16), or (B) as equitably adjusted pursuant to
Section 8.3(d).

 

(b)           Manager shall not be held responsible for the defaults of
contractors or other third parties with whom it deals at arms’ length and
Manager’s responsibility is limited being professional and prudent in the
selection and supervision of contractors and other third parties.  Owner and
Manager agree that if any fiduciary duties are imposed on Manager hereunder,
such fiduciary duties shall be deemed modified by the provisions of this
Agreement.  Owner and Manager further agree that it is the intent of the parties
that this Agreement be interpreted and construed solely in accordance with the
laws and principles applicable to commercial contracts.  Owner agrees that
Owner’s power and right to terminate this Agreement are solely as expressly
provided for in this Agreement.

 

(c)           Manager shall use its diligent, commercially reasonable efforts,
skills and abilities to perform its obligations under this Agreement and to
promote the interests of Owner.  If Manager is managing properties other than
the Properties, Manager shall conduct its affairs so as not to prefer the
interests and management of such other properties to the interests and
management of the Properties.  Owner hereby acknowledges and agrees that Manager
and its Affiliates intend to acquire and manage other Hospitality Products of a
similar Operating Standard, and Owner agrees that the mere ownership and/or
operation of such other Hospitality Products by Manager or any of its Affiliates
shall not, to the extent permitted under the Non-Compete Agreements, be deemed
to be a breach of this Section 2.6(c) so long as Frank J. Fertitta III or
Lorenzo J. Fertitta (or the survivor of the two, if applicable) continues to use
his diligent, commercially reasonable efforts, skills and abilities to promote
the interests of Owner with respect to the Properties.

 

2.7          Names of the Properties.  The Parties agree that the Properties
shall be operated under the names “Red Rock Casino, Resort & Spa,” “Sunset
Station,” “Boulder Station,” and “Palace Station”, respectively, so long as
Owner is permitted to use the Licensed IP as described in Section 6.2 below.

 

2.8          Operating Permits and Licenses.  Manager shall, at Owner’s sole
cost and expense, with Owner’s assistance and cooperation, use commercially
reasonable efforts to (i) obtain, maintain, renew,  and keep in full force and
effect, all Governmental Approvals for Manager, the Properties, Owner and/or any
Property Owners (including, without limitation,

 

26

--------------------------------------------------------------------------------


 

Nevada Gaming Licenses and liquor, bar, restaurant, sign and hotel licenses for
all applicable individuals and entities), as may be required for the ownership
and operation of the Properties pursuant to the Operating Standard and the terms
and conditions of this Agreement; and (ii) if applicable, assist Owner and/or
any Property Owners with obtaining any Governmental Approvals for the Properties
as soon as reasonably possible taking into consideration all facts and
circumstances; provided, however, that in the event the expenses incurred by
Owner or Property Owners in obtaining any Governmental Approvals obtained by
Manager (including, without limitation, Nevada Gaming Licenses and liquor, bar,
restaurant, sign and hotel licenses for all applicable individuals and entities)
pursuant to this Agreement are utilized by or otherwise benefit Manager by
reducing or otherwise eliminating the actual out-of-pocket costs which would
have been incurred by Manager in obtaining such Governmental Approvals for the
benefit of any Other Manager Properties operated by Manager, Manager shall
notify Owner and promptly reimburse Owner a fair and equitable portion of
Owner’s actual out-of-pocket costs and expenses incurred in connection with
obtaining such applicable Governmental Approvals.  Owner shall, with respect to
any Governmental Approvals (including, without limitation, Nevada Gaming
Licenses and liquor, bar, restaurant, sign and hotel licenses for all applicable
individuals and entities) required to be maintained by Owner, in its individual
capacity, use commercially reasonable efforts to maintain, renew, and keep in
full force and effect all requisite Governmental Approvals (including the timely
submission of all applications and disclosures required or requested by the
Gaming Authorities and liquor licensing authorities).  Manager shall operate and
manage the Properties in a manner that will not materially adversely affect the
ability of Owner to obtain, renew and maintain all Governmental Approvals
necessary for the operation of the Properties, but in all events shall use all
commercially reasonable efforts to cause the Properties to comply with all
conditions or requirements set out in any Governmental Approvals.

 

2.9          Reservation System.  Without limiting the generality of
Section 2.2, subject to the Approved Annual Plan and Operating Budget, Manager
shall manage, maintain and supervise, directly or indirectly, for each Property
and its guests such global reservation system, web site and other reservations
services as shall be determined by Manager to be reasonably necessary or
advisable in connection with the operation of the Properties (the “Reservation
Systems”).  Manager acknowledges and agrees that all current and future versions
of the Reservation Systems constitute part of the Technology Systems belonging
to Owner and such Reservation Systems shall not be shared with, cross-referenced
or linked to the reservation systems used by the Other Manager Properties other
than the Combined Properties without the prior written approval of Owner (which
approval may be granted or withheld in Owner’s sole and absolute discretion).
 Notwithstanding the foregoing, Owner hereby grants Manager a perpetual,
royalty-free, non-assignable, non-sublicensable license permitting the use of
all Intellectual Property owned by Owner (or licensed by Owner, solely to the
extent permitted by such license) and, without limiting the generality of and
subject to the Technology Systems License Agreement set forth in Exhibit “D”
attached hereto, included in the Technology Systems for purposes of establishing
and maintaining separate reservation systems, web sites and other reservation
services for the Other Manager Properties, provided that, such new reservation
systems shall (a) in no event use any guest data or other guest information of
the Reservation Systems (including,

 

27

--------------------------------------------------------------------------------


 

without limitation, any Customer Databases), and (b) be in all respects
wholly-independent of the Reservation Systems.

 

2.10        Sales, Marketing and Advertising.  Subject to the Approved Annual
Plan and Operating Budget and the limitations thereof, Manager shall advertise
and promote (including, without limitation, the development, implementation and
supervision of a sales and marketing program for) the Properties, and shall
provide for the planning, publicity, internal communications, organizing and
budgeting activities to be undertaken in connection therewith (which may
include, without limitation, the following to the extent deemed advisable by
Manager in connection with operating the Properties: (i) production,
distribution and placement of promotional materials relating to the Properties
(including materials for the promotion of employee relations); (ii) development
and implementation of promotional offers or programs that benefit the Properties
(including direct mailings, player development and Owner’s player’s club
programs); (iii) selection of and guidance to advertising agency and public
relations personnel; (iv) coordination with tour programs marketed by airlines,
travel agents and government tourist departments; and (v) preparation and
dissemination of news releases for national and international trade and consumer
publications).  Additionally, subject to, not only the Approved Annual Plan and
Operating Budget, but also the terms and conditions of Article VI hereof,
Manager shall be responsible for all database management, brand management, call
centers, hotel booking engines and website management.

 

2.11        Compliance with Legal Requirements.  Manager shall take all
commercially reasonable actions necessary to comply in all material respects
with, and to cause the Properties to comply in all material respects with, all
Legal Requirements affecting the Properties or the ownership or operations
thereof.  Additionally, Manager shall prepare and, upon Owner’s approval, file
all statements and reports required under applicable Gaming Laws or by the
Gaming Authorities and all other applicable regulatory agencies.  Owner shall,
in its sole and absolute discretion, determine whether to contest any tax
payment or assessment, or any Legal Requirement; provided, however, Manager may
take all such reasonably necessary actions without Owner’s prior approval if the
failure to so comply might (i) expose Manager to criminal or material civil
liability; (ii) materially and adversely affect the operation of any one or more
of the Properties; or (iii) jeopardize any Nevada Gaming License or any other
Gaming license held by Manager or Owner or their respective Affiliates.  Manager
shall use reasonable efforts to promptly notify Owner in writing of all material
allegations of non-compliance with, or violations of, Legal Requirements
(A) with respect to which Manager takes any action pursuant to the proviso
contained in the immediately preceding sentence; and (B) with respect to the
Properties if allegations are made by a reputable Person and which are known to
Manager.

 

2.12        Credit Policy.  Within sixty (60) days following the Effective Date,
the initial Credit Policy for the Combined Properties shall be prepared by
Manager and delivered to Owner for approval.  Subject to applicable Legal
Requirements, Manager may extend credit to patrons of the respective Properties
as long as individual credit decisions and the cumulative amount of credit
outstanding conform to the express terms and conditions set forth in the
approved Credit Policy for the applicable Property.  Manager may make changes to
the Credit Policy, from time to time, provided that any material changes to
terms of the Credit Policy shall be subject to

 

28

--------------------------------------------------------------------------------


 

Owner’s prior approval (such approval not to be unreasonably withheld,
conditioned or delayed); provided, however, that if Owner objects to any changes
made to the Credit Policy during the then applicable Fiscal Year, Owner and
Manager shall revisit such Credit Policy items and discuss Owner’s objections
and Manager shall resubmit a revised Credit Policy for approval as part of the
next Fiscal Year’s Annual Plan and Operating Budget.  If Owner notifies Manager
that it reasonably objects to a material change in the terms of the Credit
Policy and the Parties have not reached agreement on such change within thirty
(30) days after the notice of such request has been given, such dispute shall be
submitted to the Industry Consultant pursuant to Section 17.16(c) to determine
to whether the requested change is consistent with the credit policies in place
at the applicable properties in the Operating Competitive Set or is otherwise
reasonably required or advisable in connection with the operation of the
applicable Property or Properties.

 

2.13        Food and Beverage; Entertainment; Complimentary Services.  Manager
shall, subject to limitations set forth in the Approved Annual Plan and
Operating Budget, and subject to any applicable terms of any third party leases,
licenses or occupancy agreements and all Legal Requirements:

 

(a)           Establish food and beverage policies (including pricing) with
respect to each of the Properties (including the right to conduct catering
operations outside the Properties for the account of the applicable Property
providing such services);

 

(b)           Determine all terms for admittance and charges to be made for
guest and function rooms, commercial space privileges, and, subject to any
applicable terms of any third party leases, licenses and occupancy agreements,
entertainment and food and beverages and establish entertainment and amusement
policies (including pricing) with respect to each of the Properties, on a
per-Property basis; and

 

(c)           Subject to the Promotional Allowance (including any permitted
Promotional Variance), provide such guest rooms or other facilities, and any
food or beverages, on a complimentary or discount basis to any guest or patron
as Manager may reasonably determine to be advisable.

 

2.14        Internal Control Systems; Surveillance System.  In accordance with
the applicable Approved Annual Plan and Operating Budget for the Fiscal Year,
Manager shall install systems on behalf of Owner for monitoring of all funds
(the “Internal Control Systems”) which control systems shall be installed with
the intent to comply with all Legal Requirements, and Manager shall make
reasonable efforts to give Owner notice prior to any such change, but in any
event, promptly thereafter.  Owner shall have the right to select and retain an
auditor, at Owner’s sole cost and expense, to review the adequacy of the
Internal Control Systems.  In accordance with the applicable Approved Annual
Plan and Operating Budget for the Fiscal Year, Manager shall operate and
maintain each Property’s surveillance system (including, without limitation,
closed-circuit television) and propose, from time to time, any and all suggested
upgrades and/or additional systems for monitoring the activities of the
customers, employees, supervisors and management personnel, as well as the
tracking and movement of all funds into, within and out of

 

29

--------------------------------------------------------------------------------


 

each Property as shall be determined by Manager to be reasonably required or
advisable in connection with the operation of the Properties.  Additionally, the
Owner Representative shall have the right to inspect and oversee the Internal
Control Systems upon reasonable prior notice and during business hours.

 

2.15        Exclusivity.  Until the expiration or earlier termination of this
Agreement, Owner hereby agrees that Manager and its Affiliates shall have the
right to manage any Hospitality Product in which Owner or any Fertitta Affiliate
acquires a direct or indirect interest (such interest, an “Owner Property
Interest”).  Promptly following Owner or any Fertitta Affiliate entering into an
agreement or term sheet to acquire an Owner Property Interest, Owner shall
provide Manager with written notice of such agreement or term sheet.  Owner
shall meet with Manager as soon as reasonably practicable after entering into
such agreement or term sheet but in no event later than fifteen (15) days
thereafter, and the Parties shall negotiate in good faith to enter into a
management agreement for the management by Manager or any of its Affiliates of
the applicable Hospitality Product.  Any such management agreement shall (i)
include the same calculations for Management Fees as found herein; (ii)
otherwise be on the same terms and conditions as set forth in this Agreement
with any necessary changes to account for differences in age, quality, size,
location, amenities and other physical and operational variations for such
Hospitality Product; and (iii) be effective as of the closing date of the
acquisition of such Owner Property Interest, provided that such management
agreement may allow for a reasonable transition period for interim management,
if applicable, to the extent necessary to avoid unnecessary costs or other
economic detriments to the owner of such Hospitality Product during the
transition period.

 

2.16        Change in Competitive Sets.  If Owner or Manager seeks a change in
the list of the Comparable Manager Properties, Operating Competitive Set and/or
the Performance Competitive Set from those listed on Schedules “1A”, “1B”,
and/or “1C” respectively, for the reasons identified in this Section 2.16, (i)
with respect to the Comparable Manager Properties (based upon the engagement by
Manager or any of its Fertitta Controlled Affiliates to operate properties
previously not included in the list of Comparable Manager Properties or
otherwise), the Party requesting such change shall notify the other in writing
of such request; (ii) with respect to the Operating Competitive Set (based on
the commencement of operations of one (1) or more casino/hotel properties in any
of the Properties’ market area, or based on any cessation of operations or
significant change in operations (such as a change in operator or a change in
market positioning) of any of the casino/hotel properties listed in the then
current Operating Competitive Set), the Party requesting such change shall
notify the other in writing of such request; and (iii) with respect to the
Performance Competitive Set (including the corresponding change in the EBITDA
Percentage resulting from a change in the Performance Competitive Set and based
upon (1) any of the properties in the then current Performance Competitive Set
no longer providing public financial reporting necessary to determine Competitor
EBITDA; (2) operations commencing at one or more casino/hotel properties in any
one of the Properties’ market area (provided that such additional casino/hotel
properties provide public financial reporting necessary to determine Competitor
EBITDA); or (3) any cessation of operations occurring at any of the casino/hotel
properties listed in the then current Performance Competitive Set, the Party
requesting such change shall notify the other in writing of such request.  In
the

 

30

--------------------------------------------------------------------------------


 

event that the Parties have not reached agreement as to any such change hereby
requested pursuant to clauses (i), (ii) or (iii), within thirty (30) days after
the written notice of such request has been given, such dispute shall be
submitted to an Industry Consultant in accordance with Section 17.16(c).  The
removal of any property from the Performance Competitive Set and/or a change to
the Comparable Manager Properties and/or the Operating Competitive Set that are
agreed upon by the Parties or are otherwise determined by an Industry Consultant
shall be deemed effective as of the date of notice requesting such change or,
with respect to the addition of any property to the Performance Competitive Set,
as soon as Competitor EBITDA is publicly available.

 

ARTICLE III
TERM; TERMINATION RIGHT FOR PERFORMANCE

 

3.1          Term.  The term of this Agreement shall commence on the Effective
Date and, subject to the earlier termination hereof in accordance with the terms
and conditions of this Agreement, shall expire at 11:59 p.m. on the date which
is the twenty-fifth (25th) anniversary of the Effective Date (the “Term”).

 

3.2          Termination for Failure of the Performance Test.

 

(a)           Right of Termination.  Subject to Section 3.2(b), (c) and (d),
Owner shall have the right to terminate this Agreement with respect to all of
the Properties, without payment of any Termination Fee, penalty or other
consideration, if, for any two (2) consecutive Fiscal Years (each, a
“Measurement Year”) beginning with the eighth (8th) Full Fiscal Year (the first
two Measurement Years being the sixth (6th) and seventh (7th) Full Fiscal Years)
where, for each Measurement Year:

 

(1)           The aggregate EBITDA for all of the Properties is less than
eighty-five percent (85%) of Budgeted EBITDA for the Properties during any
Measurement Year of the applicable Performance Test (the “Budget Test”); and

 

(2)           The aggregate EBITDA for all of the Combined Properties is less
than eighty-five percent (85%) of the Indexed EBITDA achieved by the properties
in the Performance Competitive Set (the “Market Test,” and, together with the
Budget Test, hereinafter referred to as the “Performance Test”) (the Measurement
Years for which the Performance Test is not satisfied shall be deemed to be a
“Non-Performing Period”).

 

For example purposes only, a sample calculation of the Market Test is set forth
on Schedule “6” attached hereto.  Owner expressly acknowledges that Manager’s
failure to achieve the Performance Test in and of itself, or its election not to
cure any such failure pursuant to its rights under Section 3.2(c), shall not
constitute a breach of this Agreement.

 

(b)           Termination.  Owner may exercise its right to terminate this
Agreement pursuant to Section 3.2(a) above by delivering written notice to
Manager of its intent to terminate this Agreement (“Owner’s Termination Notice”)
at any time within one hundred twenty (120) days after Owner’s receipt of (i)
the Year End Statements; and (ii) the reported financial

 

31

--------------------------------------------------------------------------------


 

statements (or other financial information required for determination of the
Performance Test if such reported financial statements are not available) for
the Performance Competitive Set (together with the Year End Statements, the
“Performance Test Data”).  If Manager fails to timely exercise its right to cure
under Section 3.2(c) below, Owner may terminate this Agreement on the date
specified in Owner’s Termination Notice (subject to Manager’s obligation to
provide Transition Services in accordance with this Agreement) which termination
date shall in no event be less than thirty (30) days after Manager’s receipt of
Owner’s Termination Notice.  Owner’s Termination Notice shall include a
reasonably detailed description and accounting of Manager’s failure to meet the
Performance Test.

 

(c)           Payment of Cure Amount.  Notwithstanding the foregoing, Manager
shall have the option (but not the obligation) to cure any Performance Test
failure by delivering written notice to Owner within thirty (30) days after
Manager’s receipt of Owner’s Termination Notice (“Manager’s Response Notice”)
and paying to Owner the Cure Amount; provided, however, in the event Manager
shall within such thirty (30) day period dispute in good faith Owner’s
description and accounting with respect to Manager’s failure to meet the
Performance Test, the matter shall be submitted to arbitration in accordance
with Section 17.16 hereof.

 

(d)           Adjustment of the Performance Test.

 

(1)           The Parties acknowledge and agree that the Budget Test and/or the
Market Test shall each be equitably adjusted in the event that Manager’s ability
to satisfy the Performance Test is adversely affected by (i) any Force Majeure
that had an impact on EBITDA for any of the Combined Properties after giving
effect to the proceeds received from any applicable business interruption
insurance or award or other compensation payable in connection therewith; (ii)
an Owner Event of Default under this Agreement, by Station GVR Acquisition LLC,
a Nevada limited liability company, or any property owner thereunder under the
GVR Management Agreement or by NP Opco LLC, a Nevada limited liability company,
or any property owner thereunder under the Opco Management Agreement that has an
adverse impact on EBITDA for any of the Combined Properties; (iii) disapproval
by Owner of an Annual Plan and Operating Budget, or any line item thereof, or
any proposed Discretionary Amendment, or any line item thereof, or failure or
delay by Owner in providing funds requested by Manager (including as a result of
any delay caused by submission of any Dispute to arbitration or the Industry
Consultant pursuant to Section 17.16 hereof) or a comparable event occurs with
respect to the Opco Management Agreement and/or the GVR Management Agreement
that has an adverse impact on EBITDA for any of the Combined Properties; or (iv)
with respect to the Market Test only, Capital Improvements and Replacements with
respect to any Combined Property; provided that with respect to (iii) and (iv)
as they relate to a Property (A) Manager has provided written notice to Owner
prior to the commencement of such Capital Improvements and Replacements that
such Capital Improvements and Replacements will have an adverse impact on
EBITDA, (B) such Capital Improvements and Replacements are nevertheless approved
by Owner as part of the Approved Annual Plan and Operating Budget or any
Discretionary Amendment and (C) such Capital Improvements and Replacements in
fact have an adverse impact on EBITDA; provided that, with respect to (iii) and
(iv) as they relate to any other property under the Opco Management Agreement
and/or the GVR Management Agreement,

 

32

--------------------------------------------------------------------------------


 

Manager shall provide written notice to Owner of such Capital Improvements and
Replacements promptly after Manager learns of the same.  In the event of any of
the foregoing, following the delivery of the audited Year End Statements for the
applicable Measurement Year(s), Manager shall deliver written notice to Owner
requesting an adjustment to the Performance Test and setting forth the basis for
such adjustment whereupon the Parties shall meet (if necessary) to determine, in
good faith, the appropriate equitable adjustment to the Performance Test.  If
the Parties fail to agree on such equitable adjustment, either Party may submit
the matter to arbitration in accordance with Section 17.16 hereof.

 

(2)           In the event an EBITDA Percentage Adjustment Event occurs, (i) the
EBITDA Percentage shall be recalculated by the Parties when a corresponding
twelve (12) month period of financial reporting is available for the Combined
Properties and the Performance Competitive Set; and (ii) until such time as the
data necessary for the recalculation of the EBITDA Percentage is available, the
Parties will endeavor to determine the appropriate equitable adjustment of the
EBITDA Percentage for such interim period.  In the event of any of the
foregoing, following the delivery of the audited Year End Statements for the
applicable Measurement Year(s), Manager shall deliver written notice to Owner
requesting an adjustment to the Performance Test and setting forth the basis for
such adjustment whereupon the Parties shall meet (if necessary) to determine, in
good faith, the appropriate equitable adjustment to the Performance Test.  If
the Parties fail to agree on such equitable adjustment or on a new EBITDA
Percentage (or the equitable adjustment during any interim period), either Party
may submit the matter to arbitration in accordance with Section 17.16 hereof.

 

ARTICLE IV
WORKING CAPITAL; OPERATING SUPPLIES

 

4.1          Working Capital.

 

(a)           Owner shall approve, as part of the Approved Annual Plan and
Operating Budget, the maximum aggregate amount of Working Capital that may be
retained in the Operating Bank Accounts on a daily basis for the day-to-day
operation of the Properties (the “Working Capital Balance”).  Notwithstanding
the establishment and funding of the Working Capital Balance, Manager shall
promptly notify Owner if funds on deposit in the Operating Bank Accounts are
insufficient to maintain Working Capital at levels reasonably necessary to
satisfy the needs of each of the Properties as their operation may, from time to
time, require and Owner may advance such funds, or not, in its sole and absolute
discretion, provided that, to the extent that Owner elects to provide such
funds, Owner shall determine the source of funds for such Working Capital
requirements, so long as the source of such funds is not reserved for, or
otherwise allocated to fund costs or expenses for specific items as set forth in
the Approved Annual Plan and Operating Budget for the thirty (30) day period
immediately succeeding the date of determination.  In the event that Owner
elects not to fund or Owner fails to fund Working Capital within ten (10)
Business Days after receipt of Manager’s written request, Manager shall be
authorized to draw down on the Line of Credit solely to the extent necessary to
pay amounts due and owing and which were previously approved by Owner in the
Approved Annual Plan and Operating Budget or are otherwise permitted by the
express terms of this Agreement.  Except as

 

33

--------------------------------------------------------------------------------


 

otherwise mutually agreed by the Parties, Manager shall remit to the Owner
Account, on a daily basis, any funds in the Operating Bank Accounts in excess of
the Working Capital Balance.  So long as the Propco Credit Agreement remains in
effect, the Manager shall cause all Operating Bank Accounts to be subject to a
control agreement in accordance with the requirements of the Propco Credit
Agreement.

 

(b)           Owner shall establish a line of credit (“Line of Credit”), readily
accessible by Manager without interference from Owner, sufficient in amount to
backstop the Working Capital required for the uninterrupted and efficient
operation of the Properties in accordance with the Approved Annual Plan and
Operating Budget in an amount equal to the sum of the estimated funds necessary
to satisfy (i) the Operating Costs of the Properties for the thirty (30) day
period immediately succeeding the date of determination, including, without
limitation, sufficient funds to pay current liabilities as they become due, to
replace necessary Operating Supplies as they are consumed and otherwise to
operate, repair and maintain the Properties in accordance with, and in each case
consistent with the Approved Annual Plan and Operating Budget; and (ii) the
costs and expenses of all Employees for the sixty (60) day period immediately
succeeding the date of determination as projected in the Approved Annual Plan
and Operating Budget (collectively, the “Working Capital Requirement”).  The
Working Capital Requirement shall remain fixed for the immediately successive
Fiscal Year (A) with respect to the costs and expenses of all Employees, at the
amount estimated for the last sixty (60) days of the Fiscal Year; and (B) with
respect to other costs of operating the Properties, at the amounts required for
the last thirty (30) days of the Fiscal Year, until such time as the Annual Plan
and Operating Budget for the immediately succeeding Fiscal Year has been
approved by Owner (and subject to change, from time to time), pursuant to and in
accordance with Section 8.3.

 

(c)           Notwithstanding the foregoing, so long as the Propco Credit
Agreement remains outstanding and the revolving credit facility thereunder has
not been terminated and there are no uncured defaults or events of default
thereunder continuing, (i) Manager shall not deposit or otherwise withhold any
amounts under Section 4.1(a) as a Working Capital Balance whenever the
combination of cash in the Operating Bank Accounts and the undrawn amount of
revolving loans that may be borrowed under the Propco Credit Agreement are equal
to or greater than $10,000,000; and (ii) the requirement for a separate Line of
Credit under Section 4.1(b) shall be waived.

 

4.2          Operating Supplies.  The Working Capital Balance shall be inclusive
of funds necessary to supply the Properties with Operating Supplies, Operating
Consumables, operating systems, services and equipment to the extent the same
are provided for in the Approved Annual Plan and Operating Budget, or as
otherwise approved in advance by Owner.  Manager shall, on behalf of Owner, use
commercially reasonable efforts to obtain and maintain such Operating Supplies
and Operating Consumables as it deems reasonably necessary for the operation of
the Properties subject to the provisions of this Agreement and the then-current
Approved Annual Plan and Operating Budget.  In purchasing goods, supplies,
equipment and services for the Properties (including, without limitation,
Operating Supplies, Operating Consumables and long distance telephone services
and other telecommunications), Manager may utilize purchasing procurement
services of Affiliates of Manager and/or other group buying techniques involving

 

34

--------------------------------------------------------------------------------


 

other properties managed by Manager, provided that the cost thereof shall be no
more than that which would be charged by non-affiliated third-party vendors in
an arm’s length transaction for goods and services of comparative quality. 
Manager shall afford each of the Properties the benefit of and any savings
(without mark-up or fees), rebates, reimbursements or other payments resulting
from any purchasing procurement services and/or group buying techniques.  Owner
shall have the right, from time to time, to “opt-out” of or “opt-in” to any such
purchasing procurement services for any one or more groups or categories of
goods and services by delivering written notice to Manager.

 

ARTICLE V
COMPENSATION OF MANAGER

 

5.1          Fees.  In consideration of the services to be performed by Manager,
Owner shall pay to Manager (and Manager shall be entitled to retain from the
results of operation of the Properties) the Base Management Fee and, if
applicable, the Incentive Management Fee, payable for each Fiscal Month in
arrears promptly after delivery to Owner of the Interim Statements for each
Fiscal Month delivered pursuant to Section 8.1(a) below (including an invoice
detailing the monthly Management Fees then due and payable) and approval by
Owner’s internal auditor, provided that such payment of the Incentive Management
Fee, if due and payable pursuant to this Section 5.1, shall be made not later
than the date that is ten (10) days following the delivery to Owner of such
Interim Statements; provided, however, that if EBITDA is negative in any Fiscal
Month, the amount of negative EBITDA shall be carried forward to immediately
successive Fiscal Month(s) (whether in the current or any successive Fiscal
Years) and no Incentive Management Fee shall be earned for any successive Fiscal
Month unless and until, and Incentive Management Fee shall be payable only to
the extent that, cumulative EBITDA for all Fiscal Months from and after such
Fiscal Month in which EBITDA was first negative is greater than the amount of
cumulative negative EBITDA (beginning in such Fiscal Month in which EBITDA was
first negative); provided, further, in no event shall Manager be required to
repay any Incentive Management Fee received during Fiscal Months of positive
EBITDA on account of subsequent Fiscal Months with negative EBITDA (for example,
if EBITDA is positive for the first six (6) Fiscal Months following the
Effective Date, but EBITDA is negative in the cumulative amount of $1,000,000
for Fiscal Months seven (7) through nine (9) following the Effective Date, and
EBITDA is positive in the amount of $1,500,000 for Fiscal Month ten (10)
following the Effective Date, (i) no Incentive Management Fee paid to Manager in
Fiscal Months one (1) through (6) shall be repaid on account of the negative
EBITDA in Fiscal Months seven (7) through nine (9), (ii) no Incentive Management
Fee shall be payable to Manager for Fiscal Months seven (7) through nine (9),
and (iii) an Incentive Management Fee shall be paid to Manager on EBITDA of
$500,000 for Fiscal Month ten (10)).  The amount of the Management Fees paid to
Manager shall be reconciled annually by Manager after receipt of the Year End
Statements pursuant to Section 8.1(c) below.  Upon Owner’s receipt of the
audited Year End Statements, Owner shall have until December 31 of the
immediately following Fiscal Year to audit the proposed reconciliation of
Management Fees and notify Manager of any disputes thereof (the “Reconciliation
Dispute Notice”); provided, however, Owner shall have access to and the right to
audit the Year End Statements, and bring a claim for gross negligence or fraud
in the preparation of the Year End Statements, for three (3) Full Fiscal Years
following the Fiscal

 

35

--------------------------------------------------------------------------------


 

Year in question.  Manager shall cooperate with Owner and promptly provide Owner
with all reasonably requested supporting documentation required by Owner to
conduct the audit.  Upon receipt of the Reconciliation Dispute Notice, Manager
shall, within fifteen (15) Business Days, either, notify Owner that it accepts
Owner’s reconciliation of Management Fees as set forth in the Reconciliation
Dispute Notice, or require the matter to be submitted to arbitration in
accordance with Section 17.16 below.  Any adjustments (overpayment or
underpayment) thereto shall be made (i) with respect to the Base Management Fee,
on the next monthly installment of Base Management Fees due after the final
reconciliation of the Base Management Fee (whether by Manager’s acquiescence or
upon the final ruling of the arbitrator in accordance with Section 17.16); and
(ii) with respect to the Incentive Management Fee, on the next monthly
installment of Incentive Management Fees due after the final reconciliation of
the Incentive Management Fee (whether by Manager’s acquiescence or upon the
final ruling of the arbitrator in accordance with Section 17.16).

 

5.2          Coverage of Manager’s Cost; Owner’s Corporate Overhead.

 

(a)           In consideration for the Management Fees payable hereunder, and
otherwise at Manager’s sole cost and expense, Manager shall provide and
maintain, and shall be responsible for the payment of Manager Overhead and
Expenses.  Manager hereby acknowledges and agrees that Manager shall be liable
for the Manager Overhead and Expenses as allocated under the Manager Allocation
Agreement.  All Manager Overhead and Expenses or other amounts allocated to the
Manager and/or Fertitta Entertainment and/or its Subsidiaries pursuant to the
Manager Allocation Agreement shall be paid by Manager (and/or Fertitta
Entertainment and/or its Subsidiaries, as applicable) from its (or their, as
applicable) own funds (and not from Gross Revenues) and Manager shall be deemed
to have breached this Agreement if Manager uses Gross Revenues knowingly and
improperly to pay any Manager Overhead and Expense; provided, however, that if
any such amounts are inadvertently (or in breach of this Agreement are) paid or
incurred by Owner or through the use of Gross Revenues (rather than paid
directly by Manager, or reimbursed by Manager to Owner from Manager’s own funds
and not from Gross Revenues (any such reimbursement to be excluded from Gross
Revenues)), Owner shall have the right (notwithstanding any prohibition on
offset otherwise provided in this Agreement) to reimbursement of such amounts
payable pursuant to and in accordance with the provisions of the Manager
Allocation Agreement.  Manager has used commercially reasonable efforts based
upon information Manager reasonably believes to be current and reliable to
formulate the Corporate Overhead Budget and Manager and Owner acknowledge that
(i) the projections contained in the Corporate Overhead Budget may be affected
by changes in financial, economic, market, competitive, natural and other
conditions and circumstances beyond Manager’s control; (ii) in formulating the
Initial Corporate Overhead Budget Manager has used commercially reasonable
efforts to (A) include any and all necessary corporate responsibility and/or
functionality necessary for the ownership of the Properties and (B) allocate to
Manager Overhead and Expenses in accordance with the requirements of the Manager
Allocation Agreement.  Manager covenants that in no event shall Manager attempt
to reduce or minimize Manager Overhead and Expenses and increase Owner Overhead
and Expenses (as defined in the Manager Allocation Agreement) or otherwise
circumvent its (or Fertitta Entertainment’s or its Subsidiaries, as applicable)
obligations and covenants contained in this Section 5.2 and the Manager
Allocation Agreement by knowingly and improperly allocating any employee and/or
responsibilities to the Property level or any other means of allocation which

 

36

--------------------------------------------------------------------------------


 

would result in such costs and expenses attributable thereto to be treated as
Operating Costs or Owner Overhead and Expenses.  For avoidance of doubt, Manager
shall (directly or indirectly through Fertitta Entertainment and/or its
Subsidiaries, as applicable) maintain its levels of operating capacity,
functionality and senior management personnel devoted to the operation of the
Properties (including all Corporate Services) that are consistent with those
reflected in the allocations of Corporate Overhead and Expenses and the
functionality, cost centers, personnel and other items to Manager (and Fertitta
Entertainment and/or its Subsidiaries, as applicable) as described in the
Manager Allocation Agreement.  The Manager Allocation Agreement is supplemental
to this Agreement and incorporated herein by reference and made a part hereof as
if fully set forth herein.  In the event of a conflict or inconsistency between
this Section 5.2 and the Manager Allocation Agreement, the Manager Allocation
Agreement shall control.

 

(b)           In consideration for the Management Fees payable hereunder and
otherwise at Manager’s sole cost and expense, Manager shall (i) coordinate and
supervise corporate personnel of Owner, which personnel will provide services to
the Owner and the Properties and Owner will enter into a Corporate Cost
Allocation Agreement (as such term is defined in the Propco Credit Agreement)
with Owner to reimburse Owner for (A) the costs and expenses associated with
such personnel, and (B) the allocable portion of overhead expenses that can be
attributed to corporate functions performed at or for the benefit of the
Properties, Owner or any of the Property Owners; (ii) provide, or shall cause
any Fertitta Controlled Affiliate to provide, for the Properties the full
benefit of all centralized services existing as of the Effective Date and as may
be included or updated as part of the Standard Management Programs and
Procedures during the term of this Agreement, together with, at Owner’s option
(which may be exercised in Owner’s sole and absolute discretion) any centralized
services provided by Manager or its Affiliates to any Other Manager Properties
as part of the FE Proprietary Management Programs and Procedures; and (iii)
offer to provide to Owner, for Owner to adopt at Owner’s option (which may be
exercised in Owner’s sole and absolute discretion) any FE Proprietary Management
Programs and Procedures which may be of material benefit to the operation of the
Properties.  For avoidance of doubt, neither Owner nor any Property Owner shall
be required to pay any additional fee for such FE Proprietary Management
Programs and Procedures.

 

5.3          Reimbursements.  If a specific circumstance arises which
necessitates the direct payment by Manager, on behalf of Owner or any Property
Owner, of costs and expenses which are set forth in the applicable Approved
Annual Plan and Operating Budget (including Emergency Expenditures and Permitted
Variances as permitted hereunder), and such direct payment by Manager is
necessary for the continuous and uninterrupted operation and management of the
Properties in accordance with the Operating Standard, then in addition to the
Management Fees payable to Manager, Owner shall reimburse Manager and its
Affiliates therefor.  In addition, Owner shall reimburse Manager for all other
actual out-of-pocket costs incurred by Manager or its Affiliates (without
mark-up or profit by Manager or its Affiliates) in the performance of this
Agreement (“Reimbursable Expenses”), including, without limitation, reasonable
costs of travel, telephone, postage, air express and other incidental expenses
(but expressly excluding Manager Overhead and Expenses), so long as such
Reimbursable Expense (i) is reasonable, (ii) is made for the benefit of the
Properties, and (iii) has been approved in advance and in writing by Owner if
not otherwise included in the Approved Annual Plan and

 

37

--------------------------------------------------------------------------------


 

Operating Budget.  Any Reimbursable Expense permitted under this Section 5.3 may
be paid by Manager directly from Gross Revenues consistent with the priority set
forth on Exhibit “A.”

 

ARTICLE VI
INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY;
CUSTOMER DATABASE

 

6.1          Information Technology.  Owner owns and/or licenses certain
technology platforms which are integral to the management, operation and
performance of the Properties, including, without limitation, the Reservation
Systems; standard property management systems; sales, catering and accounting
systems; player tracking systems; slot and table games accounting systems; hotel
reservations systems; ticket-in/ticket-out systems and all other
transaction-based systems; “Front of house ops systems” such as: casino
accounting, cage and count; franchising and merchandising operation systems;
performance management (live, syndicated, televised, pay-per-view); value-added
guest services systems (Wi-Fi, guest internet, lodgenet, pay-per-view,
telephone); convention and conference contract development and management
systems; safety, security, surveillance systems and CCTV infrastructure; hotel
marketing and reservation channels (including, without limitation, call centers,
Internet, interfaces with external travel brokers); point of sale, kitchen and
restaurant management systems; payroll accounting systems; and all inventory
tracking systems; all related proprietary hardware and software and any other
items as more particularly described in the Plan (the “Initial Technology
Systems”).  Manager may, from time to time, develop certain necessary and
desirable improvements, modifications, enhancements, upgrades, derivative works,
additions to and replacements of the Initial Technology Systems (collectively,
the “Technology Systems Upgrades”) in which case Manager shall, to the extent
practicable, cause the Technology Systems Upgrades to be integrated into the
then existing Initial Technology Systems.  The Initial Technology Systems and
any Technology Systems Upgrades (collectively, the “Technology Systems”) shall
at all times be made available to and constitute the property of Owner
regardless of whether made by Manager on behalf of Owner, Owner or an entity
controlled by either of them.  The Technology Systems shall be used by Manager
for the operation and management of the Properties in accordance with this
Agreement and Owner shall license the Technology Systems to Manager or an
Affiliate of Manager designated by Manager on a royalty free basis for such
purpose and certain additional purposes pursuant to a separate license agreement
in the form annexed hereto as Exhibit “D” (the “Technology Systems License”),
and pursuant to which Manager and/or an Affiliate of Manager, shall have the
right to use the Technology Systems at Other Manager Properties.  The Technology
Systems License shall not be assigned, pledged or encumbered, or sub-licensed by
Manager or its Affiliate, as applicable, and the Technology Systems License
shall not extend to any improvements, modifications, enhancements, upgrades,
derivative works or additions made to the Technology Systems after the
Termination of this Agreement; provided, however, that if such improvements,
modifications, enhancements, upgrade, derivative works or additions would have
the effect of precluding Manager’s ability to continue using the Technology
Systems as they existed at Termination, then Manager shall have a license, on
the same terms and conditions as the Technology Systems License, to use any such
improvements, modifications, upgrades, derivative works or additions that are
necessary for such continued use of the Technology Systems as they existed at
Termination.  Manager shall have no right, title or interest in or to the

 

38

--------------------------------------------------------------------------------


 

Technology Systems except for use rights as aforesaid or more specifically
granted under the Technology Systems License.  Manager acknowledges and agrees
that the Technology Systems shall be treated in all respects as proprietary
information of Owner to be used by Manager for no purpose other those described
in this Section 6.1 or as otherwise permitted under the Technology Systems
License and that the Technology Systems and any Business Information embedded in
the Technology Systems are subject to the provisions of Section 17.20 herein. 
To the extent that any rights in any of the Technology Systems are deemed to
accrue to Manager, Manager hereby irrevocably and automatically assigns and
transfers to Owner any and all such rights at such time as they may be deemed to
accrue.  Manager shall not contest the rights of Owner or its Affiliates in
respect of the Technology Systems.  The parties hereto expressly agree that, to
the fullest extent allowed by law, any copyrightable material contained in the
Technology Systems developed by Manager shall be considered a “work made for
hire,” as that term is defined in Section 101 of the United States Copyright
Act, as amended, but, if any such works are not considered “works made for hire”
for any purpose, then they are deemed automatically covered by the assignment
provisions set forth in this Section 6.1.

 

6.2          Intellectual Property.

 

(a)           Owner represents that it is the owner of and has the exclusive
rights to certain Intellectual Property (including all Intellectual Property
previously owned by Station Casinos, Inc., or its affiliates and used
exclusively in the operation of the Properties but excluding, in each case,
Intellectual Property constituting Licensed IP) (collectively, the “Initial
Owned IP”).  Owner also is the owner of and has the exclusive right to use any
and all Intellectual Property containing or derived from the Initial Owned IP
(collectively, the “Owned IP Upgrades” and together with the Initial Owned IP,
hereinafter referred to as the (the “Owned IP”), whether developed by Owner or
Manager in connection with its performance of its duties hereunder.  The Parties
acknowledge and agree that Manager may, from time to time, develop and propose
certain necessary and desirable Owned IP Upgrades in which case Manager shall,
to the extent practicable, cause the Owned IP Upgrades to be integrated into the
then existing Owned IP.  Manager acknowledges and agrees that Manager shall not
acquire any right, title or interest of any kind or nature whatsoever in or to
the Initial Owned IP and/or any Owned IP Upgrades or the goodwill associated
therewith.  To the extent that any rights in any of the Initial Owned IP and/or
the Owned IP Upgrades are deemed to accrue to Manager, Manager hereby
irrevocably and automatically assigns and transfers to Owner any and all such
rights at such time as they may be deemed to accrue.  Manager shall not contest
the rights of Owner or its Affiliates in respect of the Initial Owned IP or the
Owned IP Upgrades.  The parties hereto expressly agree that, to the fullest
extent allowed by law, any copyrightable material contained in the Owned IP
Upgrades developed by Manager shall be considered a “work made for hire,” as
that term is defined in Section 101 of the United States Copyright Act, as
amended, but, if any such works are not considered “works made for hire” for any
purpose, then they are deemed automatically covered by the assignment provisions
set forth in this Section 6.2.

 

(b)           Owner is the licensee, pursuant to the IP Holdco License, of a
non-exclusive license to: (i) use the trademarks “Station,” “Station Casinos,”
“Boarding Pass,” and “Jumbo” and all brands, trade names, service marks, logos
and/or certain other intellectual property associated therewith as more
particularly described in the Plan (including, without

 

39

--------------------------------------------------------------------------------


 

limitation, any improvements, enhancements, upgrades and additions thereto) (the
“Licensed Trademarks”); (ii) certain Patents related to player tracking systems
(including, without limitation, any improvements, modifications, enhancements,
upgrades and derivative works thereto) (the “Licensed Patents”); and (iii)
certain Copyrights (including, without limitation, any improvements,
modifications, enhancements, upgrades and derivative works thereto) (the
“Licensed Copyrights” and, together with the Licensed Trademarks, Licensed
Patents and any other Intellectual Property licensed to Owner from Persons other
than IP Holdco, the “Licensed IP”).  If Owner’s license to use any of the
Licensed IP expires or terminates, Manager shall, without limiting the
generality of its obligations in clause (vi) of Section 2.2 of this Agreement,
use commercially reasonable efforts to cause replacement Licensed IP to be
developed and registered to be used in connection with the Properties and
develop and implement a marketing plan for the promotion of such new Licensed IP
in connection with the Properties.

 

(c)           Owner shall license the Owned IP and sublicense the Licensed IP to
Manager or an Affiliate of Manager designated by Manager on a royalty-free
basis, solely for the purpose of operating and managing the Properties, pursuant
to a separate license agreement in the form attached hereto as Exhibit “B” (the
“IP License”).  The IP License shall not be assigned, pledged or encumbered, or
sub-licensed by Manager or its Affiliate, as applicable and the IP License shall
not extend to any improvements, modifications, enhancements, upgrades,
derivative works or additions made to the Licensed IP or Owned IP after the
Termination of this Agreement.  Manager shall have no right, title or interest
in or to the Licensed IP or Owned IP except for use rights as aforesaid or more
specifically granted under the IP License.  Manager acknowledges and agrees that
the Owned IP and the Licensed IP shall be treated in all respects as proprietary
information of Owner or its licensor to be used by Manager for no purpose other
than the operation and marketing of the Properties except as otherwise permitted
under the IP License and shall be subject to the provisions of Section 17.20
herein.  Manager further acknowledges and agrees that Owner and its Subsidiaries
have the right to control the quality of the goods and services offered under
the Trademarks owned by them and the manner in which such Trademarks are used in
order to maintain the validity and enforceability and its ownership of such
Trademarks.

 

(d)           Manager acknowledges and agrees that all confidential or
non-public Owner IP and the Licensed IP shall be treated in all respects as
proprietary information of Owner to be subject to Section 17.20 herein and to be
used by Manager for no purpose other than the operation and marketing of the
Properties.

 

(e)           Owner acknowledges and agrees that Manager may, at Manager’s sole
cost and expense and solely in connection with its permitted management and
operation of properties other than the Properties, create Intellectual Property
that is separate from, and not used in connection with, any or all of the
Properties (together with any improvements, enhancements, upgrades and additions
thereto, the “Manager IP”).  The Manager IP shall be Manager’s exclusive
property and not the property of Owner.  Owner shall not contest, dispute or
challenge Manager’s right, title and interest in and to any Manager IP. In the
event that the Manager IP may be used or useful in connection with the operation
of the Properties, Manager or the applicable Fertitta Controlled Affiliate
hereby grants Owner a perpetual, royalty-free license

 

40

--------------------------------------------------------------------------------


 

permitting the use of the applicable Manager IP for use in connection with the
ownership and operation of the Properties or any of the Combined Properties,
provided that (i) in the event of a Termination, such license shall terminate as
to any thereafter arising Manager IP; and (ii) Owner shall have no right to
sub-license such Manager IP to third-parties for any purpose other than a
replacement manager subject to the same restrictions on use required of Owner
under this Section 6.2(e).

 

(f)            In addition to the foregoing duties, and without limiting any of
Manager’s duties set forth in the IP License, Manager shall, subject to the
availability of funds pursuant to the Approved Annual Plan and Operating Budget,
be responsible for the performance of the following services related to the
ongoing maintenance of the Intellectual Property:

 

(1)           using commercially reasonable efforts to search, screen and clear
any Intellectual Property developed by Manager to assess the risk of potential
infringement;

 

(2)           using commercially reasonable efforts to file, prosecute and
maintain applications and registrations for any Intellectual Property in Owner’s
name (including, without limitation, timely filing of evidence of use,
applications for renewal and affidavits of use and/or incontestability,
applications to register after-arising Trademarks, timely payment of all
registration and maintenance fees, responding to third-party oppositions of
applications or challenges to registrations, and responding to any office
actions, reexaminations, interferences or other office or examiner requests or
requirements);

 

(3)           using commercially reasonable efforts to monitor third-party use
and registration of Intellectual Property and taking appropriate actions to
oppose or contest the use and any application or registration for Intellectual
Property that could reasonably be expected to infringe, dilute or otherwise
violate such Intellectual Property or Owner’s rights therein;

 

(4)           confirming Owner’s legal title in and to the Intellectual
Property, including using commercially reasonable efforts to obtain written
assignments of Intellectual Property to such Owner and, if applicable, record
transfers of title in the appropriate Intellectual Property registry;

 

(5)           with respect to Owner’s rights and obligations with respect to any
Intellectual Property licensed to third parties, using commercially reasonable
efforts to monitor the licensee’s use of each licensed Trademark and the quality
of its goods and services offered in connection with such Trademarks, rendering
approvals (or disapprovals) that are required under the applicable license
agreement(s), and ensuring that any use of such Trademarks by any such licensee
satisfies the quality control standards and usage provisions of the applicable
license agreement and is in compliance with all applicable laws and the
requirements of the IP Holdco License;

 

(6)           with respect to any Licensed IP, using commercially reasonable
efforts to ensure that Owner’s use of such Licensed IP does not violate the
terms of the applicable license agreements; and

 

41

--------------------------------------------------------------------------------


 

(7)           using commercially reasonable efforts to protect, police, and, in
the event that Manager becomes aware of any unlicensed copying, imitation,
infringement, dilution, misappropriation, unauthorized use or other violation of
the Intellectual Property, or any portion thereof, enforce such Intellectual
Property, including, (i) preparing and responding to and further prosecuting
cease-and-desist, demand and notice letters, and requests for a license; and
(ii) commencing, prosecuting and/or resolving claims or suits involving
imitation, infringement, dilution, misappropriation, the unauthorized use or
other violation of the Intellectual Property, and seeking all appropriate
monetary and equitable remedies in connection therewith; provided that, subject
to Owner’s rights in Section 2.3 and 2.6, Owner shall, and hereby agrees to,
join as a party to any such suits, at Owner’s expense, to the extent necessary
to maintain standing.

 

6.3          Customer Database and Business Information.  Without limiting
Section 6.1 and Section 6.2, the Parties hereby acknowledge and agree to the
following:

 

(a)           Owner owns and/or co-owns certain customer and player databases
together with (i) any and all information obtained or collected by Manager at
the Properties from guests or customers of each Property); (ii) all related
proprietary hardware and software; and (iii) any necessary and desirable
improvements, enhancements, modifications, upgrades, derivative works and
additions thereto regardless of whether made by Manager on behalf of Owner,
Owner or an entity controlled by either of them (collectively, the “Customer
Databases”).  The Customer Databases shall at all times be made available to and
constitute the exclusive property of Owner.  The Customer Databases shall be
used by Manager solely for the operation and marketing of the Properties in
accordance with this Agreement and applicable Gaming Laws.  Manager shall
maintain and regularly update in electronic form for Owner as part of the books
and records of each of the Properties, on a per-Property basis, the Customer
Databases with customer and guest profiles, contact information including any
such information relating specifically to such guest’s stay at the applicable
Property that Manager tracks from such guest’s folio (including, to the extent
reasonably available, guest name, address, telephone numbers, email address,
frequency of visit to the applicable Properties, room type, room rate, amenities
and/or in-room services purchased, restaurant, nightclub or other entertainment
reservations and spa appointments, as applicable), Gaming or device play and
other customer histories, preferences and other information necessary or
desirable for the operation of the Properties, in each instance, whether
initially available on the Effective Date or thereafter obtained by Manager or
Owner.  Any new customers or guests that are identified by Manager as
participating in Gaming at the Properties shall be added to the Customer
Database by Manager so that the Customer Database includes a reasonably current
and complete list of all customers and guests for each of the Properties. 
Manager shall have no right, title or interest in or to the Customer Databases
(except a non-exclusive right to use the same, solely as necessary to perform
its duties, obligations and responsibilities under this Agreement) and the
Customer Databases shall not be included in the Technology Systems License to
Manager.  Manager covenants that the Customer Databases shall be treated in all
respects as proprietary information of Owner to be used by Manager during the
Term only and for no purpose other than the operation and management of the
Properties and shall be subject to Section 17.20 herein.

 

42

--------------------------------------------------------------------------------


 

(b)           Owner owns the Business Information and such Business Information,
to the extent obtained by Manager on Owner’s behalf, shall at all times be made
available to and constitute the exclusive property of Owner.  Manager shall have
no right, title or interest in or to the Business Information (except a
non-exclusive right to use the same, solely as necessary to perform its duties,
obligations and responsibilities under this Agreement) and the Business
Information shall not be included in the Technology Systems License to Manager. 
All Business Information shall be held by Manager as property of Owner and any
reports, records or other information developed by Manager utilizing the
Technology Systems shall similarly be deemed the exclusive property of Owner and
not Manager and be deliverable to Owner in electronically readable format upon
Owner’s request.

 

(c)           All Business Information and the information contained in the
Customer Databases or Technology Systems is subject to Section 17.20 herein. 
Without limiting the foregoing, Manager agrees that it may not: (i) resell or
transfer such information for any reason and may not use, share or store the
foregoing in any commercial manner or for any other purpose except as necessary
to perform its duties, obligations and responsibilities under this Agreement;
(ii) make any unauthorized copies of any proprietary or Confidential
Information; or (iii) destroy or cause the destruction of any proprietary or
Confidential Information.  Manager shall have no right, title or interest in or
to the Business Information (except for the Standard Management Programs and
Procedures) or the Customer Databases.  Manager acknowledges and agrees that the
Business Information and the Customer Databases shall be treated in all respects
as proprietary information of Owner subject to Section 17.20 herein and will be
used by Manager for no purpose other than the operation and management of the
Properties.  Manager acknowledges and agrees that its use of Business
Information, including, without limitation, information in the Customer Database
and personnel records, shall be subject to the privacy policies and commitments
applicable to Properties and applicable Legal Requirements

 

(d)           Standard Management Programs and Procedures shall constitute the
joint property of Owner, on the one hand, and Manager or a Fertitta Controlled
Affiliate, as applicable, on the other hand, and may be used by such parties as
they see fit, subject to Section 17.20 herein with respect to disclosure to
other Persons, without an accounting to the other party.  FE Proprietary
Management Programs and Procedures shall constitute the sole property of Manager
or a Fertitta Controlled Affiliate.  Notwithstanding the foregoing, Manager
hereby grants Owner a perpetual, royalty-free license for Owner to use and
exploit all FE Proprietary Management Programs and Procedures at the Property
during the Term of this Agreement and following Termination; provided, however,
that (i) upon the conclusion of the Transition Period, such license shall
terminate solely as to any thereafter arising FE Proprietary Management Programs
and Procedures; (ii) Owner shall only be allowed to use such FE Proprietary
Management Programs and Procedures in connection with the operation of the
Properties other properties owned by Owner or its Subsidiaries; (iii) Owner
shall have no rights to sub-license such FE Proprietary Management Programs and
Procedures to third-parties for any purpose other than to a replacement manager
for purposes of operating the properties described in the preceding cause (ii),
and (iv) any replacement manager’s rights to use the FE Proprietary Management
Programs and Procedures shall be limited to the specific rights and uses set
forth in the preceding clauses (i) through (iii).

 

43

--------------------------------------------------------------------------------


 

6.4          Administration and Management of IP Holdco.  To the extent that any
Licensed IP is owned by IP Holdco (such Licensed IP, the “Subsidiary-Owned IP”),
Manager shall perform, in accordance with and subject to Section 2.3 and Section
2.6 herein, for the benefit of IP Holdco, all duties and observe all obligations
with respect to such Subsidiary-Owned IP that Manager would be obligated to
perform under this Article VI for the benefit of Owner if such Subsidiary-Owned
IP were Owned IP (including, without limitation, the duties to maintain the
registration and policing of such Subsidiary-Owned IP to the same extent as if
Owner owned such Licensed IP), and IP Holdco shall be a third-party beneficiary
hereof solely for such purposes.  Manager hereby acknowledges that it has no
right, title or interest in or to the Subsidiary-Owned IP and any confidential
or non-public Subsidiary-Owned IP shall be treated in all respects as
proprietary information of IP Holdco consistent with Manager’s obligations in
respect of the Owned IP and Licensed IP generally.  In addition to the
foregoing, Manager shall, at the sole cost and expense of Owner, to the extent
funds are provided for such purpose, and to the extent Owner has any of the
following rights or duties, be responsible for the following actions of Owner,
on Owner’s behalf with respect to IP Holdco:

 

(a)           selecting and appointing any managers or directors required to be
appointed under, and in accordance with the requirements of, IP Holdco’s
organizational documents;

 

(b)           negotiating on behalf of, and performing IP Holdco’s obligations
as licensor under, each of the license agreements to which it is a party as
licensor (including, without limitation, any reporting obligations);

 

(c)           exercising IP Holdco’s rights under such license agreements
(including, without limitation, in connection with any termination of such
license agreements);

 

(d)           maintaining proper books of account and complete records of all
transactions undertaken or performed by or on behalf of IP Holdco as well as all
other books and records required to be maintained by IP Holdco under applicable
law or the license agreements to which it is a party (including financial
statements), cooperating in all audits of IP Holdco, and providing access to
such books and records on behalf of Owner to any third parties to the extent
required under the Loan Documents or any documents to which IP Holdco is a
party;

 

(e)           preparing, or causing its third-party tax advisors to prepare, any
tax returns or tax reporting statements of IP Holdco required under applicable
law;

 

(f)            convening meetings of IP Holdco’s beneficial interest holders and
or directors, from time to time, as may be required under the laws of State of
Nevada or IP Holdco’s organizational documents and to prepare, circulate and
publish the agenda for any such meetings and any papers to be considered at such
meetings;

 

(g)           generally attending to all routine matters touching or concerning
the affairs of IP Holdco including the making and keeping of all returns and
records required to be made and kept under IP Holdco’s organizational documents
to the extent not maintained by the owner trustee on its behalf;

 

44

--------------------------------------------------------------------------------


 

(h)           providing facilities for the safekeeping of all documents,
securities and other valuable instruments and taking due care of all such
documents, securities and other valuable instruments;

 

(i)            dealing with and replying to all correspondence and other
communications directed to IP Holdco;

 

(j)            causing IP Holdco to (i) keep in full effect its existence,
rights and franchises as a Nevada limited liability company; and (ii) observe
and comply in all material respects with (1) all laws applicable to it, and (2)
all requisite and appropriate organizational and other formalities in the
management of its business and affairs and the conduct of the transactions
contemplated thereby (including, without limitation, arranging for the payment
of all franchise taxes and doing business taxes as may be required to be paid by
IP Holdco under applicable law), and taking all other steps as are necessary to
maintain IP Holdco in good standing under the laws of the State of Nevada;

 

(k)           ensuring that IP Holdco is operated in accordance with all
provisions designed to maintain its separate existence from Owner and Owner’s
other Affiliates and refraining from taking any actions that would cause IP
Holdco to engage in any business other than that permitted under its
organizational documents;

 

(l)            keeping confidential all Confidential Information relating to the
business of IP Holdco and not disclosing any of the aforesaid without the prior
consent of IP Holdco and Owner unless Manager shall be required so to disclose
pursuant to any law or regulation; and

 

(m)          taking any and all ancillary actions as may be necessary to effect
the foregoing obligations of Manager for the benefit of IP Holdco;

 

provided, however, notwithstanding the foregoing, (i) Manager’s rights remain
subject to all of the terms, conditions and limitations set forth in this
Agreement, (ii) Manager and Owner hereby agree that Manager’s right to implement
any decision or recommendation shall expressly remain subject to Owner’s prior
written approval, and (iii) Owner may revoke any one or more of the rights
granted to Manager pursuant to this Section 6.4; provided, however, that Owner
shall not revoke Manager’s rights granted herein to such a degree that Manager
is unable to perform its duties as described herein in accordance with the
Operating Standard.

 

ARTICLE VII
REPAIRS, MAINTENANCE AND RESERVE FUNDS

 

7.1          Routine Repairs and Maintenance.  Each year, as part of the Annual
Plan and Operating Budget delivered to Owner, Manager shall propose and prepare
a budget for expected and reasonably necessary Routine Repairs and Maintenance. 
In conjunction therewith and subject at all times to this Agreement and the
limitations set forth in the Approved Annual Plan and Operating Budget, Manager
shall use its commercially reasonable efforts to make all such Routine Repairs
and Maintenance, and except as otherwise limited under Section 2.3 (including,
without limitation, the delivery to Owner of plans and specifications, if any
are required or

 

45

--------------------------------------------------------------------------------


 

contemplated, prior to the commencement of any material Routine Repairs and
Maintenance that require material Capital Expenditures), Manager is authorized
to make and enter into in the name of, and for the account of, Owner, all such
contracts and agreements as in Manager’s opinion are reasonably necessary (and
prudent to enter into for such applicable Fiscal Year) for the repair and
maintenance of the Properties.  The cost of such Routine Repairs and Maintenance
shall be paid from Gross Revenues.  The cost of Capital Improvements and
Replacements (other than as described in this Section 7.1), either to the
Properties or their Furniture, Fixtures and Equipment, shall be paid for in the
manner described in Section 7.2.

 

7.2          Capital Improvements; Reserve Funds.

 

(a)           Each year, as part of the Annual Plan and Operating Budget
delivered to Owner, Manager shall propose and prepare a budget for expected and
reasonably necessary Capital Improvements and Replacements (if any are required
or contemplated, including the design and specifics thereof).  If Owner approves
such Capital Improvements and Replacements (including a budget therefor),
Manager shall use its commercially reasonable efforts to make all such Capital
Improvements and Replacements to the extent reasonably required or prudent in
such applicable year and, in furtherance thereof but subject to Section 7.2(c)
below, Manager is authorized to make and enter into in the name of, and for the
account of, Owner, all such contracts and agreements as in Manager’s opinion are
reasonably necessary for approved Capital Improvements and Replacements. All
such Capital Improvements and Replacements approved by Owner shall, to the
extent reasonably feasible, be made in a manner that does not unreasonably
interfere with Manager’s operation of the Properties in compliance with the
Operating Standards and which will minimize any adverse impact on the normal
operation of the Properties.

 

(b)           Manager shall establish a Reserve Fund for each Property to fund
Capital Improvements and Replacements for such Property.  During the Term,
Manager shall, to the extent funds are available following the disbursement of
funds in accordance with the Disbursement Priority Schedule set forth on
Exhibit “A”, set aside concurrently with the delivery of the Interim Statement
with respect to any Fiscal Month an amount equal to three percent (3%) of Gross
Revenues for each such Fiscal Month for each Property, which amounts shall be
deposited into the Reserve Fund for each Property and spent only in accordance
with the Approved Annual Plan and Operating Budget.  In the event there is a
balance in the Reserve Fund at the end of any Fiscal Year, such balance shall be
carried over to the next Fiscal Year; provided that the Reserve Fund shall not
exceed six percent (6%) of Gross Revenue for the immediately preceding twelve
(12) Fiscal Months (the “Reserve Cap”) and Manager shall not deposit or
otherwise withhold any amounts in excess of the Reserve Cap for the respective
Property’s Reserve Fund.  Notwithstanding the foregoing, this Section 7.2(b)
shall be waived and Manager shall not deposit or otherwise withhold any amounts
as a Reserve Fund so long as (x) the Propco Credit Agreement remains outstanding
and the combination of unrestricted cash and the undrawn amount of revolving
loans that may be borrowed under the Propco Credit Agreement are not less than
the amounts required for the Capital Improvements and Replacements projected to
be spent in the next Fiscal Month as set forth in the Approved Annual Plan and
Operating Budget so long as there are no uncured defaults or events of default

 

46

--------------------------------------------------------------------------------


 

thereunder continuing under the Propco Credit Agreement (or that would be caused
by the incurrence of such indebtedness and the application of the proceeds of
such borrowings for the purchase of Capital Improvements and Replacements), or
(y) Manager otherwise has unrestricted funds and/or the ability to borrow under
lines of credit readily accessible to Owner (under which there are no uncured
defaults or events of default thereunder continuing, or that would be caused by
the incurrence of such indebtedness and the application of the proceeds of such
borrowings for the purchase of Capital Improvements and Replacements), in an
amount equal to or greater than the difference between the current amounts held
in the Reserve Fund and the amount that would have otherwise been required to be
held in the Reserve Fund pursuant to this Section 7.2(b) (e.g., three percent
(3%) of Gross Revenue for the immediately preceding twelve (12) Fiscal Months,
as may be increased to an aggregate maximum of the Reserve Cap in accordance
with this Section 7.2(b)).  For avoidance of doubt, the Reserve Funds shall be
in addition to and not in lieu of the Working Capital Requirements required
under Section 4.1.  So long as the amounts remain outstanding under the Propco
Credit Agreement and the commitments thereunder have not been terminated,
Manager shall cause the Reserve Fund to be subject to a control agreement in
accordance with the requirements of the Propco Credit Agreement.

 

(c)           Any expenditures for Capital Improvements and Replacements during
any Fiscal Year which have been budgeted in the Approved Annual Plan and
Operating Budget or otherwise approved by Owner in writing may be made by
Manager without additional Owner approval, subject to the applicable limitations
set forth in Section 2.3 (including, without limitation, the delivery to Owner
of plans and specifications prior to the commencement of any Capital
Improvements and Replacements that require material Capital Expenditures), and,
to the extent funds are available, such payments shall be made by Manager from
the Reserve Funds; provided that Owner shall have the right to approve the plans
and/or specifications (if any are required or contemplated), vendors and vendor
contracts to be used with respect to the Capital Improvements and Replacements
that require material Capital Expenditures.

 

(d)           To the extent the Reserve Funds are insufficient at a particular
time, or to the extent the Reserve Funds plus anticipated contributions for the
existing Fiscal Year are less than the amount required by the Approved Annual
Plan and Operating Budget for the ensuing Fiscal Year, then additional
expenditures shall be subject to the prior written approval of Owner (which
approval may be granted or withheld in Owner’s sole and absolute discretion)
and, if such expenditures are approved, Owner shall determine the source of
funds for such Capital Improvements and Replacements.

 

(e)           Manager shall not be separately compensated for any technical
services in connection with supervising, consulting and/or completing any
Capital Improvements and Replacements at the Properties and Manager shall
provide such services, if applicable, as part of Manager’s services hereunder
(it being the intent of the parties that the Management Fees are intended to
cover any such technical services); provided, however, Manager’s duties
hereunder shall not extend to architectural planning, construction management
and similar technical services for capital improvements for new buildings,
expansions to existing buildings or any major renovations to accomplish a
comprehensive repositioning of a Property that has been approved by Owner.

 

47

--------------------------------------------------------------------------------


 

7.3          Liens.  Owner and Manager shall use their respective commercially
reasonable efforts to prevent any liens from being filed against the Properties
as the result of any maintenance, repairs, alterations, improvements, renewals
or replacements in, to or of the Properties.  Both Parties shall cooperate fully
in obtaining the release of any such liens.

 

ARTICLE VIII
BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET

 

8.1          Books and Records.

 

(a)           On or before the twenty-fifth (25th) day of each Fiscal Month
during the Term, Manager shall prepare and deliver to Owner (and Owner’s lender,
if requested by Owner) the following statements for each Property (or such
different statements and at such different times as may be required by (i)
Owner’s lender all as set forth in Loan Documents copies of which are from time
to time delivered by Owner to Manager; and/or (ii) the Manager Allocation
Agreement)(collectively, the “Interim Statements”):

 

(1)           a profit and loss statement in reasonable detail showing the
results of operations of the respective Property for such immediately preceding
Fiscal Month and for the portion of the Fiscal Year to date;

 

(2)           a variance report showing any variances (including any Permitted
Variance and/or Promotional Variance) that have occurred or that are anticipated
between the applicable Approved Annual Plan and Operating Budgets and each
Property’s actual results;

 

(3)           the balance of all Bank Accounts and the Owner Account; and

 

(4)           a reasonably detailed statement of all complimentary hotel
accommodations, food, beverage, merchandise, chips, tokens, entertainment
provided and/or other similar services provided to guests or patrons for
promotional purposes at the Properties.

 

(b)           Within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter of each Fiscal Year) beginning with the
Fiscal Quarter ended immediately after the Effective Date, Manager shall prepare
(or cause to be prepared) and deliver to Owner (and Owner’s lender, if requested
by Owner), a consolidated balance sheet of Owner and each Property Owner and the
related (i) consolidated statements of income or operations for such Fiscal
Quarter and for the portion of the Fiscal Year then ended setting forth in each
case in comparative form (A) the figures for the corresponding Fiscal Quarter of
the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year, and (B) comparisons to the Approved Annual Plan and Operating Budget for
such Fiscal Quarter and the portion of the Fiscal Year then ended, for the
elapsed portion of the Fiscal Year then ended, all in reasonable detail; (ii)
consolidated statements of cash flows for the portion of the Fiscal Year then
ended; and (iii) all such other information required to be prepared and
delivered on a Fiscal Quarter basis under the Manager Allocation Agreement (the
“Quarterly Statements”).  The Quarterly Statements shall be prepared in
accordance with GAAP and also include a computation of Gross

 

48

--------------------------------------------------------------------------------


 

Revenue, EBITDA, the Base Management Fee and Incentive Management Fee for each
Fiscal Month of such preceding Fiscal Quarter and the Fiscal Year to date and an
itemization of Emergency Expenditures and Reimbursable Expense incurred during
the Fiscal Quarter in question, if any.

 

(c)           Within one hundred twenty (120) days after the end of each Fiscal
Year beginning with the Fiscal Year ended December 31, 2011, Manager shall
prepare (or cause to be prepared) and deliver to Owner (and Owner’s lender, if
requested by Owner) (i) an audited, and consolidated balance sheet of Owner;
(ii) the related consolidated statements of income or operations for such Fiscal
Year and consolidated statements of cash flows for such Fiscal Year, setting
forth in each case in comparative form after the first Full Fiscal Year (A) the
figures for the previous Fiscal Year, and (B) comparisons to the Approved Annual
Plan and Operating Budget for such Fiscal Year; and (iii) all such other
information required to be prepared and delivered on a Fiscal Year basis under
the Manager Allocation Agreement (the “Year End Statements”).  The Year End
Statement shall also include a computation of Gross Revenues, EBITDA, the Base
Management Fee, the Incentive Fee and, to the extent such information is
available, Indexed EBITDA, in each case for such Fiscal Year.

 

(d)           At Owner’s election, Manager shall cause an audit of the Year End
Statements to be performed by and accompanied by a report and opinion of a “Big
Four” accounting firm with expertise in Gaming following the end of each Fiscal
Year (and upon termination of this Agreement if not coincident with the end of
the Fiscal Year).  Owner and Manager shall cooperate with and assist the auditor
as necessary in the preparation of the Year End Statements (which auditor shall
report directly to the board of directors of Owner).

 

(e)           The books and records reflecting the operations of the Properties
shall be kept by Manager in accordance with (i) GAAP; (ii) the Securities Act of
1933; (iii) the Securities Exchange Act of 1934 and/or any other requirements of
the United States Securities and Exchange Commission; (iv) any applicable Gaming
Laws; or (v) any other Federal or state agency regulating the sale, registration
or other handling of securities and shall be maintained in the Las Vegas, Nevada
metropolitan area, provided that, Manager shall also provide Owner, if
available, with electronic access to daily “flash” reports or similar financial
reports and material operating information reflecting the day-to-day operations
of the Properties.  Owner and its accounting firms shall have the right to
examine and copy the books and records of the Properties on reasonable prior
notice to Manager.  Manager shall provide the Owner Representative with a copy
of such daily rate and occupancy report as it may prepare and deliver to its
home office.

 

(f)            Notwithstanding the foregoing, upon at least thirty (30) days
prior written notice from Owner, Manager shall prepare and deliver to Owner (and
Owner’s lender, if requested by Owner) any and all additional books, records,
financial statements and/or reports in form and substance as required under the
Loan Documents.

 

49

--------------------------------------------------------------------------------


 

8.2          Bank Accounts; Disbursement of Funds.

 

(a)           Subject to the terms and conditions of this Agreement and
applicable Gaming Laws, all funds received from operation of the Properties and
all sums advanced by Owner for purposes other than Capital Improvements and
Replacements shall be deposited in the Operating Bank Accounts.  Withdrawals
from the Operating Bank Accounts shall be made by representatives of Manager
whose signatures have been authorized by both Manager and Owner; provided,
however, Manager’s signing authority shall be limited solely to the specified
purposes designated in writing by Owner and Manager and, provided further, Owner
shall have the right to rescind, from time to time, in its sole and absolute
discretion, the representatives holding such signing authority so long as
Manager can appoint a replacement representative simultaneously therewith. 
Manager shall be entitled to maintain at each of the Properties (i) the Cage
Cash Minimum Balance; and (ii) reasonable change and petty cash funds in amounts
consistent with the Approved Annual Plan and Operating Budget.  With respect to
each Fiscal Month, Manager shall, on behalf of Owner, disburse funds from the
Operating Bank Accounts in the order of priority and to the extent available in
accordance with the Disbursement Priority Schedule set forth on Exhibit “A” with
any and all amounts remaining in the Operating Bank Accounts following such
disbursements being promptly swept to the Owner Account.

 

(b)           All payments made by Manager hereunder shall be made from
authorized Bank Accounts or petty cash funds.  Manager shall not be required to
make any advance or payment to or for the account of Owner except out of such
funds, and Manager shall not be obligated to incur any liability or obligation
for Owner’s account without sufficient assurances (as reasonably determined by
Manager) that necessary funds for the discharge thereof will be provided by
Owner.  The Management Fees, Reimbursable Expenses and/or other amounts payable
by Owner to Manager under this Agreement shall be promptly paid by Owner to the
extent funds are not available for that purpose from the operation of the
Properties.

 

8.3          Annual Plan and Operating Budget.

 

(a)           Owner and Manager acknowledge and agree to adopt the annual plan
and operating budget attached hereto as Schedule “4” as the Approved Annual Plan
and Operating Budget for the first Fiscal Year for the Properties.  Not fewer
than sixty (60) days prior to the commencement of each Full Fiscal Year
thereafter (i.e., on or before November 1st of each Fiscal Year), Manager shall
submit a proposed Annual Plan and Operating Budget to Owner for Owner’s review
and approval.  Manager shall use commercially reasonable efforts to base each
Annual Plan and Operating Budget upon current and reliable information then
available, taking into account the location of the applicable Properties and
Manager’s experience in operating other comparable hotels, casinos and resorts. 
Each proposed Annual Plan and Operating Budget shall include the following:

 

(1)           Monthly and annual projections of the following: (i) estimated
results of operations (including estimated Gross Revenue, Operating Costs and
Budgeted EBITDA), together with estimates of total labor costs; projected
monthly balance sheets; and estimates of the Management Fees and Reimbursable
Expenses; (ii) a description of proposed

 

50

--------------------------------------------------------------------------------


 

Routine Repairs and Maintenance to be made during such Fiscal Year pursuant to
and in accordance with Section 7.1; (iii) a description of proposed Capital
Improvements and Replacements to be made during such Fiscal Year; (iv) a
statement of cash flow and description of Working Capital requirements; and (v)
the initial Cage Cash Minimum Balance;

 

(2)           In accordance with the Manager Allocation Agreement, (i) the
proposed allocation of Corporate Overhead and Expenses to the Properties for
such Fiscal Year; and (ii) with respect to the Annual Plan and Operating Budget
for the 2011 Fiscal Year, the Initial Gross Revenues Budget and Initial
Corporate Overhead Budget, excluding bonuses payable to Employees and employees
of Manager (and/or Fertitta Entertainment and/or its Subsidiaries), for the
first Full Fiscal Year;

 

(3)           The proposed Promotional Allowance; and

 

(4)           Any other items required to be included in the Annual Plan and
Operating Budget pursuant to the terms and conditions of this Agreement and such
other materials reasonably requested by Owner, from time to time.

 

(b)           Manager shall make its representatives available during normal
business hours to meet with Owner, from time to time, at Owner’s reasonable
prior written request made no later than ten (10) Business Days prior to the
proposal meeting date to review and discuss the proposed Annual Plan and
Operating Budget.  Owner shall have the right to approve or disapprove the
proposed Annual Plan and Operating Budget (including, without limitation, each
and every line item or the amount thereof contained therein), and/or to direct
Manager to make whatever changes thereto Owner elects, in Owner’s sole and
absolute discretion; provided, however, notwithstanding anything to the contrary
contained herein, subject further to Manager’s rights to make expenditures
pursuant to and in accordance with Sections 8.4 and 8.5 below, Owner shall not
withhold its approval with respect to: (i) Manager’s reasonable projections of
Gross Revenues or the components thereof; and (ii) subject to Manager’s
obligation to use commercially reasonable efforts to estimate and include all
such amounts in the applicable Annual Plan and Operating Budget, Impositions,
reservation fees, utilities, insurance premiums, license and permit fees as well
as amounts necessary to fund the cost and expense of food safety, life safety,
and compliance with Gaming Laws; provided, further, in the event Owner does not
approve in writing any specific item or items or the amounts thereof referenced
in clause (ii) immediately above set forth in the Annual Plan and Operating
Budget and the Parties are unable to resolve such monetary dispute prior to the
commencement of the Fiscal Year in question, either Manager or Owner may submit
the same for resolution as set forth in Section 17.16(c) below and pending the
same, the specific item or items of expense (not revenue) shall be suspended and
replaced for the Fiscal Year in question by an amount equal to the lesser of (1)
that proposed by Manager for such Fiscal Year or (2) such budget items as set
forth in the immediately prior Approved Annual Plan and Operating Budget
(subject to escalation per item by the percentage increase in the CPI over the
twelve (12) Fiscal Month period immediately preceding the start of the Fiscal
Year in question).  In the event that Owner shall approve or disapprove, and/or
direct Manager to make whatever changes to the proposed Annual Plan and
Operating Budget (including, without limitation, each and every line item or the
amount thereof contained therein)

 

51

--------------------------------------------------------------------------------


 

in Owner’s sole and absolute discretion, Manager shall revise such Annual Plan
and Operating Budget in accordance therewith and resubmit the same to Owner for
approval and, other than the limitations on Owner’s approval rights referenced
in clauses (i) and (ii) above, Manager shall have no right to object thereto
except that Owner shall not have the right to disapprove, and/or direct Manager
to make changes thereto, that would effectively prevent Manager from operating
any one or more of the Properties (for example, Owner shall have the right to
disapprove and/or direct Manager to make changes to the security payroll line
item in Owner’s sole and absolute discretion but Owner shall not have the right
to disapprove the payroll line item in its entirety or to make such other
changes that would prevent Manager from employing a sufficient number of
security personnel that are necessary to ensure public safety, to monitor Gaming
operations in an effort to prevent theft and fraud, and to comply with all Legal
Requirements (subject to Owner’s right to contest any Legal Requirement as
permitted pursuant to and in accordance with Section 2.11), or if the failure of
Owner to approve a security payroll line item in the amount thereof would
necessitate a closing of a Property and effectively prevent Manager from
operating such Property) and, in any such event, Manager shall have the right to
dispute such disapproval or such changes as Owner may direct Manager to make and
submit the same for resolution as set forth in Section 17.16(c) below.

 

(c)           Owner acknowledges that the projections contained in the Approved
Annual Plan and Operating Budget for any particular Fiscal Year may be affected
by changes in financial, economic, market, competitive, labor, natural and other
conditions and circumstances beyond Manager’s control.  If, by reason of any of
such changes, Manager determines that, in its reasonable judgment, (i) amounts
set forth in the Approved Annual Plan and Operating Budget are not sufficient to
satisfy the Operating Standards or otherwise permit Manager to perform its
responsibilities in the manner required hereunder, Manager shall notify Owner
with respect to such deficiencies (accompanied by a narrative summary detailing
the reasons for the request for additional funds) and propose revisions to the
Approved Annual Plan and Operating Budget for Owner’s approval; or (ii) that a
major renovation of one or more of the Properties is required, which renovation
is not contained in the Approved Annual Plan and Operating Budget and is not
otherwise permitted under this Section 8.3, Manager shall notify Owner with
respect to such major renovation (accompanied by a narrative summary detailing
the reasons for such major renovation) and propose revisions to the Approved
Annual Plan and Operating Budget for Owner’s approval (each an “Discretionary
Amendment”).  If Owner fails to approve any Discretionary Amendment within
thirty (30) days after the date of such submission, the Properties shall
continue to be operated in accordance with the then-current Approved Annual Plan
and Operating Budget; provided, however, Owner’s approval shall be subject to
the same standards and limitations as set forth herein with respect to the
initial Annual Plan and Operating Budget for such Fiscal Year and, further,
Owner shall not unreasonably withhold its approval with respect to variable
changes in line items of expense (unless otherwise required under this
Agreement) which are related to and necessitated by changes in the projected
occupancy rate (a “Variable Expense”), provided that such Variable Expense may
be increased or decreased to the extent such increases or decreases are
warranted and the re-projected occupancy rate of the applicable Property (to
which such allocation is sought) for any Full Fiscal Year exceeds or falls below
the projected occupancy and Gross Revenue (for avoidance of doubt, the Variable
Expenses shall not automatically increase proportionately with increases in
occupancy rate or

 

52

--------------------------------------------------------------------------------


 

Gross Revenues but shall only increase to the extent such increases in occupancy
rate reasonably require greater expenditures with respect to the line item in
question; for example, an increase in occupancy rate will require greater and
perhaps proportionate expenditures for housekeeping but will not require greater
expenditures for the General Manager) and, in any such event, Manager shall have
the right to dispute such disapproval or such changes as Owner may direct
Manager to make and submit the same for resolution as set forth in Section
17.16(c) below.  If Owner approves any such Discretionary Amendment, the Annual
Plan and Operating Budget, as amended and approved pursuant to the Discretionary
Amendment, shall be the Approved Annual Plan and Operating Budget for the
remainder of the Fiscal Year to which the Approved Annual Plan and Operating
Budget, as amended by the Discretionary Amendment, relates; provided, however,
such amended and restated Approved Annual Plan and Operating Budget shall
neither result in a change to the Budgeted EBITDA set forth in the initial
Approved Annual Plan and Operating Budget for such Fiscal Year nor Manager’s
obligations to meet the Performance Test pursuant to the thresholds set forth in
the initial Approved Annual Plan and Operating Budget for such Fiscal Year.

 

(d)           Other than those disputes with respect to which Manager shall have
the right to submit the same for resolution under Section 17.16(c) as expressly
set forth in paragraph (b) or (c) above, no proposed Annual Plan and Operating
Budget or any proposed Discretionary Amendment shall be subject to dispute nor
subject to arbitration under Section 17.16; provided, however, if (i) in any
Fiscal Year, Owner disapproves of the proposed Annual Plan and Operating Budget
or any Discretionary Amendment thereto prepared by Manager in accordance with
Sections 8.3(a) or (c), as applicable, with expenditures at levels reasonably
required in order to comply with the Operating Standards; and (ii) Manager can
reasonably demonstrate that Owner’s refusal to approve such proposed Annual Plan
and Operating Budget and/or Discretionary Amendment will have an adverse effect
on the Operating Standards for such Fiscal Year, then Manager shall not be in
breach of those Operating Standards for such Fiscal Year (but Manager shall not
be relieved from the performance of Manager’s services duties and
responsibilities under this Agreement and the Performance Test shall be
equitably adjusted in accordance with Section 3.2) to the extent Manager was
effectively prevented from complying with such Operating Standards as a result
of differences between those expenditures in the proposed Annual Plan and
Operating Budget and/or Discretionary Amendment and those permitted under the
Approved Annual Plan and Operating Budget.  Notwithstanding the foregoing, under
no circumstances shall Manager be relieved from its obligations to maintain the
Operating Standards in any Fiscal Year on account of amounts budgeted for
Capital Improvements if Owner approves an Annual Plan and Operating Budget
providing for at least five percent (5%) of Gross Revenues to be made available
for Capital Improvements in the Approved Annual Plan and Operating Budget. 
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY SET FORTH HEREIN,
OTHER THAN (A) THOSE ITEMS FOR WHICH OWNER IS EXPRESSLY PROHIBITED FROM
WITHHOLDING ITS APPROVAL OVER PURSUANT TO SECTION 8.3(b) ABOVE; (B) MANAGER’S
RIGHTS TO REIMBURSABLE EXPENSES PURSUANT TO SECTION 8.2(b); (C) EMERGENCY
EXPENDITURES AS PERMITTED UNDER SECTION 8.4; (D) EXPENDITURES REQUIRED TO COMPLY
WITH LEGAL REQUIREMENTS AS PERMITTED UNDER SECTION 8.5; AND/OR (E) OWNER’S
OBLIGATIONS TO FUND WORKING CAPITAL

 

53

--------------------------------------------------------------------------------


 

SHORTFALLS UNDER SECTION 4.1, OWNER SHALL HAVE NO OBLIGATION TO ADVANCE OR
APPROVE ANY ADDITIONAL FUNDS FOR THE OPERATION, MANAGEMENT AND MAINTENANCE OF
THE PROPERTIES AND NOTWITHSTANDING OWNER’S DETERMINATION NOT TO ADVANCE SUCH
FUNDS, MANAGER SHALL NEVERTHELESS REMAIN OBLIGATED TO PERFORM ANY AND ALL
OBLIGATIONS AND DUTIES SET FORTH HEREIN.

 

(e)           Manager makes no assurances that the actual performance of the
Properties shall correspond to estimates in the Annual Plan and Operating
Budget.  Manager shall use diligent, commercially reasonable efforts (but
without the obligation to incur any additional cost to Manager which is not
reimbursable by Owner hereunder) to operate the Properties within the Approved
Annual Plan and Operating Budget; provided, however, Manager shall not be
required to obtain Owner’s prior approval for additional expenditures which:
(i) will cause the total expenses in the Approved Annual Plan and Operating
Budget to be exceeded by less than five percent (5%); (ii) will cause the total
expenses for an applicable department of the Properties or each category of
undistributed expenses to be exceeded by seven percent (7%) of the Approved
Annual Plan and Operating Budget for such department or category; or (iii)
relate to any category of cost or expense beyond the reasonable control of
Manager including, without limitation, utility charges, insurance premiums,
license and permit fees, legal judgments and/or taxes which shall be deemed
increased to the actual cost levels incurred (provided, however, that items for
which variable usage contributes to cost or for which alternative providers,
coverage amounts and competitive bidding are available, in each case shall be
subject to reasonable objection and cooperation by Owner as to such usage or
coverage matters, and any dispute in respect thereof shall be resolved in
accordance with Section 17.16(c) below) (each, a “Permitted Variance”).  For
avoidance of doubt, Manager shall not be in default of Manager’s express
obligations to operate in accordance with the Approved Annual Plan and Operating
Budget as set forth throughout this Agreement to that extent that Manager in its
good faith, reasonable discretion exceeds the Approved Annual Plan and Operating
Budget by the Permitted Variance.

 

(f)            Manager shall use its commercially reasonable efforts to expend
funds for Promotional Allowances and otherwise provide complimentary or discount
goods and services in an amount not to exceed the amount set forth in the
Approved Annual Plan and Operating Budget (excluding any Permitted Variance
which the Parties acknowledge shall not apply to Promotional Allowances).  In
the event Manager believes in good faith that expenses in excess of the
Promotional Allowance as provided in any Approved Annual Plan and Operating
Budget are reasonably required or advisable to compete effectively with other
hotel-casinos similarly to the applicable Property, Manager shall have the right
to exceed the approved Promotional Allowance by an amount not to exceed
twenty-five percent (25%) for each Fiscal Quarter (“Promotional Variance”);
provided, however, Manager shall give notice to Owner of any such Promotional
Variance and such Promotional Variances will be subject to review by Owner at
the end of the Fiscal Quarter.  Any Promotional Variance exceeding twenty-five
percent (25%) shall be subject to Owner’s prior written approval in its sole and
absolute discretion.  For avoidance of doubt, Manager shall not be in default of
this Agreement for any Promotional Variance, not exceeding twenty-five percent
(25%) and made by Manager in its good faith, reasonable discretion.

 

54

--------------------------------------------------------------------------------


 

8.4          Emergency Expenditures.  In the event a condition should exist with
respect to a Property of an emergency nature, including structural repairs,
which requires that immediate repairs are necessary to protect the health and
safety of its guests or Employees (an “Emergency Expenditure”), Manager is
authorized to take all steps and to make all Emergency Expenditures reasonably
necessary to repair and correct any such condition, whether or not provisions
have been made in the applicable Approved Annual Plan and Operating Budget for
any such emergency expenditures, up to a maximum of $500,000 for any single
emergency.  Manager agrees that it shall make such repairs and replacements only
after it has made a reasonable attempt (if circumstances permit) to inform Owner
of the existence of such emergency, the repairs and replacements it proposes to
make, and the estimated amount of expenditures to be incurred.  If Manager has
been unable to advise Owner in advance, it shall promptly notify Owner after
taking any necessary action.  Expenditures made by Manager in connection with an
emergency shall be paid for first from the Reserve Funds to the extent funds are
available, and then from the Operating Bank Accounts.

 

8.5          Legal Requirements.  In the event that repairs to, or additions,
changes or corrections in, any of the Properties of any nature shall be required
by reason of any purported violation of or change in any Legal Requirements,
Manager shall inform Owner of the existence of the applicable Legal Requirement
and the repairs, additions, changes or corrections it believes are required to
be made and the estimated expenditures to be incurred.  Owner shall, in its sole
and absolute discretion, determine whether to contest the validity or
application of any such Legal Requirements or to make such repairs; provided,
however, that Manager shall be authorized and empowered to (i) take all actions
it reasonably believes are necessary to comply with applicable Legal
Requirements if the failure to so comply might expose Manager to criminal
liability or material civil liability; (ii) materially and adversely affect the
operation of any one or more of the Properties; or (iii) jeopardize any Nevada
Gaming License or any other Gaming license held by Manager or Owner or their
respective Affiliates.  Manager shall promptly notify Owner in writing of (A)
all such orders and notices or requirements that are received by Manager; and
(B) any such action taken by Manager pursuant to the preceding sentence.  The
cost of any expenditures provided for in this Section 8.5 shall be paid for
first from the Reserve Funds or the Operating Bank Accounts and, if sufficient
funds are not available, Manager shall request such necessary amounts from
Owner.

 

8.6          Consultation.  When requested to do so, representatives of Manager
and the General Managers shall meet with the Owner Representative to discuss the
performance of the Properties and of Manager of its obligations hereunder and
Manager’s plans and expectations for the Properties for the remaining Fiscal
Year.  Upon request by Owner and at Owner’s expense Manager will arrange for
necessary personnel to attend meetings of the board of directors of Owner.

 

ARTICLE IX
POSSESSION AND USE OF THE PROPERTIES AND RELATED ASSETS

 

9.1          Owner’s Right to Inspect.  Owner, the Owner Representative and/or
any existing or prospective lender or their respective accountants, attorneys
and agents shall have access to

 

55

--------------------------------------------------------------------------------


 

any one or more of the Properties at any and all reasonable times for the
purpose of inspecting the Properties, reviewing Manager’s operation of the
Properties or showing the Properties to prospective purchasers or mortgagees. 
Owner, Owner Representative and/or any existing or prospective lender or their
respective accountants, attorneys and agents shall not, however, unreasonably
interfere with Manager’s exercise of its rights and duties hereunder or
otherwise displace or unreasonably interfere with the rights of tenants or
guests of the Properties.  Manager shall make available to Owner, the Owner
Representative and/or any equity holders of Owner that are not Affiliates of
Manager in a useable manner and format, upon Owner’s request, the Owned IP, the
Technology Systems, the Customer Database, and the other books, records,
contracts, licenses, permits and any other information or data pertaining to the
Properties reasonably requested by Owner (other than information not otherwise
owned by Owner or its Affiliates that is subject to a conflicting obligation of
confidentiality to a third party, attorney client privilege or is otherwise
proprietary in favor of a third party) at any and all times during the regular
business hours of Manager.

 

ARTICLE X
INSURANCE; RESPONSIBILITY FOR CLAIMS

 

10.1        Insurance Coverages.  Subject to the terms and limitations of the
Loan Documents, Manager shall procure and maintain, or shall cause another
Fertitta Controlled Affiliate or Owner to procure and maintain, at terms and
rates and providing the types of coverage reasonably acceptable to Owner, and
with insurance companies reasonably acceptable to Owner, the following levels of
insurance for each Property, which levels of insurance may be provided by
blanket insurance policies covering one or more of the Combined Properties and
Manager LV Properties with aggregate limits not less than the amounts set forth
below:

 

(a)           Insurance on each Property and contents against loss or damage by
fire, lightning, flood, earthquake (to the extent earthquake coverage is
commercially reasonable), terrorism (covering foreign and domestic acts to the
extent the same is commercially reasonable), ordinance and law and all other
risks covered by the Special Form Property Insurance, and in such amounts and
with such deductible limits as are determined by Owner;

 

(b)           Boiler and machinery and mechanical breakdown coverage providing
for loss or damage from explosion of boilers, pressure vessels, pressure pipes
and sprinklers installed in the Properties;

 

(c)           Business interruption insurance against interruptions caused by
any occurrence covered by the insurance referred to in Sections 10.1(a) and (b),
of a type and in amounts sufficient to cover loss of profits and rent, any
mortgage payments, real estate taxes, hazard insurance premiums and adequate
cleaning, lighting and maintenance of each of the Properties for a period of at
least eighteen (18) months with an extended period of indemnity clause of one
hundred eighty (180) days, and with a waiting period of no more than seven
(7) days;

 

(d)           Workers’ compensation and employer’s liability insurance as
required by the Legal Requirements of the state in which the applicable Property
is located;

 

56

--------------------------------------------------------------------------------


 

(e)           Commercial general liability insurance against claims for bodily
injury, death or property damage occurring on, in or about each of the
Properties, and with provisions for liquor liability, with a per occurrence
limit for personal injury, death and property damage in an amount which is not
less than that generally provided in policies of insurance procured by operators
of other hotels/casinos in the county where the applicable Property is located,
but in no event less than $1,000,000 per occurrence and $2,000,000 general
aggregate;

 

(f)            Automobile Liability Insurance on all owned, hired and non-owned
vehicles used for business at the Properties to a limit of not less than
$1,000,000 for any one (1) accident or occurrence;

 

(g)           Garage keeper’s legal liability insurance for vehicles under the
Properties’ and/or employee’s responsibility to a limit of not less than
$1,000,000 for any one (1) accident;

 

(h)           Crime insurance covering (i) robbery, burglary and theft of
property belonging to the Properties or any guest, invitee or licensee; (ii)
loss of money belonging to the Properties or in transit; and (iii) a fidelity
loss sustained by the Properties by reason of any act of fraud or dishonesty on
the part of any employee, servant or agent of Owner or Manager for a minimum of
$5,000,000 per loss; and

 

(i)            Umbrella liability insurance coverage to a limit of not less than
$100,000,000 which shall provide excess coverage of all underlying insurance
required hereunder.

 

Notwithstanding the foregoing and except for commercial liability insurance
under clause (e) above, Owner may, in its reasonable discretion, change (i.e.,
increase or decrease) the limits of insurance coverage and/or deductibles and/or
change the types of coverages set forth clauses (a) through (i) of this Section
10.1 and may reasonably require Manager to carry other additional insurance of
the types and in the amounts generally carried on other Comparable Manager
Properties.  Additionally, Manager shall obtain, at Manager’s sole cost and
expense, (A) such industry standard professional liability coverage in respect
of Manager’s liabilities pursuant to this Agreement (including, without
limitation, errors and omissions insurance) that is otherwise generally carried
on other comparable facilities in the marketplace and at commercially reasonable
terms; and (B) an additional policy or rider for all business interruption
insurance against interruptions caused by any occurrence covered by the
insurance referred to in Sections 10.1(a) and (b), of a type and in amounts to
be determined by Manager in its sole discretion (the “BI Policy/Rider”).

 

10.2        Coverage.  All insurance described herein may be obtained by
endorsement or equivalent means under blanket insurance policies covering one or
more of the Combined Properties and the Manager LV Properties, and provided
further that such blanket policies substantially fulfill the requirements
specified in this Article X and shall be issued by reputable companies
authorized to do business in the state where the Properties are located and
rated A-IX or better in the most recent AM Best’s Insurance Guide or otherwise
reasonably acceptable to Owner.  Upon Owner’s request, Manager shall provide
Owner with copies of the policies and procedures for Manager’s blanket insurance
policies.  Upon Owner’s request, Manager shall also

 

57

--------------------------------------------------------------------------------


 

provide Owner with evidence that the terms, conditions and costs of such
policies and procedures are comparable to those available from a competitive
outside source.  Deductible limits shall be provided in the blanket policies
covering the properties managed by Manager or the Fertitta Controlled
Affiliates, subject to approval by Owner.  If Owner does not approve the
deductible limits under one or more blanket policies, Manager shall obtain
insurance coverage under policies with deductible limits approved by Owner.

 

10.3        Costs and Expenses.  Subject to Owner’s approval, Manager may elect
to maintain all or part of the insurance policies required to be maintained
under Section 10.1, directly or indirectly through a Fertitta Controlled
Affiliate, under a policy or policies covering one (1) or more of the risks
referred to and covering one or more hotel/casino properties in addition to the
Properties in which Owner maintains an ownership interest.  When insurance
coverage is obtained by Manager by endorsement or equivalent means under its or
its Affiliates’ blanket insurance policies, the insurance charges shall be
fairly allocated among all hotel/casino properties covered by such policies. 
Any reserves, losses, costs, damages or expenses which are insured, or fall
within deductible limits, together with any costs of administration of the
insurance program allocated to the Properties by Manager or its Affiliates,
shall be treated as a cost of insurance.

 

10.4        Policies and Endorsements.

 

(a)           All insurance policies (other than workers’ compensation, fidelity
bond and/or Manager’s professional liability coverage which shall be in the name
of Manager and name Owner, Owner’s lenders and their appropriate Affiliates as
an additional insured), provided under this Article X shall name Manager, Owner,
and Owner’s lenders and their appropriate Affiliates as additional insureds and
shall name Owner’s lenders as mortgagee and loss payee for building, contents
and business interruption insurance (but specifically excluding Manager’s own
business interruption insurance).  The Party procuring such insurance shall
deliver to the other Party certificates of insurance evidencing all policies so
procured and, in the case of insurance about to expire, shall deliver
certificates of insurance with respect to the renewal concurrent with the
expiration of such policies.  Any losses shall be paid to the insureds as their
respective interests may appear.  All policies of insurance provided for under
this Article X shall have attached thereto an endorsement that such policy shall
not be canceled or materially changed without at least thirty (30) days’ prior
written notice to each named insured.  Manager shall provide Owner with evidence
of renewal of each policy at least thirty (30) days prior to the expiration
thereof.

 

(b)           Any insurance policy which does not name as an insured Owner,
Manager and other parties entitled to be additional insureds or loss payees
pursuant to the provisions of this Article X shall provide that the insurance
company issuing said policy shall have no rights of subrogation against those
parties specified above which are not so named on the policy.

 

10.5        Responsibility for Claims.

 

(a)           Except as otherwise expressly provided herein, all debts and
liabilities arising in the course of business of the Properties or otherwise in
connection with the use,

 

58

--------------------------------------------------------------------------------


 

occupancy or operation thereof (including, without limitation, all such
liabilities under or with respect to environmental laws, hazards or claims, and
all losses relating to property damage, personal injury or death) during the
Term are and shall be the obligation of Owner, and Manager shall not be liable
or otherwise responsible for any such debts or liabilities by reason of its
management, supervision and operation of the Properties during said Term, except
and to the extent any such debt or liability arises because of Manager’s Gross
Negligence or Willful Misconduct.  Manager shall defend, indemnify and hold
harmless Owner and its Affiliates, and their respective agents, officers,
employees, directors, members, trustees, partners, managers, employees and
shareholders and the successors and assigns of each of the foregoing
(collectively, the “Owner Indemnitees”), from and against any and all losses,
costs, liabilities, expenses and claims (whether administrative or judicial),
including, without limitation, reasonable attorneys’ fees and expenses (all of
the foregoing being referred to as “Losses”), arising from Manager’s Gross
Negligence or Willful Misconduct (excluding, however, any such Losses to the
extent of the amounts received pursuant to the insurance required to be
maintained in accordance with this Agreement).

 

(b)           Except as to specific acts or omissions for which Manager has
agreed to indemnify Owner in paragraph (a) above, Owner hereby agrees to defend,
indemnify and hold harmless Manager and its Affiliates, and their respective
agents, officers, employees, directors, members, trustees, partners, managers,
employees and shareholders and the successors and assigns of each of the
foregoing, from and against any Losses occurring out of or by reason of
Manager’s performance of its duties and obligations under this Agreement or
otherwise arising in connection with the ownership, use, occupancy or operation
of the Properties to the extent arising or occurring after the Commencement
Date.

 

(c)           Except as may be set forth in an subordination agreement with a
holder of a Mortgage and as otherwise expressly set forth herein, no Person
shall be deemed to be a third-party beneficiary of any term or provision of this
Agreement (including, without limitation, the terms and provisions of this
Section 10.5), and no Person shall have any rights of subrogation or similar
rights under this Section 10.5, other than Affiliates of Owner and Manager,
respectively, entitled to indemnification pursuant to the provisions of this
Section 10.5.  All indemnification obligations under this Agreement and the
provisions of this Section 10.5 shall survive the expiration and any termination
of this Agreement.  Notwithstanding anything to the contrary herein, Owner and
Manager acknowledge that Owner’s and Manager’s right, title and interest under
this Agreement and all other agreements related hereto shall be and hereby are
subject to the valid first priority liens of the administrative agent under the
Propco Loan Documents.  Notwithstanding anything to the contrary herein, Owner
and Manager acknowledge that Owner’s and Manager’s right, title and interest
under this Agreement and all other agreements related hereto shall be subject to
the valid first priority liens of the administrative agent under the Propco Loan
Documents.

 

59

--------------------------------------------------------------------------------


 

ARTICLE XI
TAXES

 

11.1        Payment of Taxes.  Except as otherwise agreed upon by the Parties,
during the Term, all taxes, assessments and other fees and charges otherwise
qualifying as Operating Costs as defined herein shall be paid by Manager as
Operating Costs in accordance with the Disbursement Priority Schedule set forth
on Exhibit “A”, before any fine, penalty or interest is added thereto or lien
placed upon the Properties or this Agreement, unless contested by Owner pursuant
to Section 2.11.  Owner shall promptly provide Manager with copies of any
evidence of its contest of any tax or assessment and any proceedings related
thereto.  Manager shall, within the earlier of thirty (30) days after payment or
three (3) days following written demand by Owner, furnish Owner with copies of
official tax bills and assessments and evidence of payment or contest and stay
thereof.

 

ARTICLE XII
EMPLOYEES

 

12.1        Employees.

 

(a)           All personnel employed at the Properties, including all General
Managers of the Properties and the corporate staff of Owner to the extent
engaged for the operation of the Properties (collectively, “Employees”), shall
at all times be the employees of Owner, and all costs of every kind and nature
arising out of the employer-employee relationship (including costs incurred in
connection with governmental laws and regulations and insurance rules), shall be
a direct expense of each Property or equitably allocated among all Properties,
as applicable.  The salary (including any bonuses) and employee benefits
(including costs of attendance at required Manager training and other meetings)
of the Employees shall be reimbursed to Manager by Owner, whether the claim or
amount for which such reimbursement is sought arises during or after the Term. 
Subject to the Approved Annual Plan and Operating Budget and the limitations on
Manager’s authority as set forth in this Section 12.1(a) and Sections 2.1, 2.3,
12.1(b) and 12.2, Manager shall have absolute discretion to recruit, hire,
promote, supervise, direct, train and terminate all Employees, to fix their
compensation, fringe benefits, pension, retirement, bonus and employee benefits
plans and collective bargaining agreements, and, generally, to establish and
maintain all policies relating to employment.  The general hiring policies and
the discharge of employees at the Properties shall in all material respects
comply with all “Equal Employment Opportunity” laws and regulations, and Manager
shall take (or cause to be taken) all reasonably necessary actions to comply
with all applicable Legal Requirements with respect to the recruiting, hiring,
promoting, training, supervising and terminating Employees on behalf of Owner. 
Owner may consult, advise or communicate with Manager or the General Manager and
or Executive Employees regarding Employees or problems related to Employees at
any time, but Owner shall not interfere with or give orders or instructions to
any Employees.

 

(b)           Manager shall be required to obtain Owner’s prior written approval
(which approval shall not be unreasonably withheld, conditioned or delayed) with
respect to the hiring, terminating, and replacement of the General Manager for
both the hotel and casino components

 

60

--------------------------------------------------------------------------------


 

of each Property, as applicable, and all other Executive Employees.  Prior to
appointing any General Manager or Executive Employee, Manager shall inform Owner
of its recommended candidate for any prospective General Manager or Executive
Employee position and provide Owner with a written summary of such individual’s
professional experience and qualifications and shall offer Owner the opportunity
to interview the candidate at one of the Properties or another mutually
acceptable location.  In the event Owner fails to approve or disapprove any such
candidate within fifteen (15) days after Owner’s receipt of a resume or written
summary of such individual’s professional experience and qualifications and
opportunity to interview such individual, Manager shall resubmit the written
summary for the proposed candidate along with a notice stating in bold block
letters that “THIS IS A SECOND SUBMITTAL, FAILURE TO RESPOND TO THIS NOTICE
WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN THE DEEMED REJECTION BY OWNER OF
THE PROPOSED EXECUTIVE EMPLOYEE CANDIDATE,” provided that if Owner fails to
approve or disapprove such candidate within such five (5) Business Days after
Owner’s receipt of the second submittal, Owner shall be deemed to have rejected
such candidate; provided, however, Owner shall not reject and/or be deemed to
reject more than three (3) consecutive candidates, which Manager, in its
reasonable judgment, determines are qualified to fill such General Manager or
Executive Employee position; and in the event of three (3) such rejections
and/or deemed rejections, Manager shall have the right to hire a candidate of
its choice that it believes is qualified to fill such General Manager or
Executive Employee position (so long as the same is not one of the three (3)
candidates rejected by Owner).  Additionally, the salary, bonuses and other
compensation and benefits of the General Manager and other Executive Employees
shall be approved by Owner as part of the applicable Approved Annual Plan and
Operating Budget.

 

12.2        Labor Relations.  Manager shall keep Owner informed of all
negotiations with labor unions representing Employees and not enter into any
union contracts covering Employees without the prior approval of Owner (which
approval may be granted or withheld by Owner in its sole and absolute
discretion), unless required by law to do so (which contracts, in all cases,
shall be furnished to Owner as soon as reasonably possible after receipt by
Manager but in any event before the execution thereof).  Manager shall not agree
to, or execute, any agreement, side letter or collective bargaining agreement
with a labor organization unless written approval has been received from Owner
(which approval may be granted or withheld by Owner in its sole and absolute
discretion).  Subject to the foregoing, at Owner’s request, Manager shall
negotiate for the best interests of Owner with any labor unions representing the
Employees, but any collective bargaining agreement or labor contract resulting
therefrom shall be executed by Owner or its Affiliate as the employer of the
Employees.  In addition, it is understood that the Parties shall mutually agree
on labor counsel for labor negotiations involving any one or more of the
Properties or involving multi-employer bargaining arrangements applicable to the
Properties and other hotel properties not owned or managed by Owner.  If the
Parties are unable to mutually agree on labor counsel, Owner shall have the
right to select labor counsel.  Prior to hiring any labor counsel, Owner shall
inform Manager of its recommended counsel and provide Manager with a written
summary of such counsel’s professional experience and qualifications and shall
offer Manager the opportunity to interview such counsel at one of the Properties
or another mutually acceptable location.  Manager shall forego its right to
interview any such counsel if it or its authorized representative is unwilling
or unable to participate in the interview within

 

61

--------------------------------------------------------------------------------


 

fifteen (15) Days following receipt of Owner’s written offer.  Manager shall
consult with Owner in advance of, and during the course of, negotiations with
any labor union.  Manager shall use its commercially reasonable efforts to
promptly notify Owner of any material defaults under collective bargaining
agreements, proceedings involving material union disputes and other similar
proceedings and otherwise provide Owner the same level of information and
protection provided to Owner in the negotiation of new agreements as provided in
the proviso of the first sentence of this Section 12.2.

 

12.3        Non-Solicitation.  Manager agrees that it shall not (and hereby
agrees on behalf of the Fertitta Controlled Affiliates that none of them shall)
directly or indirectly solicit or hire for employment any Employees at any time
during the Term or within the period that is the later of (i) eighteen (18)
months following the expiration or termination of this Agreement, or (ii) six
(6) months following the date Manager has completed transition to replacement
management and vacated the Properties upon completion of the Transition Services
as contemplated under Schedule “5” without Owner’s prior written approval (which
approval may be granted or withheld by Owner in its sole and absolute
discretion) unless such Employee voluntarily resigns without any solicitation,
promise or inducement from Manager, Fertitta Entertainment and/or any of their
respective Affiliates, or any Person for which Manager or its Affiliates
operates any Other Manager Property on behalf of, and any individual acting
directly for or on behalf of any of them; provided that any general solicitation
that is not targeted specifically to Employees of Owner shall not constitute
solicitation for purposes of this Section 12.3.

 

ARTICLE XIII
DAMAGE, CONDEMNATION AND FORCE MAJEURE

 

13.1        Casualty.

 

(a)           If, during the Term, a Property incurs damage by fire, casualty or
other cause and the cost of restoration at the Property is:

 

(1)           twenty percent (20%) or less of the replacement cost of such
Property (excluding land), Owner shall with all reasonable diligence, repair or
replace the damaged portion of such Property (including the Casino) to a
complete architectural unit which can be operated as a hotel and casino of
substantially the same type and class as existed before, provided that Owner
shall have no obligation to incur costs of restoration in excess of the total
proceeds of any insurance policies payable to Owner (excluding applicable
insurance deductibles and any self-insurance maintained by, or on behalf of,
Owner and further subject to any limitations imposed on Owner by any lender), to
repair, rebuild or replace the Property; or

 

(2)           more than twenty percent (20%) of the replacement cost of such
Property (excluding land), Owner shall have the option (but not the obligation),
in its sole discretion, to commence and complete repairing, rebuilding or
replacement of such Property (including the Casino) to substantially the same
character as existed prior to the damage or destruction.  In the event Owner
chooses to not undertake the repairs, rebuilding or replacements specified
above, Manager or Owner may terminate this Agreement with respect to such
Property (or portion thereof) upon sixty (60) days’ advance written notice to
the other Party.

 

62

--------------------------------------------------------------------------------


 

(b)           Actions as to casualty as set forth in this Section 13.1 shall be
taken only in a manner that is consistent with the terms and conditions of the
Loan Documents and in the event of any conflict between those terms and
conditions and the provisions of this Agreement, the Parties hereby acknowledge
and agree that the Loan Documents shall control to the extent that such Loan
Documents do not materially increase the obligations of Manager and/or
materially decrease the rights and remedies available to Manager under this
Agreement.  No Termination Fee (or partial Termination Fee), penalty, fee or
other consideration shall be owed by one Party to the other upon any termination
of this Agreement pursuant to this Section 13.1.

 

13.2        Condemnation.

 

(a)           In the event all or substantially all of a Property shall be taken
in any eminent domain, condemnation, compulsory acquisition, or similar
proceeding by any competent authority for any public or quasi-public use or
purpose, or in the event a portion of a Property shall be so taken, but the
result is that it is infeasible, in the reasonable opinion of Owner or Manager,
to restore and continue to operate the remaining portion of the respective
Property for the purposes and in accordance with the Operating Standards
contemplated herein (as adjusted to the extent necessary to reflect any changes
to the operation of such Property covered by such taking and restoration), then
upon the date that Owner shall be required to surrender possession of the
applicable Property (or portion thereof), this Agreement shall terminate with
respect to such Property (or portion thereof) and neither Party shall have any
further obligation to the other Party in connection therewith.  Notwithstanding
the foregoing, in the event of any taking of a Property (or portion thereof) and
the Parties elect not to terminate under the immediately preceding sentence, but
(i) Owner’s lender fails or refuses to make available to Owner sufficient
proceeds of such eminent domain proceedings in order to permit Owner to make
appropriate alterations, restorations or repairs to the remainder of the
respective Property so that such Property would continue to be operable for the
purposes herein contemplated; or (ii) Owner cannot, despite the exercise of
diligent efforts to do so, substantially complete restoration within a timeframe
that the Parties mutually agreed upon (in good faith) at the time of such
taking, then Owner or Manager shall have the right to terminate this Agreement
with respect to the applicable Property (or portion thereof) upon written notice
to the other Party whereupon this Agreement shall terminate with respect to such
Property (or portion thereof) upon the date that Owner shall be required to
surrender possession of the applicable Property (or portion thereof) to the
condemning authority, and neither Party shall have any further obligation to the
other Party with respect to the applicable Property (or portion thereof)
surrendered.  Owner and Manager shall each have the right to initiate such
proceedings as they deem advisable to recover any damages to which they may be
entitled; provided, however, that except as expressly set forth in Section
13.2(b) below, any and all proceeds resulting from such eminent domain,
condemnation, compulsory acquisition or similar proceeding shall belong solely
to Owner at the time of award, excepting any portion of an award made expressly
to Manager for loss of (A) any personal property owned by Manager or relocation
costs and (B) lost Management Fees.

 

(b)           In the event a portion of a Property shall be taken by the events
described in Section 13.2(a) or the entire Property is affected but on a
temporary basis, and the result is not to make it infeasible, in the reasonable
opinion of Owner, to continue to operate the Property for

 

63

--------------------------------------------------------------------------------


 

the purposes and in accordance with the Operating Standards contemplated herein,
this Agreement shall not terminate with respect to such Property and Owner may
elect to repair any damage to the Property or to alter or modify the Property
and so much of any award for any such partial taking or condemnation as shall be
necessary to render the Property a complete architectural unit which can be
operated as a hotel and casino of substantially the same type and class as
before shall be used for such purpose (and the balance of such award, if any,
shall be paid to Owner).  If Owner elects not to repair any damage to the
Property or to alter or modify the Property, or Owner cannot, despite the
exercise of diligent efforts to do so, substantially complete restoration within
a timeframe that the Parties mutually agreed upon (in good faith) at the time of
such taking, then Manager shall have the right to terminate this Agreement with
respect to such Property (or portion thereof) upon written notice to Owner
whereupon this Agreement shall terminate with respect to such Property (or
portion thereof) upon the date that Owner shall be required to surrender
possession of the applicable Property (or portion thereof) to the condemning
authority, and neither Party shall have any further obligation to the other
Party with respect to the applicable Property (or portion thereof) surrendered. 
Notwithstanding the foregoing, if Owner, by reason of a Force Majeure event
(other than the condemnation), shall be unable to commence or substantially
complete the repairs or restoration thereof, the time during which Owner shall
be able to commence or substantially complete the repairs or restoration shall
be extended (on a day-by-day basis) by the number of days of delay caused by
such Force Majeure event.

 

(c)           If any Property is taken by the power of eminent domain, Owner and
Manager shall each have the right, subject to applicable Legal Requirements, to
initiate separate claims for any award and to cooperate with the other to enable
the other to pursue any available administrative proceedings as they deem
advisable to recover any damages to which they may be entitled; provided,
however, that except as expressly set forth in Section 13.2(b) any and all
awards and/or proceeds resulting from such eminent domain, condemnation,
compulsory acquisition or similar proceeding shall belong solely to Owner at the
time of award, excepting any portion of an award made expressly to Manager for
loss of any personal property owned by Manager or relocation costs.

 

(d)           Subject to Section 13.2(a), in the event all or any portion of the
Casino at a Property shall be taken in any eminent domain, condemnation,
compulsory acquisition, or similar proceeding by any competent authority for any
public or quasi-public use or purpose, or in the event a portion of the Casino
shall be so taken, Owner shall restore the remaining portion of the Casino and
Manager shall continue to operate the Casino within the Operating Standards
contemplated herein (as adjusted to the extent necessary to reflect any changes
to the operations of the applicable Casino caused by such taking and
restoration); provided, that such restoration and operation is reasonably
feasible within the opinion of Owner or Manager.

 

(e)           Actions as to condemnation as set forth in this Section 13.2 shall
be taken only in a manner that is consistent with the terms and conditions of
the Loan Documents and in the event of any conflict between those terms and
conditions and the provisions of this Agreement, the Parties hereby acknowledge
and agree that the Loan Documents shall control to the extent that such Loan
Documents do not materially increase the obligations of Manager

 

64

--------------------------------------------------------------------------------


 

and/or materially decrease the rights and remedies available to Manager under
this Agreement.  For avoidance of doubt, no Termination Fee (or partial
Termination Fee), penalty, fee or other consideration shall be owed to one Party
by the other upon a termination of this Agreement by either Party with respect
to any Property(ies) pursuant to and in accordance with this Section 13.2.

 

13.3        Emergencies; Force Majeure.

 

(a)           Except as otherwise provided in Sections 13.1 and 13.2 above, if
at any time it becomes necessary in Manager’s reasonable judgment to cease
operations of all or any part of a single Property or the Properties to protect
one or more of the Properties from material and adverse consequences and/or to
protect the health, safety or welfare of the guests, invitees or Employees of
the Properties, then Manager may close and cease operations of that portion of
such Property(ies), reopening the same when Manager reasonably believes that
such event has passed; provided, however, that Manager shall (i) immediately
notify Owner of such event; and (ii) shall keep that portion of the Properties
closed for the minimum reasonable period of time necessary to avoid such
emergency and the adverse affects associated therewith.

 

(b)           With respect to any obligation to be performed by a Party during
the Term, such Party shall in no event be liable for failure to perform such
obligation when prevented by any Force Majeure.  The time within which such
obligation shall be performed shall be extended for a period of time equivalent
to the delay resulting from such Force Majeure cause.  As used herein, the term
“Force Majeure” shall mean war, insurrection, strikes, walkouts, riots, floods,
earthquakes, fires, casualties, acts of God, acts of the public enemy,
epidemics, quarantine restrictions, freight embargoes, lack of transportation,
unusually severe weather, inability to secure necessary labor, materials or
tools, delays of any contractor, subcontractor or supplier outside the
reasonable control of the affected Party; provided, however, that such event
actually affects such Party’s ability to perform and only for so long as it does
affect such Party’s ability to perform.

 

13.4        Manager’s Compensation.

 

(a)           At any time during a closure or partial closure of a Property as a
result of damage, condemnation or Force Majeure, Manager shall continue to be
paid Management Fees that would have been paid to Manager during such period of
closure based on the average monthly Management Fees paid during the period of
time provided for under the BI Policy/Rider prior to such casualty had such
damage or loss not occurred, provided that (i) Manager has paid the portion of
the business interruption insurance costs attributed to the payment of interim
Management Fees out of Manager’s own funds as provided in the last sentence of
Section 10.1 above; and (ii) such business interruption proceeds are actually
received by Owner, Manager or their respective Affiliates, as applicable, and
all proceeds of such insurance shall be paid to Manager upon receipt by Owner
notwithstanding the same is included in a lump sum or other amounts received by
Owner in settlement of all such claims.  For avoidance of doubt, if Owner
settles any insurance claim and there is no separate allocation made by the
carrier with respect to business interruption and/or the lost Management Fees,
so long as Manager has paid the portion

 

65

--------------------------------------------------------------------------------


 

of the business interruption insurance costs attributed to the payment of
interim Management Fees, Owner shall promptly pay to Manager an amount equal to
the lost Management Fees for the applicable period pursuant to and in accordance
with the policy or rider actually obtained by Manager pursuant to Section 10.1.

 

(b)           Notwithstanding anything to the contrary contained herein, (i)
Manager shall receive one hundred percent (100%) of all proceeds of insurance
from the BI Policy/Rider if a separate award is received from any insurance
company following a casualty or condemnation of all or any part of the
Properties, (ii) if such insurance company(ies) pays one amount in settlement of
all claims arising under any insurance policy maintained hereunder in lieu of
separate awards to such Parties, Manager shall receive its pro rata share of
such amount based on the percentage that the Management Fees bear to the
aggregate amount of the claim made by Owner and Manager and (iii) Manager shall
have the sole right to negotiate, settle or adjust any claims arising from or
relating to the BI Policy/Rider.

 

13.5        Manager’s Reinstatement.  If this Agreement is terminated with
respect to any Property in accordance with Section 13.1, 13.2 or 13.3 and at any
time during the twenty-four (24) month period following such termination, Owner
or any of its Affiliates elects to repair, rebuild or replace such Property to a
complete architectural unit which can be operated as a hotel and casino of
substantially the same type and class as existed before, Owner shall promptly
give notice to Manager in writing of such determination or commencement, and, at
Manager’s election (which shall be exercised by written notice given to Owner
within sixty (60) days of receipt by Manager of the written notice given by
Owner or, if no such notice is given by Owner, Manager’s actual knowledge of
such commencement), this Agreement shall be reinstated with respect to such
Property (with only such amendments as are required due to changes in the type,
scope or design of the Property).  This Section 13.5 shall survive the
termination of this Agreement.

 

ARTICLE XIV
TERMINATION

 

14.1        Termination Rights of Owner.  In addition to Owner’s rights to
terminate this Agreement either in its entirety or in connection with a
particular Property or Properties as set forth in Sections 3.2, 13.1(b), 13.2(a)
and 15.2, Owner shall have the right to terminate this Agreement in its entirety
if any of the following occur:

 

(a)           The occurrence and continuance of (i) a Material Loan Default on
the part of Owner that remains uncured following the expiration of any
applicable cure period under any Mortgage encumbering the Properties or the Loan
Documents related thereto; or (ii) any actual acceleration of the Loan or any
future replacement secured loans;

 

(b)           (i) Owner or any Property Owner become Bankrupt; or (ii) Manager,
Fertitta Entertainment or its Subsidiaries, other than the Manager Unrelated
Subsidiaries, become Bankrupt; or (iii) any Owner-Related Affiliates become
Bankrupt;

 

66

--------------------------------------------------------------------------------


 

(c)           The institution by (i) Owner or any Property Owner; (ii) Manager,
Fertitta Entertainment or its Subsidiaries, other than the Manager Unrelated
Subsidiaries; or (iii) any Owner-Related Affiliates, of proceedings of any
nature under any law or statute of any jurisdiction as now existing or hereafter
amended or becoming effective, for the relief of debtors wherein such Person is
seeking relief as debtor on account of its insolvency, which proceedings are not
discharged or dismissed within a period of sixty (60) days after the institution
thereof;

 

(d)           (i) The denial, revocation, suspension or non-renewal of (A) any
Nevada Gaming License of Manager or Fertitta Entertainment; (B) any Nevada
Gaming License of Owner or any Property Owner which is caused, directly or
indirectly, by any action or inaction of Manager, Fertitta Entertainment or
their respective Affiliates; (C) any Material Nevada Governmental Approval of
Manager or Fertitta Entertainment; or (D) any Material Nevada Governmental
Approval of Owner or any Property Owner which is caused, directly or indirectly,
by any action or inaction of Manager, Fertitta Entertainment or their respective
Affiliates; or (ii) the commencement of any action by the applicable Gaming
Authority seeking such a revocation, suspension or non-renewal that, if
adversely determined, would be more likely than not to result in the denial,
revocation, suspension or non-renewal of (w) any Nevada Gaming License of
Manager or Fertitta Entertainment; (x) any Nevada Gaming License of Owner or any
Property Owner which is caused, directly or indirectly, by any action or
inaction of Manager, Fertitta Entertainment or their respective Affiliates; (y)
any Material Nevada Governmental Approval of Manager or Fertitta Entertainment;
or (z) any Material Nevada Governmental Approval of Owner or any Property Owner
which is caused, directly or indirectly, by any action or inaction of Manager,
Fertitta Entertainment or their respective Affiliates; provided, however,
Manager shall have the lesser of (1) one hundred eighty (180) days from the
commencement of such action, (2) such other time period as may be granted by the
applicable Gaming Authority and (3) such time period required by Owner (as
reasonably determined based upon the advice of outside legal counsel) to avoid
the denial, revocation or suspension of any Nevada Gaming License or Material
Nevada Governmental Approval held by Owner or any Property Owner, as applicable,
to cure any event giving rise to the commencement of such action described in
clause (ii) hereof.

 

(e)           Manager shall have failed to remedy a Material Default on the part
of Manager within thirty (30) days after notice thereof given by Owner;
provided, however, if (i) the Material Default is not susceptible of cure within
such thirty (30) day period; (ii) the default cannot be cured solely by the
payment of a sum of money; and (iii) the default would not expose Owner to an
imminent and material risk of criminal liability or of material damage to its
business reputation, the thirty (30) day cure period shall be extended for up to
an additional ninety (90) days (for an aggregate cure period of up to one
hundred twenty (120) days if Manager commences to cure the default within such
thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure);

 

(f)            Manager engages in an act or omission that constitutes Manager’s
Gross Negligence or Willful Misconduct and such action or omission has a
material adverse effect on the Properties or Owner;

 

67

--------------------------------------------------------------------------------


 

(g)           If, at any time, Manager and Fertitta Entertainment are no longer
controlled by Frank J. Fertitta III and/or Lorenzo J. Fertitta;

 

(h)           The Fertitta Manager Control Requirements are otherwise no longer
satisfied (including, without limitation, as the result of the death or
disability of both Frank J. Fertitta III and Lorenzo J. Fertitta);

 

(i)            If, at any time prior to the consummation of an initial public
offering of Owner, (i) Frank J. Fertitta III, Lorenzo J. Fertitta and the
Fertitta Family Entities collectively beneficially own less than fifty-one
percent (51%) of the split-adjusted membership interests in Owner held by Frank
J. Fertitta III, Lorenzo J. Fertitta and/or the Fertitta Family Entities on the
Commencement Date (after giving effect to (A) the Plan and (B) any Transfers to
Colony Capital, LLC and/or its permitted designees occurring on or after the
Commencement Date resulting from the exercise of options held by Colony Capital,
LLC as of the Commencement Date), on a fully diluted basis; and (ii) any person
other than Frank J. Fertitta III, Lorenzo J. Fertitta and the Fertitta Family
Entities beneficially owns common equity interests in Owner with a greater
percentage interest than is represented by the common equity interests
beneficially owned by Frank J. Fertitta III, Lorenzo J. Fertitta and the
Fertitta Family Entities collectively;

 

(j)            If any FE Non-Compete Party breaches the material terms of the
Non-Compete Agreements and such breach continues beyond all applicable grace
periods set forth therein;

 

(k)           Manager fails to disburse any amounts, subject to the restrictions
set forth in the Loan Documents, as provided for in this Agreement within ten
(10) Business Days following the date on which written notice of such failure
has been delivered to Manager by Owner; or

 

(l)            If Fertitta Entertainment commits a monetary default pursuant to
the terms and conditions of the Guaranty and/or Fertitta Entertainment breaches
any of the material representations and warranties set forth therein and such
monetary default or breach continues beyond all applicable grace periods set
forth therein.

 

14.2        Termination Rights of Manager.  In addition to Manager’s rights to
terminate this Agreement either in its entirety or in connection with a
particular Property or Properties set forth in this Agreement, including under
Sections 13.1(b) and 13.2(a), Manager shall have the right to terminate this
Agreement in its entirety without penalty upon not fewer than thirty (30) days’
prior written notice (subject to Manager’s obligation to provide the Transition
Services, provided Manager’s obligation to provide Transition Services is
subject to Manager being paid the Base Management Fee, Reimbursable Expenses
and/or other sums payable or owed to Manager (expressly excluding any Incentive
Management Fee or Termination Fee), on a current basis, under this Agreement and
in accordance with the provisions of Schedule “5”, but in all cases subject to
any subordination agreement entered into by Manager) if any of the following
occur:

 

(a)           Owner fails to make any payment of Management Fees or Reimbursable
Expenses or other amounts due and owing to Manager (unless such payment shall be
the subject of a bona fide dispute, with that portion of such fees which are not
subject to a bona fide dispute

 

68

--------------------------------------------------------------------------------


 

being paid when due) within ten (10) Business Days following written notice
thereof given by Manager;

 

(b)           The institution by (i) Owner or any Property Owner; or (ii) the
Owner-Related Affiliates, of proceedings of any nature under any law or statute
of any jurisdiction as now existing or hereafter amended or becoming effective,
for the relief of debtors wherein such Person is seeking relief as debtor on
account of its insolvency, which proceedings are not discharged or dismissed
within a period of sixty (60) days after the institution thereof;

 

(c)           The denial, revocation, suspension or non-renewal of Owner’s
Nevada Gaming License or any other material licenses of Owner related to the
Properties, the denial, revocation, suspension or non-renewal of which would
have a material adverse affect on Manager or the Properties except to the extent
caused, directly or indirectly, by any action or inaction of Manager, Fertitta
Entertainment or their respective Affiliates; or

 

(d)           Owner shall have failed to remedy a Material Default on the part
of Owner within thirty (30) days after written notice thereof given by Manager;
provided, however, if (i) the Material Default is not susceptible of cure within
such thirty (30) day period; (ii) the default cannot be cured solely by the
payment of a sum of money; and (iii) the default would not expose Manager to an
imminent and material risk of criminal liability or of material damage to its
business reputation, the thirty (30) day cure period shall be extended for up to
an additional ninety (90) days (for an aggregate cure period of up to one
hundred twenty (120) days if Owner commences to cure the default within such
thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure).

 

14.3        Termination Notice.

 

(a)           Notwithstanding anything to the contrary contained herein, if
either Owner or Manager elects to terminate this Agreement (as applicable, the
“Terminating Party”) in accordance with its rights under Section 14.1 or Section
14.2 above, respectively, it shall give the other Party notice of its desire to
terminate this Agreement (a “Termination Notice”) within ninety (90) days after
such Terminating Party has actual knowledge of the events giving rise to the
right to terminate this Agreement.  If the Terminating Party does not give such
written notice to the other Party within such ninety (90) day period, then
except as required under applicable Gaming Laws or by the Gaming Authorities,
such Terminating Party shall not have a right to terminate this Agreement based
on the grounds for which it had such actual knowledge; provided, however, that
nothing herein shall prevent the Terminating Party from terminating this
Agreement if it subsequently has actual knowledge of further ground(s) for
termination; provided, further, that in the event that Owner fails to deliver
written notice to Manager within ninety (90) days after Owner has actual
knowledge of the events giving rise to the right of Owner to terminate this
Agreement pursuant to Section 14.1(g) or (i), Owner hereby waives its right to
then terminate this Agreement under Section 14.1(g) or Section 14.1(i), as
applicable, unless and until the ownership interests of Frank J. Fertitta III,
Lorenzo J. Fertitta and/or the Fertitta Family Entities in Manager or Owner, as
applicable, are further diluted by five percent (5%) or more of then current
ownership interests held by Frank J. Fertitta III, Lorenzo J. Fertitta and/or
the

 

69

--------------------------------------------------------------------------------


 

Fertitta Family Entities (for example, if this Agreement is not terminated for
any reason following the dilution of the ownership interests of Frank J.
Fertitta III, Lorenzo J. Fertitta and/or the Fertitta Family Entities from
fifty-one percent (51%) to forty-nine percent (49%), Owner’s termination would
again be triggered if the ownership interests of Frank J. Fertitta III, Lorenzo
J. Fertitta and/or the Fertitta Family Entities transferred two and forty-five
hundredths percent (2.45%) or more their collective ownership interests (e.g.,
five percent (5%) of the forty-nine percent (49%) ownership interest then
held)).  In connection therewith, if Sections 14.1(g) and/or (i) are breached,
regardless of whether this Agreement is terminated as a result thereof, Manager
hereby covenants and agrees to provide Owner with immediate written notice of
any and all direct or indirect transfers of ownership interests in Manager
and/or Owner made by Manager or any Affiliate.

 

(b)           Owner’s right to terminate this Agreement under Sections 3.2,
13.1(a)(ii), 13.2(a), and Sections 14.1(b), (c), (g), (h) or (i) shall be
Owner’s sole remedy and shall not be subject to any claim by Owner for damages,
other penalty or liability of Owner or the obligation to pay any Termination Fee
(or partial Termination Fee) in connection therewith other than the payment of
all unpaid amounts in accordance with Section 14.4.

 

(c)           Manager’s right to terminate this Agreement under Sections
13.1(a)(ii) and 13.2(a) shall be Manager’s sole remedy and shall not be subject
to any claim by Manager for damages, other penalty or liability of Manager in
connection therewith other than the payment of all unpaid amounts in accordance
with Section 14.4.

 

(d)           Notwithstanding anything to the contrary set forth in this
Agreement, (i) in the case of Owner, if Manager breaches Section 14.1(a), (d),
(e), (f), (k) or (l); and (ii) in the case of Manager, if Owner breaches
Sections 14.2(a) through (c) (each an “Event of Default”), neither the right of
termination nor the right to sue for damages nor any other remedy available to
Owner or Manager, as applicable, hereunder shall be exclusive of any other
remedy given hereunder or now or hereafter existing at law and/or in equity and
(A) with respect to Owner, the termination of this Agreement pursuant to Section
14.1(b), (c), (g), (h) or (i) shall in no event act to limit or waive any claims
Owner may have against Manager for an Event of Default which occurs
simultaneously therewith or directly results in the termination of this
Agreement pursuant to Section 14.1(b), (c), (g), (h) or (i).  In avoidance of
doubt, in the event that either Party commits an Event of Default and, as a
result, a claim is made by a third party against the other Party, the Party
against whom such claim is made may include in its damage claim against the
Party that committed such breach or default any and all attorneys’ and other
fees and costs and all amounts paid to such third party and other damages
suffered thereby.  Except as expressly stated otherwise, this Agreement shall
terminate upon the date specified in the applicable Termination Notice, which
date shall not be less than thirty (30) days (or such shorter time as may be
required to avoid an adverse impact on the Terminating Party (e.g., fraud,
misappropriation, etc.) and/or any Nevada Gaming Licenses held by such
Terminating Party) nor more than one hundred twenty (120) days after such
Termination Notice is delivered.

 

70

--------------------------------------------------------------------------------


 

(e)           No dispute regarding either Party’s right to terminate this
Agreement under this Article XIV shall be submitted to the dispute resolution
process pursuant to Section 17.16 hereof.

 

14.4        Events on Termination.  If this Agreement is terminated, expired, or
is deemed to have been terminated pursuant to the provisions hereof, either in
its entirety or with respect to a Property, the following provisions shall apply
with respect to all the Properties or to a specific Property, as applicable:

 

(a)           Manager shall render a final accounting within sixty (60) days
after the end of the month of termination, regardless of the reason for such
termination, which final accounting shall set forth any amounts due and payable
to either Party hereunder.  If Owner objects to all or any matter set forth in
the final accounting (i) Owner shall pay the amount which is not in dispute
Owner and the remaining disputed amount shall be placed by Owner into escrow;
and (ii) the Parties shall work in good faith to resolve such dispute, failing
which either Party may submit the matter to arbitration in accordance with
Section 17.16 for the determination of such disputed amounts.  Upon the
resolution of such dispute, the proceeds in escrow shall be paid to the
prevailing party.  Manager shall again render a final accounting in accordance
with this Section 14.4(a) within sixty (60) days of the end of any Transition
Period that may occur in accordance with this Agreement (which, for avoidance of
doubt, may be disputed by Owner as provided in the immediately preceding
sentence);

 

(b)           all amounts due and owing between the Parties under this Agreement
accrued to the Termination shall become due and payable (including any accrued,
unfunded or underfunded liabilities under any pension plans, disability, worker
compensation or other benefit plans benefiting the Employees and any unpaid
Management Fees and other charges and reimbursements due Manager hereunder)
within ten (10) Business Days following receipt of the final accounting
described in Section 14.4(a);

 

(c)           Manager shall transfer to Owner all of Owner’s books and records
respecting the Properties, or specific Property, respectively, in the custody
and control of Manager, so as to ensure the orderly continuance of the operation
of the Properties, or specific Property, respectively, but such books and
records shall thereafter be available to Manager as reasonably necessary to
perform the Transition Services, as applicable, and otherwise at all reasonable
times, upon reasonable notice, for inspection, audit, examination and
transcription for a period of three (3) years;

 

(d)           Manager shall, to the extent permitted by applicable laws, and at
the end of any Transition Period, assign and transfer to Owner Manager’s right,
title and interest (if any) in and to all liquor, restaurant and other licenses
and permits (if any) used by Manager in the operation of the Properties, or
specific Property, respectively, and shall cooperate with Owner, at the sole
cost of Owner, in obtaining all consents necessary therefor;

 

(e)           Manager shall peaceably and quietly surrender and deliver up to
Owner possession of the Properties, or specific Property, respectively, in
accordance with its obligations contained herein, with the specific intent to
effectuate a smooth transition of management of the

 

71

--------------------------------------------------------------------------------


 

Properties, or specific Property, respectively, to Owner or a third party so as
to minimize any potential disturbance of customers and guests, and in connection
with the foregoing, if requested by Owner in writing, Manager shall, in
consideration for the fees set forth in Schedule “5” (subject to the
restrictions set forth in Schedule “5”), provide the Transition Services for the
duration of the Transition Period;

 

(f)            upon the Termination of this Agreement in connection with all the
Properties and upon payment to Manager of all amounts due and owing to Manager
hereunder, all remaining amounts in the Properties’ accounts shall be
transferred to Owner at the end of any Transition Period; and

 

(g)           In consideration for the fees set forth in Schedule “5” (subject
to the restrictions set forth in such Schedule “5”), Manager shall provide the
holder of any Mortgage with the Transition Services to the extent requested by
such holder, provided that such assistance shall not materially increase
Manager’s obligations under this Section 14.4 or Manager’s potential liability
as result of the actions contemplated under this Section 14.4.

 

This Section 14.4 shall survive the expiration or Termination of this Agreement.

 

ARTICLE XV
MORTGAGES, SALE AND ASSIGNMENT;
OWNERSHIP REQUIREMENTS OF MANAGER

 

15.1        Mortgages.  Owner shall have the right to grant, either in
connection with original financing and/or renewals, replacements, refinancings
and extensions thereof, a Mortgage encumbering all of the assets that comprise
the Properties (any part thereof or any interest therein) and, in furtherance
thereof, to assign to any mortgagee (as collateral security for any loan or
other extension of credit secured by a Mortgage) and/or all of Owner’s right,
title, and interest in and to this Agreement.  Manager’s interests hereunder
(and all Management Fees and/or the Termination Fee) shall be subordinate to any
Mortgage placed on the Properties by Owner pursuant to any Loan Documents and to
any and all advances made or to be made thereunder, to the interest thereon and
all other amounts owing in respect thereof or thereunder, all renewals,
replacements, refinancings and extensions thereof.  The provisions of this
Section 15.1 shall be self-operative and shall not require the execution of any
further documentation; provided, however, Manager shall upon the request of such
holder of such Mortgage, subordinate its rights under this Agreement, including
its rights to be paid the Management Fees and the Termination Fee and its rights
under Sections 13.1 and 13.2 with respect to a casualty or condemnation of the
Properties (but expressly excluding Manager’s rights under Section 13.4 in
connection therewith), respectively, to such Mortgage, and shall deliver a
subordination and attornment agreement to each holder of a Mortgage satisfactory
to such holder of a Mortgage.  For avoidance of doubt, Manager shall not be
required to return or reimburse Owner or any holder of a Mortgage for all or any
portion of the Management Fees, Termination Fees and/or Reimbursable Expenses
paid to and received by Manager pursuant to and in accordance with the terms of
this Agreement and not otherwise prohibited to be paid by the terms of any
subordination agreement; provided, however, that Manager shall not accept any
payments of the

 

72

--------------------------------------------------------------------------------


 

Management Fees or Termination Fees in advance of being earned or, in the case
of Reimbursable Expenses, actually incurred; provided, further, that if any
Management Fees and/or Reimbursable Expenses due and owing to Manager are
withheld pursuant to the terms of any Mortgage, the Base Management Fees and/or
Reimbursable Expenses due and owing, but expressly excluding any Incentive
Management Fees, shall accrue to the benefit of Manager (but may remain unpaid)
and Manager’s sole recourse for any non-payment of the Base Management Fee
and/or any Reimbursable Expenses shall be as provided under Section 14.2(a)
(including, without limitation, the right to terminate this Agreement as
provided therein and seek remedies against Owner in accordance with Section
14.3).  Subject to the terms and provisions hereof, Manager shall use
commercially reasonable efforts to cooperate with Owner and any current or
prospective holder of a Mortgage, and shall execute and deliver such
commercially reasonable documents as may be required by any such holder of a
Mortgage, including, without limitation, a cash management agreement and a
collateral assignment of Owner’s rights under this Agreement and under all
contracts and permits relating to the Properties to the holder of a Mortgage. 
In addition, such subordination and attornment agreement shall provide such
holder of such Mortgage with a separate right to terminate this Agreement,
without fee or penalty, upon the occurrence of (i) a foreclosure or deed-in-lieu
of foreclosure of the Properties; (ii) in the event Owner becomes Bankrupt;
and/or (iii) pursuant to any right Owner would have otherwise had under the
terms of this Agreement.  Owner shall pay the reasonable out-of-pocket costs and
expenses of Manager and Manager’s counsel pertaining to the negotiation,
execution and delivery of any agreements to be entered into by Manager in
connection with any Mortgage.

 

15.2        Sale Termination Rights.  In addition to the termination rights
contained in Article XIV, upon any voluntary sale by Owner to a bona fide
third-party purchaser of (i) all or any one (1) or more of the Properties,
respectively, or any substantial interest therein; or (ii) all or substantially
all of Owner’s assets or all or substantially all the direct or indirect equity
interests in Owner (as applicable, a “Third Party Sale”), Owner shall, so long
as there does not exist any ongoing Material Loan Default which remains uncured
at the time of such voluntary sale, have the right to terminate this Agreement
with respect to any such Properties that are subject to the Third Party Sale
upon thirty (30) days’ written notice to Manager.  In connection with any such
termination of this Agreement by Owner pursuant to a Third Party Sale of all of
the Properties or a sale of Owner’s assets or the equity in Owner (but expressly
excluding any Third Party Sale of less than all of the Properties), as a
condition to the effectiveness thereof, Owner shall pay to Manager the
Termination Fee calculated in accordance with the formula set forth on Exhibit
“A” (provided that, for avoidance of doubt, no such Termination Fee shall be
payable if, in connection with such Third Party Sale, this Agreement is not
terminated and the successor to Owner assumes this Agreement or the successor to
Owner executes a new management agreement with Manager).  In connection with any
such termination pursuant to a Third Party Sale of one (1) or more but less than
all of the Properties, Owner shall pay to Manager a portion of the Termination
Fee calculated in accordance with the formula set forth on Exhibit “A”, but
accounting for only those TTMF attributable to the Property(ies) sold pursuant
to such Third Party Sale (provided that, for avoidance of doubt, no such
Termination Fee shall be payable if, in connection with such Third Party Sale,
this Agreement is not terminated with respect to one (1) or more of the
Properties and the successor to Owner assumes this Agreement or the successor to
Owner executes a new management agreement with Manager with respect to the
Property or Properties which are the

 

73

--------------------------------------------------------------------------------


 

subject of such Third Party Sale).  If for any reason the Third Party Sale is
not consummated with respect to one (1) or more of the Properties, Owner shall
be deemed to have revoked its election to terminate under this Section 15.2 and
shall no longer be obligated to pay the Termination Fee (or any portion thereof)
in connection with the failed Third Party Sale and any such revocation shall in
no event constitute a waiver of, or otherwise impact, Owner’s future right to
terminate this Agreement upon the occurrence of a Third Party Sale under the
provisions of this Section 15.2.  Notwithstanding the foregoing or anything to
the contrary set forth herein, if at any time prior to the date which is twelve
(12) calendar months following the effective date of termination of this
Agreement pursuant to this Section 15.2, an operation, management, license,
franchise or other agreement of any kind for any such Properties that are
subject to the Third Party Sale is entered into under which Manager or a
Fertitta Controlled Affiliate or their respective successors or assigns (acting
in its sole and absolute discretion) realizes any economic benefit therefrom
(the “New Fertitta Agreement”), such party shall promptly notify Owner in
writing and in any event shall remit to Owner within ten (10) days after
entering such New Fertitta Agreement the Termination Fee actually paid to
Manager with respect to such Property as calculated in accordance with Exhibit
“A”.  Any successor owner’s decision to retain Manager and the proposed terms of
any New Fertitta Agreement shall be at such successor owner’s sole and absolute
discretion and Manager’s decision to accept such New Fertitta Agreement and the
terms thereof shall be at Manager’s sole discretion.

 

15.3        Assignment by Owner.  Subject to the terms of Section 15.2, Owner,
without the consent of Manager, shall have the right to transfer its interests
in this Agreement or any ownership interests in Owner to any Party whatsoever as
determined by Owner in its sole and absolute discretion.

 

15.4        Assignment by Manager.  Manager shall not assign or in any manner
sell, Transfer, encumber or pledge as security for any indebtedness (or other
obligation) any of its rights and interests as Manager hereunder to any Person
whatsoever without the prior written consent of Owner (which approval may be
granted or withheld in Owner’s sole and absolute discretion), provided that
Manager may make any direct or indirect Transfer of ownership or other
beneficial interests in Manager so long as such Transfer does not constitute a
breach of the Fertitta Manager Control Requirements or violate applicable Gaming
Laws or the terms of any Nevada Gaming License.  Notwithstanding the generality
of the foregoing:

 

(a)           Manager may request in connection with an organizational
restructuring of Manager that Owner consent to an assignment and assumption of
this Agreement by the successor to Manager’s business, and Owner’s consent shall
not be unreasonably withheld; provided that (i) assignment and assumption
documentation reasonably satisfactory to Owner is completed by Manager and the
successor to Manager’s business; (ii) such successor obtains and maintains a
Nevada Gaming License and the other material licenses of Manager set forth
herein that are required for the operation of the Properties; (iii) the Fertitta
Manager Control Requirements shall be and continue to be satisfied by the
successor to Manager’s business; and (iv) Fertitta Entertainment shall remain
liable under this Agreement and the Guaranty; and

 

74

--------------------------------------------------------------------------------


 

(b)           Manager shall have no right to encumber and pledge, as security
for any loan or other indebtedness (or obligation) incurred by Manager and/or
its Affiliates, Manager’s interest in the Management Fees and any other proceeds
of Manager and its Affiliates under this Agreement without the prior written
approval of Owner (which approval may be granted or withheld in Owner’s sole and
absolute discretion); provided, however, Manager shall have the right to
collaterally assign up to fifty percent (50%) of its interest in the Management
Fees without Owner’s approval.

 

15.5        Binding Effect.  Subject to the restrictions on assignment set forth
elsewhere in this Agreement, this Agreement shall be binding upon and inure to
the benefit of Owner and its successors and assigns, and shall be binding upon
and inure to the benefit of Manager and its successors and assigns.

 

15.6        Public Offering.  Neither any Transfer of publicly traded stock nor
any public offering of equity ownership interests (whether partnership interest,
corporate stock, shares or otherwise) in Owner or by its parent company, or
other owner of Owner, or entity that itself or through its ownership of legal or
beneficial interests in one or more other entities holds legal or beneficial
interests or voting power in such an owner shall be deemed to be a Transfer
under this Article XV.

 

15.7        Manager Cooperation.  In addition to the Transition Services,
Manager shall reasonably cooperate with Owner and any prospective purchaser,
lessee, holder of a Mortgage or other lender in connection with any proposed
Transfer, lease or financing of or relating to the Properties but shall not be
required to release any information that is confidential or proprietary to
Manager or its Affiliates unless such prospective purchaser, lessee or mortgagee
or other lender executes a commercially reasonable confidentiality agreement
upon terms and conditions acceptable to each party thereto.  Owner shall
reimburse Manager for any associated out of pocket expenses (including
reasonable attorneys’ fees) actually and reasonably incurred by Manager in
connection therewith.

 

ARTICLE XVI
REPRESENTATIONS AND WARRANTIES

 

16.1        Representations and Warranties.  As of the Effective Date, Owner and
Manager, hereby make each of the representations and warranties applicable to
Owner or Manager as set forth in this Article XVI, and such representations and
warranties shall survive the execution of this Agreement, and be for the benefit
of Owner and Manager:

 

(a)           Due Incorporation or Formation; Authorization of Agreement.  Such
Person is a limited liability company, it is duly organized or duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
organization or formation and has the corporate, limited liability company, or
partnership power and authority to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby.  Such Person
is duly licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder.  Such Person

 

75

--------------------------------------------------------------------------------


 

has the limited liability company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and the execution,
delivery, and performance of this Agreement has been duly authorized by all
necessary limited liability company action.  This Agreement constitutes the
legal, valid, and binding obligation of such Person enforceable in accordance
with its respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting creditor’s rights
generally, and except that the availability of equitable remedies is subject to
judicial discretion).

 

(b)           No Conflict With Restrictions; No Default.  Neither the execution,
delivery, and performance of this Agreement nor the consummation by such Person
of the transactions contemplated hereby (i) will conflict with, violate, or
result in a breach of any of the terms, conditions, or provisions of any law,
regulation, order, writ, injunction, decree, determination, or award of any
court, any governmental department, board, agency, or instrumentality, domestic
or foreign, or any arbitrator, applicable to such Person; (ii) will conflict
with, violate, result in a breach of, or constitute a default under any of the
terms, conditions, or provisions of the articles of organization or operating
agreement of such Person or of any material agreement or instrument to which
such Person is a party or by which such Person is or may be bound or to which
any of its material properties or assets is subject; (iii) will conflict with,
violate, result in a breach of, constitute a default under (whether with notice
or lapse of time or both), accelerate or permit the acceleration of the
performance required by, give to others any material interests or rights, or
require any consent, authorization, or approval under any indenture, Mortgage,
lease agreement, or instrument to which such Person is a party or by which such
Person is or may be bound; or (iv) will result in the creation or imposition of
any lien upon any of the material properties or assets of such Person.

 

(c)           Governmental Authorizations.  Any registration, declaration or
filing with or consent, approval, license, permit or other authorization or
order by, any Governmental Authority, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance, and performance by
such Person under this Agreement or the consummation by such Person of any
transaction contemplated hereby has been completed, made, or obtained on or
before the Effective Date, except as set forth in this Agreement.

 

(d)           No Broker.  Such Person has not sought the services of a broker or
agent in this transaction, and neither has employed nor authorized any persons
to act in that capacity.

 

(e)           Litigation.  Except for the pending bankruptcy cases of Station
Casinos, Inc., and its affiliated debtors, to such Person’s actual knowledge,
there is no litigation or proceeding pending or threatened against such Person
or any Affiliate of such Person that could adversely affect the validity of this
Agreement or the ability of such Person to comply with the obligations under
this Agreement.

 

(f)            Specially Designated National or Blocked Person.  To such
Person’s actual knowledge: (i) neither it (including its directors and
officers), nor any of its Affiliates, subsidiaries, respective shareholders,
beneficial owners of non publicly traded shareholders or, to such Person’s
knowledge, the funding sources for any of the foregoing is a Specially
Designated

 

76

--------------------------------------------------------------------------------


 

National or Blocked Person; (ii) neither it nor any of its Affiliates,
subsidiaries, respective shareholders, or beneficial owners of non publicly
traded shareholders is directly or indirectly owned or controlled by the
government of any country that is subject to an embargo or economic or trade
sanctions by the United States government; (iii) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is acting on behalf of a government of any country
that is subject to such an embargo; and (iv) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is involved in business arrangements or otherwise
engaged in transactions with countries subject to economic or trade sanctions
imposed by the United States government.  From and after the Effective Date,
such Person shall notify the other Party in writing immediately upon the
occurrence of any event which would render the foregoing representations and
warranties of this Section 16.1(f) incorrect; provided that, notwithstanding
such Person’s obligations herein, it’s inadvertent or unintentional failure to
disclose such information shall not be a breach of this Section 16.1(f).

 

ARTICLE XVII
MISCELLANEOUS

 

17.1                        Right to Make Agreement.  Each Party warrants, with
respect to itself, that neither the execution of this Agreement nor the
performance of the obligations contemplated hereby shall violate any provision
of law or any judgment, writ, injunction, order or decree of any court or
governmental authority having jurisdiction over it; result in or constitute a
breach or default under any indenture, contract, other commitment or restriction
to which it is a party or by which it is bound; or require any consent, vote or
approval which has not been obtained.  Each Party covenants that it has and will
continue to have throughout the Term and any extensions thereof, the full right
to enter into this Agreement and perform its obligations hereunder.

 

17.2                        Actions by Manager; Owner Representative.

 

(a)                                  Where by a provision of this Agreement an
approval, consent or agreement of a Party (individually or collectively, an
“Approval”) is required, the request for such Approval shall be in writing,
shall be accompanied by reasonable detail if the circumstances require and shall
refer to the Section pursuant to which such approval is requested, and, unless a
different time period in which to respond is expressly provided, (i) the Party
whose Approval is requested shall, within five (5) calendar days after receipt
of a request for approval, notify the requesting Party in writing either that it
grants or that it withholds its Approval, setting forth in reasonable detail its
reasons for withholding its approval; (ii) if the notification referred to in
clause (i) is not given within the applicable period of time, the Party whose
Approval is requested shall be deemed to have disapproved the proposed request
as submitted; and (iii) a dispute as to whether or not an Approval has been
unreasonably withheld shall be resolved by arbitration as provided in
Section 17.16.

 

(b)                                 Manager has received a copy of the limited
liability company agreement and other governing documents of Owner (the “Equity
Holders Agreement”) and hereby acknowledges that the same contain provisions
requiring the approval of applicable thresholds of

 

77

--------------------------------------------------------------------------------


 

the direct and/or indirect equity holders of Owner for certain actions specified
therein (each a “Material Item”).  Without limiting any restrictions on
Manager’s authority set forth herein, Manager agrees that it will use
commercially reasonable efforts to avoid taking any action pursuant to this
Agreement which is the subject of a Material Item unless it receives evidence in
writing from Owner that the appropriate approvals of the direct and/or indirect
equity holders of Owner have been obtained.

 

(c)                                  Notwithstanding Section 17.2(a), all of the
rights and remedies of Owner under this Agreement, including, without
limitation, the right of Owner to consent to certain matters as described more
fully herein, shall be exercised on behalf of Owner by a representative(s) of
Owner as appointed, from time to time, by Owner (the “Owner Representative”) and
designated to Manager in writing by Owner.  Simultaneously with the execution of
this Agreement, Owner shall notify Manager in writing of the identity of the
initial Owner Representative.  The Owner Representative shall be responsible for
the internal audit, monitoring and administration of this Agreement on behalf of
Owner, including, without limitation, monitoring of Corporate Overhead and
Expenses and the corresponding allocation procedures set forth in the Manager
Allocation Agreement.  In connection therewith, Manager shall use its
commercially reasonable efforts to assist and cooperate with the Owner
Representative and provide the Owner Representative with reasonable access to
(i) the Properties; (ii) the executive officers of Manager; and (iii) the books
and records and any other information or data pertaining to the Properties in
accordance with Section 9.2 as may be reasonably requested by the Owner
Representative.  Manager may conclusively rely on, and shall be protected from
acting or refraining from acting on, any instruction or direction of the Owner
Representative.  In the event that Manager disagrees with any determination made
by the Owner Representative, such matter shall be submitted to the board of
directors of Owner and determined in accordance with the provisions of the
Equity Holders Agreement.

 

17.3                        No Lease, Partnership, Joint Venture or Agency
Relationship.  Manager and Owner are independent contractors.  Nothing contained
in this Agreement shall be construed to be or create a lease, partnership,
agency or joint venture between Owner, its successors or assigns, on the one
part, and Manager, its successors and assigns, on the other part. 
Notwithstanding the terms and conditions of this Agreement, nothing in this
Agreement, nor the actions of the Parties pursuant to the provisions of this
Agreement, shall, directly or indirectly, expressly or impliedly, create,
establish or impose any principal agent relationship between Owner, its
successors or assigns, as principal, and Manager, its successors or assigns, as
agent, nor create, establish or impose any fiduciary duty under the laws
governing principal agent relationships or otherwise; provided, however, that
Manager shall be a limited agent for purposes of executing documents on Owner’s
behalf to the extent expressly permitted under this Agreement.

 

17.4                        Applicable Law.  This Agreement shall be construed
and interpreted under and shall be governed by the laws of the State of New York
without regard to such jurisdiction’s principals of conflicts of law.

 

78

--------------------------------------------------------------------------------


 

17.5                        Construction of Agreement.  The Article and
Section headings used in this Agreement are for reference purposes only, and are
not intended to be used in construing this Agreement.  The Exhibits and
Schedules attached hereto are incorporated herein by reference and expressly
made a part of this Agreement for all purposes.  References to any Exhibit or
Schedule in this Agreement shall be deemed to include this reference and
incorporation.  As used in this Agreement, the masculine gender shall include
the feminine and neuter, and singular number shall include the plural, and vice
versa.  Each Party hereto acknowledges, represents and warrants that (i) each
Party hereto is of equal bargaining strength; (ii) each such Party has actively
participated in the drafting, preparation and negotiation of this Agreement;
(iii) each such Party hereto and such Party’s independent counsel have reviewed
this Agreement; and (iv) any rule of construction to the effect that ambiguities
are to be resolved against the drafting Party shall not apply in the
interpretation of this Agreement, any portion hereof, any amendments hereto, or
any Exhibits or Schedules attached hereto.  Unless otherwise specified in this
Agreement, references to any number of days set forth in this Agreement shall
refer to calendar days.

 

17.6                        Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be delivered or
sent, as the case may be, by any of the following methods:  (i) personal
delivery; (ii) overnight commercial carrier or delivery service;
(iii) registered or certified mail (with postage prepaid and return receipt
requested); (iv) facsimile; or (v) e-mail.  Any such notice or other
communication shall be deemed received and effective upon the earlier of (A) if
personally delivered, the date of delivery to the address of the Party to
receive such notice; (B) if delivered by overnight commercial carrier or
delivery service, one (1) Business day following the receipt of such
communication by such carrier or service from the sender, as shown on the
sender’s delivery invoice from such carrier or service, as the case may be;
(C) if mailed, three (3) Business Days after being deposited in the United
States mail, postage prepaid, return receipt requested; (D)  if given by
facsimile, when sent; or (E) if given by e-mail, when sent.  Any notice or other
communication sent by facsimile or e-mail must be confirmed within forty-eight
(48) hours by letter mailed or delivered in accordance with the foregoing.  Any
reference herein to the date of receipt, delivery or giving, as the case may be,
of any notice or other communication shall refer to the date such communication
becomes effective under the terms of this Section 17.6.  Rejection or other
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall be deemed to constitute receipt of the notice
or other communication sent.  The addresses for giving notice are as follows:

 

If to Owner,
to:                                                                                                                                                               
Station Casinos LLC
1505 S. Pavilion Center Drive
Las Vegas, Nevada 89135
Attn:  Thomas M. Friel
Fax No.:  (702) 495-4245
E-mail:  tom.friel@stationcasinos.com

 

79

--------------------------------------------------------------------------------


 

with a copy
to:                                                                                                                                                                
German American Capital Corporation
60 Wall Street, 10th Fl.
New York, New York 10005
Attn:  Robert W. Pettinato, Jr.
Fax No.:  (212) 797-4489
E-mail:  robert.pettinato@db.com

 

and
to:                                                                                                                                                                                                          
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attn:  Charles E. Schrank
Fax No.:  (312) 853-7036
E-mail:  cschrank@sidley.com

 

and
to:                                                                                                                                                                                                          
Paul, Hastings, Janofsky & Walker LLP
515 S. Flower Street, 25th Fl.
Los Angeles, California 90071
Attn: Rick S. Kirkbride
Fax No.:  (213) 996-3261
E-mail:  rickkirkbride@paulhastings.com

 

and
to:                                                                                                                                                                                                          
JP Morgan Chase, N.A.
383 Madison Avenue, 31st Fl.
New York, New York 10179
Attn:  Scott Dauer
Fax No.:  (917) 463-0946
E-mail:  Scott.Dauer@jpmorgan.com

 

and
to:                                                                                                                                                                                                          
Cadwalader, Wickersham & Taft
700 Sixth Street, N.W.
Washington, DC 20001
Attn:  Peter M. Dodson
Fax No.:  (202) 862-2400
E-mail:  peter.dodson@cwt.com

 

If to Manager,
to:                                                                                                                                                  
FE Propco Management LLC
c/o Fertitta Entertainment LLC
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn:  Frank J. Fertitta, III
Fax No.:  (702) 362-5889
E-mail: ffertitta@fertitta.com

 

80

--------------------------------------------------------------------------------


 

with a copy
to:                                                                                                                                                                
Fertitta Entertainment LLC
10801 W. Charleston Blvd.
Suite 600
Las Vegas, Nevada 89135
Attn:  Marc J. Falcone
Fax No.:  (702) 362-5889
E-mail:  mfalcone@fertitta.com

 

and
to:                                                                                                                                                                                                          
Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Fl.
Los Angeles, California 90017
Attn:  Peter Benudiz
Fax No.:  (213) 892-4714
E-mail:  pbenudiz@milbank.com

 

Additionally, Owner may, from time to time, designate in writing additional
officers or employees of Owner (including the Owner Representative) or the
members of Owner, who shall be entitled to receive copies of all notices
delivered by Manager pursuant to this Agreement.

 

17.7                        Waiver of Covenants, Conditions or Remedies.  The
waiver by one Party of the performance of any covenant, condition or promise
under this Agreement shall not invalidate this Agreement, nor shall it be
considered a waiver by it of any other covenant, condition or promise under this
Agreement.  The waiver by either or both Parties of the time for performing any
act under this Agreement shall not constitute a waiver of the time for
performing any other act or an identical act required to be performed at a later
time.  The exercise of any remedy provided in this Agreement shall not be a
waiver of any consistent remedy provided by law, and the provision in this
Agreement for any remedy shall not exclude other consistent remedies unless they
are expressly excluded.

 

17.8                        Severability.  If any provision of this Agreement or
application to any Party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such Person
or circumstances, other than as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision shall be valid
and shall be enforced to the fullest extent permitted by law.

 

17.9                        Financial Projections.  Financial projections,
budgets or similar forecasts as may have been prepared or in the future are
prepared by Manager or its Affiliates do not take into account, nor make
provisions for, any rise or decline in local or general economic conditions or
other factors beyond the control of Manager.  Manager and its Affiliates cannot
and do not warrant or guaranty in any way said financial projections, budgets or
other forecasts; provided, however, Manager shall utilize its expertise and
professional judgment in preparing the same.  Owner hereby acknowledges that in
entering into this Agreement, Owner has not relied on any projection of
earnings, statements as to the possibility of future success, or other similar
information which may have been prepared by Manager or its Affiliates.  Owner
further

 

81

--------------------------------------------------------------------------------


 

understands and acknowledges that no guaranty is made or implied by Manager or
its Affiliates as to the cost, or the future financial success or profitability,
of the Properties.

 

17.10                 Obligations of Manager to Owner.  Subject to the approval
rights vested in Owner and/or Owner’s board of directors, and in consideration
for, and as an inducement to Owner entering into this Agreement, at Owner’s sole
cost and expense (which for avoidance of doubt, shall not be an Operating Cost)
but for no additional consideration except for the Management Fees payable
hereunder, Manager on behalf of itself and its Affiliates (including, without
limitation, Fertitta Entertainment), hereby covenants and agrees to use its
diligent and commercially reasonable efforts to manage the corporate business
and affairs of Owner, Property Owners and the Owner-Related Affiliates.  In
furtherance thereof, Manager is hereby delegated the following actions:

 

(a)                                  advise Owner’s board or directors with
respect to the existing and future capital structure evidenced by the Loan
Documents and any subsequent financing and/or refinancing of Owner, Property
Owners and/or any Owner-Related Affiliates including, without limitation, to
identify new equity sources and recommending modifications, amendments and/or
alternative financing opportunities;

 

(b)                                 subject to the rights of Manager and its
Affiliates to pursue gaming opportunities to the extent permitted pursuant to
the Non-Compete Agreements, seek, evaluate and recommend future acquisition and
strategic opportunities;

 

(c)                                  subject to the terms and conditions of this
Agreement, implement all decisions and resolutions approved by Owner’s board of
directors;

 

(d)                                 cause to be prepared and filed all required
federal, state and local income tax returns and related documentation for Owner,
Property Owners and the Owner-Related Affiliates;

 

(e)                                  maintain copies of the federal, state and
local income tax or information returns and reports, if any, for the six
(6) most recent taxable years of Owner, Property Owners and the Owner-Related
Affiliates;

 

(f)                                    use commercially reasonable efforts to
cause to be sent to each member of Owner, Property Owners and the Owner-Related
Affiliates (within one hundred twenty (120) days after the end of each Fiscal
Year or at such later time as is necessary taking into account Manager’s receipt
of information), a copy of Schedule K-1 (or any successor form) indicating such
member’s share of income in Owner, the applicable Property Owner and the
applicable Owner-Related Affiliate, and any other information reasonably
requested by Owner in connection therewith;

 

(g)                                 recommend to Owner, Property Owners and the
Owner-Related Affiliates, all applicable elections, determinations and other
decisions under the Internal Revenue Code of 1986, as amended, from time to
time, and under applicable state and local tax law, including the positions to
be taken on the federal, state and local information returns of Owner, Property

 

82

--------------------------------------------------------------------------------


 

Owners and the Owner-Related Affiliates, as applicable, provided such elections,
determinations and other decisions are consistent with the allocation provisions
contained in Owner’s organizational documents and are reasonably intended to
legitimately reduce the taxable income of Owner, Property Owners and the
Owner-Related Affiliates, as applicable, and thus the taxable income allocable
to all members thereto, for the Fiscal Years in question;

 

(h)                                 maintain the corporate existence of Owner,
Property Owners and the Owner-Related Affiliates;

 

(i)                                     schedule and manage shareholder meetings
for each of Owner, Property Owners and the Owner-Related Affiliates;

 

(j)                                     maintain copies of Owner’s
organizational documents;

 

(k)                                  cause to be prepared and maintained all
books and records and financial statements as required under Section 8.1 and/or
as otherwise required under the Loan Documents;

 

(l)                                     prepare and submit to Owner for Owner’s
approval, any and all filings as required under the Securities Act of 1933
and/or the Securities Exchange Act of 1934 and/or any other requirements of the
United States Securities and Exchange Commission or any other Federal or state
agency regulating the sale, registration or other handling of securities
(including, without limitation, any notices required under the Sarbanes—Oxley
Act of 2002), as requested by the board of directors of Owner, Property Owners
and the Owner-Related Affiliates, as applicable;

 

(m)                               prepare and submit to Owner for Owner’s
approval, any and all filings as may be required to obtain or maintain any
Government Approvals for any Person with respect to Owner, Property Owners
and/or the Owner-Related Affiliates in connection with the ownership and
operation of the Properties;

 

(n)                                 recommend and cause to be maintained
corporate employee benefit plans and welfare plans for Owner, Property Owners
and the Owner-Related Affiliates;

 

(o)                                 prepare and deliver all notices required to
be delivered by or on behalf of Owner to shareholders pursuant to and in
accordance with the Equity Holders Agreement;

 

(p)                                 maintain or cause to be maintained copies of
all material contracts and agreements of Owner, Property Owners and the
Owner-Related Affiliates, including any amendments thereto, including, without
limitation, all Loan Documents;

 

provided, however, notwithstanding the foregoing, (i) Manager’s obligations
under this Section 17.10 remain subject to all of the terms, conditions and
limitations set forth in this Agreement; (ii) Manager shall not be in breach of
this Section 17.10 if Owner, Property Owners and/or the Owner-Related
Affiliates, as applicable, refuse to reasonably cooperate with Manager and/or
otherwise prevent Manager to comply with this Section 17.10; (iii) Manager and
Owner hereby

 

83

--------------------------------------------------------------------------------


 

agree that Manager’s right to implement any decision or recommendation under
this Section 17.10 shall expressly remain subject to Owner’s prior written
approval; and (iv) Owner may revoke any one or more of the rights granted to
Manager pursuant to this Section 17.10.

 

17.11                 Counterparts and Execution.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which, taken together, shall constitute one and the same instrument.  The
signature page or any counterpart may be detached therefrom without impairing
the legal effect of the signature thereon so long as such signature page is
attached to any other counterpart of this Agreement identical thereto.

 

17.12                 Entire Agreement.  This Agreement, together with the
Manager Allocation Agreement, contains the entire agreement between the Parties
and all prior negotiations and agreements are merged herein.  Neither this
Agreement nor any provision hereof may be changed, waived, altered or modified,
except by written instrument signed by the Party against which enforcement of
the change, waiver, discharge or termination is sought.  The failure of either
Party to enforce at any time, or for any period of time, any provision of this
Agreement shall not be construed to be a waiver of such provision.

 

17.13                 Interest.  Any amount payable to Manager or Owner by the
other which has not been paid when due shall accrue interest at the lesser of:
(i) the highest legal limit in the state in which the Properties are located,
which limit shall remain fixed; or (ii) two percent (2%) over the published base
rate of interest charged by Citibank, N.A., New York, New York (or successor
thereto), which rate shall float based on such published base rate, to borrowers
on ninety (90) day unsecured commercial loans, as the same may be changed, from
time to time.

 

17.14                 Time of the Essence.  Time is of the essence with respect
to each of the material provisions of this Agreement.

 

17.15                 Further Assurances.  The Parties agree to execute such
further documents and take such other actions as may be reasonably necessary to
implement the purposes, objectives, terms and provisions of this Agreement.

 

17.16                 Resolution of Disputes.

 

(a)                                  General.  Except as otherwise prohibited in
this Agreement, if any dispute, controversy, claim or disagreement arising out
of or relating to this Agreement (collectively, “Disputes”), the Parties shall
use all reasonable endeavors to resolve the matter amicably.  If one Party gives
the other written notice that a Dispute exists and the Parties are unable to
resolve the Dispute within thirty (30) days of service of notice, the such
Dispute shall be referred to the American Arbitration Association for binding
arbitration under the then existing Commercial Arbitration Rules of the American
Arbitration Association pursuant to and in accordance with Section 17.16(b). 
Without prejudice to a Party’s rights under Section 17.16(b), neither Party
shall resort to arbitration against the other under this Agreement until thirty
(30) days after the referral.  This shall not affect a Party’s right, where
appropriate, to immediately seek equitable relief in an appropriate federal or
state court which relief may consist of a temporary restraining order,
preliminary injunction, an order compelling specific performance or similar
order

 

84

--------------------------------------------------------------------------------


 

enforcing the obligations under this Agreement.  The Parties expressly waive any
right or entitlement they may otherwise have to a jury trial in the event such
action is filed.

 

(b)                                 Arbitration.

 

(1)                                  The Parties agree that, except those
Disputes which are expressly required to be resolved by an Industry Consultant
pursuant to Section 17.16(c) and those matters expressly excluded from
arbitration pursuant to the terms and conditions of this Agreement (e.g., Annual
Plan and Operating Budget Disputes and/or Disputes over a Party’s right to
terminate this Agreement), all other Disputes with respect to this Agreement or
any other agreement between Owner and Manager shall be resolved by arbitration
administered by the American Arbitration Association as provided in this
Section 17.16(b) and the then existing Commercial Arbitration Rules of the
American Arbitration Association, except that to the extent the Commercial
Arbitration Rules of the American Arbitration Association are inconsistent with
the provisions of this Section 17.16(b), the terms hereof shall control.  The
arbitration shall be governed by the United States Federal Arbitration Act and
this Section 17.16(b), and judgment upon the award entered by the arbitrator may
be entered in any court having jurisdiction.  Such arbitration shall be
conducted by a single arbitrator be selected in accordance with such rules to
conduct the arbitration; provided, however, that such single arbitrator shall
have not fewer than ten (10) years of experience in the casino/hotel business in
the market area where the Properties are located, and shall not be an Affiliate
of or a person who has any past, present, or currently contemplated future
business or personal relationship with either Owner or Manager.  The arbitrator
shall be instructed to apply the internal laws of the State of New York (without
regard to conflict of laws principles) in resolving the subject dispute,
controversy or claim.  The decision of the arbitrator shall be made within
thirty (30) days of the close of the hearing with respect to the arbitration (or
such longer time as may be agreed to, if necessary, which agreement shall not be
unreasonably withheld, conditioned or delayed) and when such decision is reduced
to writing and signed by the arbitrator shall be final, conclusive and binding
upon the Parties hereto, and may be enforced in any court having jurisdiction. 
The arbitration shall be held in New York, New York, and, except for those
procedures specifically set forth in this Section 17.16(b), including, without
limitation, the application of the internal laws of the State of New York
(without regard to conflict of laws principles), shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association as in effect on the date thereof.  The arbitrator shall be directed
to establish (i) a schedule for the conduct of the arbitration which shall yield
a conclusion within one hundred twenty (120) days following the appointment of
the arbitrator and (ii) economic or procedural sanctions (which may include
default judgment) for any Party the arbitrator determines has intentionally
delayed the conduct of the proceedings.

 

(2)                                  The arbitrator may consolidate proceedings
with respect to any Dispute under this Agreement with proceedings with respect
to any related controversy under this Agreement.  However, except as
specifically set forth in the preceding sentence: (i) arbitration only will be
conducted on an individual, not class-wide, basis; (ii) only Manager (and its
Affiliates and their respect officers, directors, owners, employees, agents and
representatives) and Owner (and its Affiliates and their respect officers,
directors, owners, employees, agents and

 

85

--------------------------------------------------------------------------------


 

representatives) may be parties to any arbitration proceeding described in this
Section 17.16; and (iii) no such arbitration proceeding shall be consolidated
with any other arbitration proceeding involving Manager and/or any other
Person.  Except in connection with claims by third parties for which a party is
entitled to indemnification pursuant to this Agreement (including claims where
such third party is seeking multiple, exemplary or punitive damages), the award
may not include, and the parties specifically waive any right to an award of
multiple, exemplary or punitive damages.

 

(3)                                  During the pendency of the arbitration, the
Parties shall share equally the fees and expenses of the arbitrator.  As part of
the award, the arbitrator shall designate the Party whose position is
substantially upheld, who shall recover from the other Party all of its
reasonably attorneys’ fees, costs and expenses, including its share of the fees
and costs paid to the arbitrator, expert witness fees, compensation for in-house
counsel, and all other fees and expenses incurred in connection with the
arbitration.  The arbitrator may determine that neither Party’s position was
substantially upheld or otherwise allocate the fees and expenses in accordance
with the relative extent to which either Party’s position was upheld.

 

(c)                                  Industry Consultant Determination.  All
Disputes relating to any of the (i) Operating Competitive Set; (ii) Performance
Competitive Set (including, without limitation, if the Performance Competitive
Set does not contain properties which publicly file the results of their
operations and/or establishing a comparable metric in the event that Competitor
EBITDA is not publicly available at any time when the Performance Test is to be
calculated pursuant to this Agreement); (iii) Comparable Manager Properties;
(iv) Variable Expenses or those matters expressly reserved under Section 8.3(b)
for resolution hereunder; and/or (v) the Credit Policy shall be resolved
according to this Section 17.16(c).  If a Party is entitled to and elects to
have an Industry Consultant designated, it shall notify the other Party in
writing and the Parties shall attempt to designate a mutually acceptable
Industry Consultant within five (5) Business Days of such notice.  If the
Parties are unable to select an Industry Consultant, then each of Owner and
Manager shall select one (1) Industry Consultant and the two (2) selected
Industry Consultants shall thereafter meet in good faith within five
(5) Business Days and select a third Industry Consultant in accordance with the
qualifications set forth in this Agreement, in which instance, the decision of
the majority of the Industry Consultants shall be binding.  The Industry
Consultant(s) shall establish the procedure for resolving the dispute, including
what evidence to consider, whether to allow written submissions, and whether to
hold a hearing, subject to the following: unless otherwise agreed by the
Parties, the Industry Consultant(s) shall hold at least one (1) proceeding at
which the Parties present and respond to evidence, which shall take place on a
Business Day not later than fifteen (15) Business Days, nor earlier than five
(5) Business Days, from the date notice of the dispute is given or as soon
thereafter as the Industry Consultant(s) is/are available.  Unless otherwise
agreed, all proceedings shall be conducted at one of the Properties;

 

(1)                                  no discovery may be conducted between the
Parties;

 

(2)                                  no attorneys may appear on behalf of either
Party (although either Party may use attorneys for their own consultation or
advice);

 

86

--------------------------------------------------------------------------------


 

(3)                                  the Industry Consultant shall schedule and
conduct all proceedings with the objective of resolving the dispute as quickly
and efficiently as possible; and

 

(4)                                  the Parties shall not engage in any
communications with any Industry Consultants except in response to formal
requests by a Industry Consultant or at proceedings scheduled by a Industry
Consultant.

 

All decisions of the Industry Consultant(s), absent fraud, willful misconduct or
demonstrated conflict of interest, are final and binding on the Parties (without
appeal or review) and are enforceable in any court of competent jurisdiction. 
The Parties shall bear their own costs and expenses of the Industry Consultant
resolution proceedings, including each Party’s respective attorneys’ fees and
costs.

 

17.17                 Limitation on Damages.  In no event shall either Party be
liable for any consequential, indirect, punitive or special damages relating to
its performance of its duties under this Agreement, excepting only damages
caused by such Party’s willful misconduct or fraud.

 

17.18                 Attorneys’ Fees.  If either of the Parties hereto obtains
a judgment against the other Party in connection with a dispute arising under or
in connection with this Agreement (whether in an action or through arbitration),
the prevailing Party shall be entitled to recover its court (or arbitration)
costs, and reasonable attorneys’ fees and disbursements incurred in connection
therewith (including reasonable fees of experts or consultants required in
connection therewith) and in any appeal or enforcement proceeding thereafter, in
addition to all other recoverable costs.  Any such attorneys’ fees and other
expenses incurred by a Party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.

 

17.19                 Cooperation with Gaming Authorities.

 

(a)                                  This Agreement and all other agreements
contemplated herein shall be executed and performed subject to all required
approvals and authorizations, if any, by all applicable Governmental
Authorities, including, without limitation, any Gaming Authorities.  Owner, at
its expense, promptly after the date hereof shall take such commercially
reasonable actions as may be reasonably required to record, register, provide or
file, as applicable, this Agreement with, or obtain such required approval or
authorization from, the applicable Governmental Authorities as and if required
by law and all related agreements, and permit Owner to make the payments
required to be made to Manager under this Agreement and all related agreements. 
Owner and Manager each agree to cooperate with all applicable Gaming Authorities
in connection with the administration of their regulatory jurisdiction over
Owner, Manager and their respective Affiliates, including the provision of such
documents or other information as may be requested by such Gaming Authorities
relating to Owner, Manager or any of their Affiliates or to this Agreement;
provided, however, any cooperation by Owner with respect to any properties owned
and/or operated by Manager and its Affiliates other than the Properties shall be
at Manager’s sole cost and expense.

 

87

--------------------------------------------------------------------------------


 

(b)                                 If any Governmental Authority requires, as a
condition of its approval of the initial effectiveness of this Agreement,
directly or indirectly, the modification of any terms or provisions of this
Agreement, the Parties shall use their diligent, commercially reasonable efforts
to comply with such request; provided, however, that if such requested
modification would have a material and adverse effect to any Party, then such
Party shall have the right to terminate this Agreement by giving written notice
to the other Party within thirty (30) days after receipt of such request for
modification, with no liability whatsoever to the other Party for such
termination.

 

17.20                 Confidential Information.  Except for those disclosures
and/or uses expressly permitted under this Agreement and the accompanying
exhibits hereto (including, without limitation, Manager’s right to use the
Technology Systems at Other Manager Properties as described herein), Owner and
Manager agree that any confidential, non-public or proprietary information in
any form or media (including oral, written, computerized or electronic)
received, shared or made available by the other Party during the performance of
this Agreement, regarding Manager, on the one hand, and Owner, on the other
hand, whether or not marked or identified as confidential, or similar
information provided to a Party by a third party with an obligation of
confidentiality (the “Confidential Information”), will be treated by the other
Party (the “Receiving Party”) in full confidence and will not be (a) used for
any purpose other than to perform hereunder or (b) disclosed, provided or made
available to any other Persons, other than (x) a Party’s employees and attorneys
(and, subject to reasonable confidentiality agreements to be provided upon
request, contractors), on a “need to know” basis for a Party to perform
hereunder or (y) to Owner’s lenders and other financing sources.  “Confidential
Information” will not include any information that (i) is independently
developed by a Party without reliance on Confidential Information; (ii) is
acquired by a Party from another legitimate source; (iii) is disclosed by a
disclosing Party to another person without a further obligation of
confidentiality; (iv) becomes generally known to the industry or public through
no fault of the disclosing Party; (v) is required to be disclosed to enforce a
Party’s rights under this Agreement; or (vi) is required to be disclosed
pursuant to any Legal Requirement, provided that any Receiving Party subject to
such Legal Requirement (including interrogatories, document requests, subpoenas,
civil investigative demands or similar processes) shall promptly notify the
other Party and cooperate with any attempt by such Party to seek a protective
order.  This provision shall survive the termination of this Agreement for a
period of two (2) years.

 

17.21                 Estoppel Certificates.  Manager and Owner each agree, at
any time and, from time to time, but in no event more often than two (2) times
in any rolling twelve (12) month period, upon not less than ten (10) days’ prior
notice by the requesting party and/or any holder of any Mortgage or prospective
mortgagee, to provide a statement in writing (i) that attaches a true and
correct copy of this Agreement (as amended, if applicable); (ii) certifying that
the attached copy of the Agreement is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications); and (iii) stating whether or not to
the knowledge of the signer of such certificate, there exists any default in the
performance of any obligation contained in this Agreement, and if so, specifying
each such default of which the signer may have knowledge, it being intended that
any such statement delivered pursuant hereto may be relied upon by Manager,
Owner, any proposed assignee or transferee of Owner or the holder of any
Mortgage or any prospective mortgagee or purchaser, as the case may be.

 

88

--------------------------------------------------------------------------------


 

17.22                 Use of Hazardous Substances.  Manager shall take all
commercially reasonable actions necessary to not cause or knowingly permit any
hazardous or toxic substance, material, or waste that is or becomes regulated by
any federal, state, or local governmental entity to be generated, brought onto,
used, stored, released, or disposed of in or about the Properties by Manager or
its agents, employees, contractors, or invitees.  The preceding sentence will
not be interpreted to prohibit Manager from using limited quantities of standard
office or janitorial supplies containing chemicals as long as such use is in
compliance with Legal Requirements in all material respects.

 

17.23                 Anti-Money Laundering.  Manager hereby represents,
warrants and covenants as follows:

 

(a)                                  No officer, director or employee of Manager
(i) has been convicted or charged with a felony relating to money laundering or
other similar or related illegal activity; or (ii) is, to the knowledge of
Manager, under investigation by any governmental authority relating to money
laundering or other similar or related illegal activity.

 

(b)                                 Manager will comply, and will cause the
Properties to comply, in all material respects with the U.S. Bank Secrecy Act,
as amended, the U.S. Money Laundering Control Act of 1986, as amended, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, as amended, all similar foreign
laws and regulations, and the rules and regulations administered to date by the
U.S. Treasury Department’s Office of Foreign Assets Control, to the extent such
laws, rules and regulations are applicable (collectively, “Anti-Money Laundering
Laws”).

 

(c)                                  Manager shall take any and all actions
customary and standard of hotel and casino operators located within the Las
Vegas market, in order to cause the Properties to, maintain and comply with
reasonably adequate “Know-Your-Customer” and risk-based anti-money-laundering
procedures, including, without limitation, procedures to identify and verify the
identities of their respective customers, detecting and identifying transactions
that raise suspicions of money laundering or other illicit activities, and
screening for persons, entities, and jurisdictions that may be subject to the
sanctions regime administered by the U.S. Treasury Department’s Office of
Foreign Assets Control.  Without limiting the generality of the foregoing, such
procedures shall be subject to the approval of Owner (such approval not to be
unreasonably withheld, conditioned or delayed), and Manager will implement, and
cause the Properties to implement, all modifications to such procedures or
additions to such procedures as Owner may reasonably request.

 

17.24                 Not an Interest in Real Estate; No Recordation.  Manager
and Owner agree that it is not the intention of the Parties to this Agreement to
convey or create an interest in real property.  Neither this Agreement nor any
memorandum hereof shall be recorded against the Properties and any recordation
or attempted recordation of this Agreement or any memorandum of this Agreement
by Manager shall constitute a Material Default, and in addition to any other
remedies therefor, Owner is hereby granted a power of attorney (which power is
coupled with an interest and shall be irrevocable) to execute and record on
behalf of Manager a notice or

 

89

--------------------------------------------------------------------------------


 

memorandum removing this Agreement or such memorandum of this Agreement from the
public records or evidencing the termination hereof (as the case may be).  ALL
RECORDING OFFICERS ARE HEREBY DIRECTED NOT TO RECORD THIS AGREEMENT.

 

17.25                 Limitations of Personal Liability.  Except for Fertitta
Entertainment’s obligations pursuant to Section 17.26, the principals, partners,
shareholders, members, managers, officers, directors, trustees, employees,
agents, representatives and Affiliates of Manager and/or Owner shall never be
personally liable for any monetary claim, damages, costs or expenses (including
attorneys’ fees awarded under this Agreement) arising from or related to any
defaults described in this Agreement (altogether, “Liabilities”) and there shall
be no levy of execution against the assets of such Persons on account of any
Liabilities.  Notwithstanding the foregoing, the foregoing limitations shall not
apply to any Liability which is proven by final judgment to have resulted from
the gross negligence, fraud or the knowingly willful misconduct of Manager or
Owner, as applicable (provided, however, that the foregoing shall not be deemed
to make any such partner, shareholder, officer, director, trustee, employee,
agent representative or Affiliate personally liable for such Liability except to
the extent that such Liability would otherwise exist under applicable Legal
Requirements), nor shall this Section 17.25 limit non-monetary equitable
remedies and relief or the return of overpaid fees.  This Section 17.25 shall
survive any termination or expiration of this Agreement.

 

17.26                 Guaranty of Manager Obligations by Fertitta
Entertainment.  For value received, and in consideration for, and as an
inducement to Owner entering into this Agreement, Fertitta Entertainment has
executed that certain Guaranty dated as of the date hereof by Fertitta
Entertainment for the benefit of Owner, a copy of which is attached hereto as
Exhibit “C” (the “Guaranty”) whereby Fertitta Entertainment unconditionally and
irrevocably guarantees to Owner and Owner’s successors and assigns, the full
performance and observance of all the covenants, conditions and agreements,
herein provided to be performed and observed by Manager.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

OWNER:

 

 

 

 

STATION CASINOS LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President

 

 

 

 

 

 

PROPERTY OWNERS:

 

 

 

NP BOULDER LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

NP PALACE LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

NP RED ROCK LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

NP SUNSET LLC,

 

a Nevada limited liability company

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

 

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

1

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED]

 

 

 

 

 

MANAGER:

 

 

 

FE PROPCO MANAGEMENT LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President

 

 

 

 

 

 

 

ACKNOWLEDGED IN RESPECT OF SECTIONS 15.4(a) AND 17.26

 

 

 

FERTITTA ENTERTAINMENT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------